Exhibit 10.1
 
 
CONFIDENTIAL
 
 
Dated July 24, 2008
 
 
 
HARBINGER CAPITAL PARTNERS MASTER FUND I, LTD
 
and
 
HARBINGER CAPITAL PARTNERS SPECIAL SITUATIONS FUND, L.P.
 
and
 
HARBINGER CAPITAL PARTNERS FUND I, L.P.
 
and
 
HARBINGER CO-INVESTMENT FUND, L.P.
 
and
 
SKYTERRA COMMUNICATIONS, INC
 
and
 
MOBILE SATELLITE VENTURES SUBSIDIARY LLC
 
and
 
MOBILE SATELLITE VENTURES L.P.
 
 
 
 
MASTER CONTRIBUTION AND SUPPORT AGREEMENT
 
 

 
 

--------------------------------------------------------------------------------

 

 
 
Table of Contents
 
Page
ARTICLE I
     
DEFINITIONS
     
Section 1.1
Certain Definitions
15
Section 1.2
Other Definitional and Interpretive Matters
33
     
ARTICLE II
     
ASSET CONTRIBUTIONS
     
Section 2.1
Agreement to Contribute Assets
34
Section 2.2
Contribution Closings
35
     
ARTICLE III
     
HARBINGER PURCHASED SHARES
     
Section 3.1
Stock Purchase
37
Section 3.2
Closing
37
     
ARTICLE IV
     
REPRESENTATIONS AND WARRANTIES OF HARBINGER
     
Section 4.1
Corporate Status, Power and Authority
37
Section 4.2
No Conflicts
38
Section 4.3
No Consents Required
38
Section 4.4
Unregistered Securities
39
Section 4.5
Ownership of Contribution Shares and Convertible Bonds
40
Section 4.6
Litigation
41
Section 4.7
Advisors
41
Section 4.8
TVCC
41
Section 4.9
FIRPTA
45
Section 4.10
Tax Matters.
45
     
ARTICLE V
     
REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND MSV
     
Section 5.1
Corporate Status
45
Section 5.2
Capitalization
46
Section 5.3
Corporate Power and Authority
47

 
 
1

--------------------------------------------------------------------------------


 
Section 5.4
Valid Issuance of Harbinger Shares
47
Section 5.5
No Violation
47
Section 5.6
No Consents Required
48
Section 5.7
Company Financial Statements; Indebtedness
48
Section 5.8
Business Plan
48
Section 5.9
Internal Accounting Controls
48
Section 5.10
No Material Adverse Effects
49
Section 5.11
Independent Accountants
49
Section 5.12
Litigation
49
Section 5.13
Tax Matters
49
Section 5.14
Subsidiaries
50
Section 5.15
Properties
50
Section 5.16
Authorizations
50
Section 5.17
Permits
51
Section 5.18
Leases
52
Section 5.19
Intellectual Property
52
Section 5.20
Insurance
53
Section 5.21
No Defaults
53
Section 5.22
Conformity to Securities Act and Exchange Act; No Misstatement or Omission
53
Section 5.23
Satellites
53
Section 5.24
Employee Benefits
54
Section 5.25
Labor Matters
56
Section 5.26
No Undisclosed Relationships
57
Section 5.27
Related Party Transactions
58
Section 5.28
Company Not an "Investment Company"
58
Section 5.29
No Unlawful Payments; Compliance with Certain Laws
58
Section 5.30
No Restriction on Distributions
59
Section 5.31
No Brokers
59
Section 5.32
No Other Representations or Warranties
59
     
ARTICLE VI
     
CLOSING DELIVERIES
     
Section 6.1
Deliveries by Harbinger at the Closings
59
Section 6.2
Deliveries by the Company, and MSV at the Closings
60
     
ARTICLE VII
     
POSSIBLE OFFER FOR TARGET
     
Section 7.1
Other Agreements
61
Section 7.2
Possible Offer Announcement
62
Section 7.3
Legal and Regulatory Requirements in Connection with Possible Offer Announcement
62

 
 
2

--------------------------------------------------------------------------------


 

     
ARTICLE VIII
     
REGULATORY APPROVALS
     
Section 8.1
General
62
Section 8.2
Cooperation
63
Section 8.3
FCC Approval
64
Section 8.4
HSR Act
65
Section 8.5
EC Merger Regulation
65
Section 8.6
Other Anti-Trust Approvals
65
Section 8.7
Other Telecommunications/Frequency Approvals
66
Section 8.8
Failure to Obtain Initial Agreed Regulatory Approvals
66
Section 8.9
Conditions to Regulatory Approvals
66
Section 8.10
Waiver of Regulatory Approvals without Consent
67
Section 8.11
Waiver of Initial Agreed Regulatory Approvals with Consent
67
Section 8.12
Notification of Satisfaction Date
67
     
ARTICLE IX
     
STOCKHOLDER APPROVALS
     
Section 9.1
Stockholder Approval
67
Section 9.2
Board Approval
68
Section 9.3
Information Statement, Other Filings
68
Section 9.4
Written Consent of Board and Harbinger Share Ownership
69
Section 9.5
No Other Stockholder Approvals Required
69
Section 9.6
Filing of Certificate of Amendment of Certificate of Incorporation
70
     
ARTICLE X
     
OFFER SHARES
     
Section 10.1
Offer Shares
70
Section 10.2
Other Procedural Matters relating to the Offer Shares
71
Section 10.3
Stock Exchange Listing and Legal Requirements
71
     
ARTICLE XI
     
EQUITY FINANCING
     
Section 11.1
Funding of the Harbinger Satellite Fund
72
Section 11.2
Harbinger Purchased Shares
72
Section 11.3
Financing Rights Offering
73
Section 11.4
Financing Rights Prospectus, Other Financing Rights Filings
73
Section 11.5
Financing Rights Subscription Privilege and Financing Rights Subscription Price
75
Section 11.6
Exercise of the Financing Rights Subscription Privilege
75

 
 
3

--------------------------------------------------------------------------------


 
Section 11.7
Transferability of the Financing Rights Subscription Privileges
75
Section 11.8
Irrevocable Exercise
75
Section 11.9
Fractional Shares
75
Section 11.10
Fees and Expenses
75
Section 11.11
Use of Proceeds from the Financing Rights Offering
75
Section 11.12
No Underwriting
76
Section 11.13
No Standby Purchase Agreement
76
     
ARTICLE XII
     
DEBT FINANCING
     
Section 12.1
Agreement to Procure Financing
76
     
ARTICLE XIII
     
FIRM OFFER DECISION
     
Section 13.1
Application of Article XIII
78
Section 13.2
Preparation for Notification
78
Section 13.3
Notification
79
Section 13.4
Bring Down Certificate
80
Section 13.5
Company's Board Meeting
80
Section 13.6
Firm Offer Finalization
80
Section 13.7
Firm Offer Announcement
81
Section 13.8
Reimbursement of Fees
81
     
ARTICLE XIV
     
TERMS OF THE FIRM OFFER
     
Section 14.1
Terms of the Offer
81
Section 14.2
Waiver, Satisfaction and Invocation of Conditions
83
Section 14.3
Implementation of Proposal
84
Section 14.4
Advisors to the Firm Offer
84
Section 14.5
Preparation of Documents
85
Section 14.6
Disclosure in Documents
85
Section 14.7
Content of Documents
85
Section 14.8
Amendment Veto Matters
85
     
ARTICLE XV
     
CONDUCT OF OFFER
     
Section 15.1
Conduct of the Parties
86
Section 15.2
Implementation Agreement
87
Section 15.3
Potential Payments under the Implementation Agreement
87

 
 
4

--------------------------------------------------------------------------------


 

     
ARTICLE XVI
     
PRE-CLOSING COVENANTS
     
Section 16.1
Business Covenants of the Company
88
Section 16.2
Communication with Regulatory Authorities
91
Section 16.3
Information Rights
91
Section 16.4
Access Rights
92
Section 16.5
Supplying Information
92
Section 16.6
Investment Company
92
Section 16.7
Publicity
92
Section 16.8
Blue Sky Compliance
92
Section 16.9
No General Solicitation or General Selling Efforts
93
Section 16.10
Licenses
93
Section 16.11
Non Solicit
93
Section 16.12
Compliance with Laws
93
Section 16.13
Triggering Investments
93
Section 16.14
Phase 1 Notice
94
Section 16.15
Business Covenants of Harbinger
94
Section 16.16
Confidentiality Agreement.
95
Section 16.17
Waiver of Right of First Negotiation/ Pro Rata Participation Rights.
95
Section 16.18
Waiver of Antidilution Adjustments
95
Section 16.19
Amendment of 16.5% Notes
95
     
ARTICLE XVII
     
SPONSOR FEE
     
Section 17.1
Sponsor Fee
96
     
ARTICLE XVIII
     
INDEMNIFICATION
     
Section 18.1
Indemnification for Misstatements or Omissions in Public Documents
97
     
ARTICLE XIX
     
No-Deal RIGHTS OFFERING
     
Section 19.1
No-Deal Rights Offering
98
Section 19.2
No-Deal Rights Prospectus, Other No-Deal Rights Filings
98
Section 19.3
No-Deal Rights Subscription Privilege and No-Deal Rights Subscription Price
100
Section 19.4
Exercise of the No-Deal Rights Subscription Privilege
100
Section 19.5
Transferability of the No-Deal Rights Subscription Privileges
100
Section 19.6
Adjustment of No-Deal Rights Subscription Price
100

 
 
5

--------------------------------------------------------------------------------


 
Section 19.7
Irrevocable Exercise
101
Section 19.8
Fractional Shares
101
Section 19.9
No-Deal Over Subscription Rights
101
Section 19.10
Fees and Expenses
101
Section 19.11
Proceeds from the No-Deal Rights Offering
101
Section 19.12
No Underwriting
101
Section 19.13
No Standby Purchase Agreement
102
Section 19.14
Termination of the No-Deal Rights Offering
102
     
ARTICLE XX
     
Amended Proposals
     
Section 20.1
Amended Proposals
102
Section 20.2
Alternative Method of Contributing the Contribution Shares, the Converted Shares
and/or the Convertible Bonds.
102
Section 20.3
Conversion/Exchange of Non-Voting Common Stock.
103
     
ARTICLE XXI
     
MISCELLANEOUS
     
Section 21.1
Governing Law
105
Section 21.2
Jurisdiction
105
Section 21.3
Notices
105
Section 21.4
Further Assurances
106
Section 21.5
Specific Performance
107
Section 21.6
Assignments
107
Section 21.7
Counterparts
107
Section 21.8
Waivers
107
Section 21.9
Entire Agreement
107
Section 21.10
Amendments in Writing
107
Section 21.11
Changes in Capital Structure
108
Section 21.12
Reimbursement of Costs
108
Section 21.13
Termination
108
Section 21.14
Several Obligations
109

 
ANNEX A
           
OWNERSHIP OF CONTRIBUTION SHARES AND CONVERTIBLE BONDS
112
     
EXHIBIT A
           
STOCK PURCHASE AGREEMENT
113
     
EXHIBIT B
           
SECURITIES PURCHASE AGREEMENT
114
     

 
 
6

--------------------------------------------------------------------------------


 
EXHIBIT C
           
POSSIBLE OFFER ANNOUNCEMENT
115
     
EXHIBIT D
           
REGISTRATION RIGHTS AGREEMENT
116
     
EXHIBIT E
           
CONSULTING AGREEMENT
117
     
EXHIBIT F
           
HARBINGER CERTIFICATE
118
     
EXHIBIT G
           
BRING DOWN CERTIFICATE
119
     
EXHIBIT H
           
TVCC CERTIFICATE
120

 
 

 
7

--------------------------------------------------------------------------------

 

 
This MASTER CONTRIBUTION AND SUPPORT AGREEMENT (this "Agreement") is dated as of
July 24, 2008, by and among (i) HARBINGER CAPITAL PARTNERS MASTER FUND I, LTD,
an exempted company organized under the Laws of the Cayman Islands ("Harbinger
Master"), (ii) HARBINGER CAPITAL PARTNERS SPECIAL SITUATIONS FUND, L.P., a
Delaware limited partnership ("Harbinger Special"), (iii) HARBINGER CAPITAL
PARTNERS FUND I, L.P., a Delaware Limited partnership ("Harbinger Fund"), (iv)
HARBINGER CO-INVESTMENT FUND, L.P., a Delaware limited partnership (the
"Harbinger Satellite Fund", and together with Harbinger Master, Harbinger
Special and Harbinger Fund, "Harbinger"), (v) SKYTERRA COMMUNICATIONS, INC., a
Delaware corporation (the "Company"), (vi) MOBILE SATELLITE VENTURES SUBSIDIARY
LLC, a Delaware limited liability company ("MSV LLC"), and (vii) MOBILE
SATELLITE VENTURES L.P., a Delaware limited partnership ("MSV"). Each of
Harbinger Master, Harbinger Special, Harbinger Fund, Harbinger Satellite Fund,
the Company, MSV LLC and MSV is hereinafter referred to as a "Party" and
collectively as the "Parties".
 
WHEREAS, Harbinger Master and Harbinger Special, as outlined in Annex A,
currently owns or has the power to cause the disposition (or, in the case of the
TVCC LLC Interests, will, as of the Option Closing Date, own or have the power
to cause the disposition)  of (i) 132,041,000 ordinary voting shares (the
"Contribution Shares") issued by Inmarsat plc (the "Target"), (ii) 1.75%
convertible bonds due 2017 issued by the Target having an aggregate principal
value of $37,600,000 or such other principal value as is at the relevant time
owned by Harbinger Master and Harbinger Special (the "Convertible Bonds") and
(iii) 150,000,000 Class A Preferred Units (the "Class A Preferred Units") issued
by TVCC Holding Company, LLC, a Delaware limited liability company ("TVCC"),
50,000,000 Class B Preferred Units (the "Class B Preferred Units") issued by
TVCC and 300,000,000 Common Units issued by TVCC (the "Common Units" and,
together with the Class A Preferred Units and the Class B Preferred Units, the
"TVCC LLC Interests" and, together with the Contribution Shares and the
Convertible Bonds, the "Contribution Assets"). As of the Option Closing Date
TVCC will control 5MHz of nationwide (US), contiguous unpaired spectrum from
1670-1675 MHz (the "1.6 Spectrum");
 
WHEREAS, Harbinger and the Company are considering the proposed acquisition of
up to the entire issued and to be issued share capital of the Target (other than
the shares already held by Harbinger Master and Harbinger Special, or the
Company or any of its Subsidiaries, whether pursuant to this Agreement or
otherwise, in the capital of the Target) (the "Proposal"). In conjunction with
the Proposal, subject to the terms and conditions set forth herein, Harbinger
wishes to contribute the Contribution Assets to the Company in exchange for
shares of voting common stock of par value $0.01 per share of the Company (the
"Voting Common Stock") and the Company wishes to acquire the Contribution Assets
in exchange for shares of Voting Common Stock subject to the terms and
conditions set forth in this Agreement (the "Contribution");
 
WHEREAS, Harbinger Satellite Fund and the Company are contemporaneously entering
into a stock purchase agreement, dated as of even date herewith (the "Stock
Purchase Agreement"), in the form of Exhibit A, that provides Harbinger
Satellite Fund with the right and obligation, in each case subject to the terms
and conditions set forth in the Stock Purchase
 

 
8

--------------------------------------------------------------------------------

 
 
Agreement, on the Closing Date (as hereinafter defined) to purchase shares of
Voting Common Stock at the Agreed Issue Price (as hereinafter defined);
 
WHEREAS, the Company has agreed, in the circumstances and subject to the
conditions set forth in Article XIX, to undertake a rights offering in
accordance with the terms and conditions set forth in Article XIX;
 
WHEREAS, Harbinger Master, Harbinger Special, the Company and MSV, and Mobile
Satellite Ventures Finance Co., a Delaware corporation ("MSV Finance") are
contemporaneously entering into a securities purchase agreement dated as of even
date herewith (the "Securities Purchase Agreement") in the form of Exhibit B,
that provides for Harbinger Master and Harbinger Special to purchase, and for
MSV and MSV Finance to issue, up to $500,000,000 in principal amount of 16%
Senior Notes due July 1, 2013, and for the Company to issue warrants to purchase
up to 25,000,000 shares of Voting Common Stock or Non-Voting Common Stock, or a
combination thereof, at an exercise price of $0.01 per share of Voting Common
Stock, subject to certain antidilution adjustments, in each case upon the terms
and subject to the conditions set forth in the Securities Purchase Agreement;
 
WHEREAS, prior to the date of this Agreement (a) the Special Independent
Committee of the Company's Board, after obtaining advice from an independent
financial advisor, has (i) determined that this Agreement and the agreements and
transactions contemplated hereunder and under the Stock Purchase Agreement and
the Securities Purchase Agreement (the "Transactions"), including the
Contribution, are fair to the Company and its stockholders other than Harbinger
and (ii) recommended that the Company's Board approve this Agreement, the Stock
Purchase Agreement, the Securities Purchase Agreement, and the Transactions, and
(b) the Company's Board has unanimously approved this Agreement, the Stock
Purchase Agreement, the Securities Purchase Agreement, and the Transactions; and
 
WHEREAS, the Parties intend that the Transactions, taken together, shall qualify
as an exchange governed by Section 351(a) of the Code.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each of the Parties hereby agrees
as follows.
 
ARTICLE I
 
DEFINITIONS
 
Section 1.1          Certain Definitions. For the purposes of this Agreement,
the following terms shall have the meanings specified in this Section 1.1.
 
"1.6 Spectrum" has the meaning set forth in the recitals.
 
"14% Notes" means the 14% Senior Secured Discount Notes due 2013 issued under
the 14% Notes Indenture.
 

 
9

--------------------------------------------------------------------------------

 

 
"14% Notes Indenture" means the Indenture, among MSV and MSV Finance, as
issuers, the guarantors named therein and The Bank of New York, as trustee,
dated as of March 30, 2006.
 
"16% Notes" means the 16% Senior Unsecured Notes due 2013 to be issued under the
16% Notes Indenture.
 
"16% Notes Indenture" means the Indenture, among MSV and MSV Finance, as
issuers, the guarantors named therein and a trustee to be named therein, to be
entered into on or about January 6, 2009 in connection with the 16% Notes to be
issued pursuant to the Securities Purchase Agreement.
 
"16.5% Notes" means the 16.5% Senior Notes due 2013 issued under the 16.5% Notes
Indenture.
 
"16.5% Notes Indenture" means the Indenture, among MSV and MSV Finance, as
issuers, the guarantors named therein and The Bank of New York, as trustee,
dated as of January 7, 2008.
 
"Affiliate" means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, such Person, and the term "control" (including
the terms "controlled by" and "under common control with") means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through ownership of voting
securities, by contract or otherwise.
 
"Agreed Issue Price" means the Company Per Share Value multiplied by the Target
Adjustment Ratchet.
 
"Agreement" has the meaning set forth in the preamble.
 
"Amended Proposal" has the meaning set forth in Section 20.1.
 
"Amendment Notification" has the meaning set forth in Section 14.1(a).
 
"Amendment Veto Matters" has the meaning set forth in Section 14.8.
 
"Apollo Transaction" means the transaction detailed in the Company's Current
Report on Form 8-K filed with the SEC on April 10, 2008, in which Harbinger
entered into a securities purchase agreement with a number of Apollo funds and
pursuant to which Harbinger agreed to purchase from such funds a number of
shares of Voting Common Stock and Non-Voting Common Stock and warrants in the
Company.
 
"Assets" means all of the properties and assets (including, but not limited to,
real, personal or mixed, tangible or intangible, and Intellectual Property) used
or held for use in connection with or material to the continued operation of the
business of the Company and/or its Subsidiaries.
 

 
10

--------------------------------------------------------------------------------

 
 
"Authorities" refers to any Regulatory Authorities and Competition Authorities
as relevant.
 
"Authorizations" has the meaning set forth in Section 5.16(a).
 
"Benefit Plans" has the meaning set forth in Section 5.24(a).
 
"Bring Down Certificate" has the meaning set forth in Section 13.4.
 
"Bring Down Date" has the meaning set forth in Section 13.4.
 
"Business Day" means any day excluding (i) Saturday, (ii) Sunday and (iii) any
day on which banking institutions located in the State of New York or London are
required to be closed for the conduct of regular business.
 
"Business Plan" means the business plan referred to in Section 5.8, subject to
such additions or amendments as may be made with the prior written approval of
Harbinger.
 
"Canadian Joint Venture Companies" means Mobile Satellite Ventures (Canada) Inc.
and Mobile Satellite Ventures Holdings (Canada) Inc.
 
"Cash Confirmation Amount" means the total amount of cash available to the
Company on a Certain Funds Basis for the purposes of satisfying the cash
consideration payable pursuant to the Firm Offer, as confirmed in writing by the
Financial Advisor in accordance with the terms of this Agreement, being the
aggregate of the Debt Cash Confirmation Amount and the Equity Cash Confirmation
Amount.
 
"Cash Confirmation Statement" has the meaning set forth in Section 11.2(a).
 
"Cash Offer Price" has the meaning set forth in Section 11.2(b).
 
"Cash Purchase Price" has the meaning set forth in Section 11.2(b).
 
"Cash Redemption Amount" shall mean the cash amount that Harbinger would receive
if the Convertible Bonds were redeemed at their Accreted Principal Amount on the
Change of Control Event Put Date, as each such term is defined in, and in
accordance with, the conditions of the Convertible Bonds.
 
"Certain Funds Basis" means "certain funds basis" as such expression is
customarily understood in the context of transactions subject to the UK Takeover
Code and the jurisdiction of the UK Takeover Panel.
 
"Class A Preferred Units" has the meaning set forth in the recitals.
 
"Class B Preferred Units" has the meaning set forth in the recitals.
 
"Closing Date" means the date that is three (3) Business Days after Completion.
 
"Code" means the US Internal Revenue Code of 1986, as amended.
 

 
11

--------------------------------------------------------------------------------

 
 
"COI Amendments" has the meaning set forth in Section 9.1.
 
"Common Stock" means the Voting Common Stock and the Non-Voting Common Stock.
 
"Common Units" has the meaning set forth in the recitals.
 
"Communications Act" means the US Communications Act of 1934, as amended, and
the rules and published policies of the FCC promulgated thereunder.
 
"Communications Assistance for Law Enforcement Act" means the US Communications
Assistance for Law Enforcement Act 1994, as amended.
 
"Companies Acts" means the English Companies Act 1985 and the Companies Act
2006, in each case as amended or re-enacted and to the extent in force or
applicable from time to time.
 
"Company" has the meaning set forth in the preamble.
 
"Company Approval" has the meaning set forth in Section 13.5.
 
"Company Disclosure Schedule" has the meaning set forth in the preamble to
Article V.
 
"Company Financial Statements" has the meaning set forth in Section 5.7(a).
 
"Company Per Share Value" means $10.00.
 
"Company's Board" means the board of directors of the Company.
 
"Competition Authorities" means any Governmental Entity or other trade or
regulatory body responsible for any matter involving antitrust or competition
issues.
 
"Completion" means the date, if any, upon which: (i) the Scheme becomes
effective in accordance with its terms; or (ii) if Harbinger elects to implement
the Proposal by way of an Offer in accordance with the terms of this Agreement,
the Offer becomes or is declared unconditional in all respects.
 
"Confidentiality Agreement" has the meaning set forth in Section 16.16.
 
"Confidentiality Side Letter" has the meaning set forth in Section 16.16.
 
"Consulting Agreement" means the consulting agreement to be entered into between
the Company and LeaseCo on the Option Closing Date relating to the management of
the 1.6 Spectrum for the period set forth in the Consulting Agreement in
substantially the form attached hereto as Exhibit E.
 
"Contract" means any written contract, agreement, mortgage, indenture, note,
bond, loan, instrument, lease, commitment or other legally binding arrangement
or agreement.
 

 
12

--------------------------------------------------------------------------------

 

 
"Contribution" has the meaning set forth in the recitals.
 
"Contribution Assets" has the meaning set forth in the recitals.
 
"Contribution Closings" means the Contribution Shares Closing, the Convertible
Bonds Closing and the TVCC Contribution Closing.
 
"Contribution Closing Date" means the Contribution Shares Closing Date, the
Convertible Bonds Closing Date or the TVCC Contribution Closing Date, as
applicable.
 
"Contribution Shares" has the meaning set forth in the recitals.
 
"Contribution Shares Closing" has the meaning set forth in Section 2.2(a).
 
"Contribution Shares Closing Date" has the meaning set forth in Section 2.2(a).
 
"Contribution Shares Value" means the Target Base Price multiplied by the Target
Adjustment Ratchet multipliedby the number of Contribution Shares multiplied by
the Exchange Rate.
 
"Converted Shares" has the meaning set forth in Section 2.1(a)(ii)(B).
 
"Converted Shares Value" means the Target Base Price multiplied by the Target
Adjustment Ratchet multiplied by the number of Converted Shares multiplied by
the Exchange Rate.
 
"Convertible Bonds" has the meaning set forth in the recitals.
 
"Convertible Bonds Amount" means the number of Convertible Bonds as is at the
relevant time owned by Harbinger.
 
"Convertible Bonds Closing" has the meaning set forth in Section 2.2(b).
 
"Convertible Bonds Closing Date" has the meaning set forth in Section 2.2(b).
 
"Convertible Bonds Value" means the Convertible Bonds Amount multiplied by the
Target Appropriate Offer Price.
 
"Court" means the High Court of Justice in England and Wales.
 
"Court Order" means the order of the Court sanctioning the Scheme under section
899 of the Companies Act 2006 and the order of the Court confirming the
reduction of the Target's share capital provided for by the Scheme under section
137 of the Companies Act 1985 or, if then in force, section 648 of the Companies
Act 2006, respectively or, where the context requires, either of them.
 
"CREST" means the relevant system (as defined in the Uncertified Securities
Regulations 2001 (SI 2001 No. 3755)) to facilitate the transfer of title to
shares in uncertified
 

 
13

--------------------------------------------------------------------------------

 

 
form in respect of which CRESTCo is the Operator (as defined in the Uncertified
Securities Regulations 2001 (SI 2001 No. 3755)).
 
"CRESTCo" means CRESTCo Limited.
 
"Debt Cash Confirmation Amount" has the meaning set forth in Section 12.1(f).
 
"Debt Commitment Letter" has the meaning set forth in Section 12.1(f).
 
"Debt Financing" shall mean the debt financing in connection with the Firm Offer
by way of the issuance of the Senior Debt and the Mezzanine Debt or any other
such form of debt financing as Harbinger may request in accordance with Section
14.1.
 
"Debt Offering" has the meaning set forth in Section 12.1(a).
 
"DGCL" means the Delaware General Corporation Law.
 
"Directors" means the directors of the Company from time to time.
 
"DoJ" means the US Department of Justice.
 
"Effective Date" has the meaning set forth in Section 16.13.
 
"Encumbrance" means any mortgage, pledge, hypothecation, claim, charge, security
interest, encumbrance, option, lien, put or call right, right of first offer or
refusal, proxy, voting right or other restrictions or limitations of any nature
whatsoever, whether or not filed, recorded or otherwise perfected under
applicable Law, other than (a) those resulting from Taxes which have not yet
become delinquent or (b) minor liens and encumbrances that do not materially
detract from the value of the property or materially impair the operations of a
Person or materially interfere with the use of such property or asset.
 
"Environmental Protection Laws" means any Law enacted as of the date hereof in
any jurisdiction in connection with or relating to the protection or regulation
of the environment, including those Laws, statutes and regulations regulating
the disposal, removal, production, storing, refining, handling, transferring,
processing or transporting of hazardous or toxic substances, and any orders,
decrees or judgments issued by any court of competent jurisdiction in connection
with any of the foregoing.
 
"Equity Cash Confirmation Amount" has the meaning set forth in Section 11.2(a).
 
"Equity Commitment Letter" has the meaning set forth in Section 11.2(a).
 
"ERISA" has the meaning set forth in Section 5.24(a).
 
"ERISA Plans" has the meaning set forth in Section 5.24(e).
 
"EU" means the European Union.
 
"European Commission" has the meaning set forth in Section 8.5.
 

 
14

--------------------------------------------------------------------------------

 

 
"Exchange Act" means the US Securities Exchange Act of 1934, as amended from
time to time, and the rules and regulations of the SEC promulgated thereunder.
 
"Exchange Act Reports" means the following documents filed by the Company with
the SEC since September 1, 2006 and prior to the Closing Date: (i) the Company's
Form 10-K annual report, (ii) all quarterly reports on Form 10-Q and any
periodic reports on Form 8-K, (iii) all definitive proxy statements, and (iv)
all amendments or supplements to any of the foregoing.
 
"Exchange Rate" means a £ to $ exchange rate as reported by Bloomberg at noon
New York time three (3) Business Days prior to the Contribution Shares Closing
Date, the Closing Date or such other date, as applicable.
 
"FCC" means the US Federal Communications Commission.
 
"FCC Approval" means the consent and other actions of the FCC (including any
action duly taken by the FCC's staff pursuant to delegated authority) granting
its consent to all applications or petitions as may be required to be filed with
the FCC to effect the transactions referred to in Section 8.1 and consummate the
Transactions.
 
"FCC Parties" means Harbinger, the Company and MSV LLC.
 
"FCC Rules" means Title 47 of the Code of Federal Regulations, as amended at any
time and from time to time, and FCC decisions, published policies, reports and
orders.
 
"FCC Spectrum Lease Rules" has the meaning set forth in Section 4.8(l)(ii).
 
"Filed SEC Reports" has the meaning set forth in the preamble to Article V.
 
"Financial Advisor" means Merrill Lynch International, or such other financial
advisor agreed to be appointed by the Parties from time to time in connection
with the transactions contemplated by Articles XI, XII, XIII, XIV and XV.
 
"Financing Rights Amount" has the meaning set forth in Section 11.3.
 
"Financing Rights Offering" has the meaning set forth in Section 11.3.
 
"Financing Rights Prospectus" has the meaning set forth in Section 11.4.
 
"Financing Rights Registration Statement" has the meaning provided in Section
11.4(a).
 
"Financing Rights Subscription Price" has the meaning set forth in Section 11.5.
 
"Financing Rights Subscription Privilege" has the meaning set forth in Section
11.5.
 
"Firm Offer" means an offer by the Company to implement the Proposal by way of
Offer or Scheme in accordance with the terms of the UK Takeover Code, the
Companies Acts
 

 
15

--------------------------------------------------------------------------------

 

 
and the requirements of the UK Takeover Panel, as such offer may be amended from
time to time after the Firm Offer Date, with any such amendments being in
accordance with the terms of this Agreement, the UK Takeover Code, the Companies
Acts and the requirements of the UK Takeover Panel.
 
"Firm Offer Announcement" means the announcement to be made by the Parties,
subject to the terms and conditions of this Agreement, of a firm intention to
proceed with the Firm Offer made in accordance with Rule 2.5 of the UK Takeover
Code.
 
"Firm Offer Costs" has the meaning set forth in Section 11.2(b).
 
"Firm Offer Date" means the date on which the Firm Offer Announcement is made.
 
"Firm Offer Price" means the price offered by the Company for the Target Shares
as set out in the Firm Offer Announcement.
 
"FSA" means the UK Financial Services Authority.
 
"FSA Approval" has the meaning set forth in Section 10.1.
 
"FSMA" means the UK's Financial Services and Markets Act 2000.
 
“Further COI Amendment” has the meaning set forth in Section 9.1.
 
"FTC" means US Federal Trade Commission.
 
"GAAP" means US generally accepted accounting principles.
 
"Governmental Authorizations" means all approvals, concessions, consents,
franchises, licenses, Permits, registrations and other authorizations of all
Governmental Entities.
 
"Governmental Entity" means any governmental body, whether administrative,
executive, judicial, legislative or other, or any combination thereof, including
any federal, state, territorial, county, local, municipal or other governmental
agency, arbitral body, administrative authority, body, branch, bureau, or
comparable agency, commission, tribunal, court, department or instrumentality of
any of the foregoing, whether US or non-US.
 
"Group" means the Company and its controlled Affiliates from time to time.
 
"Harbinger" has the meaning set forth in the preamble.
 
"Harbinger Certificate" has the meaning set forth in Section 13.3(h).
 
"Harbinger Contribution Shares" means the aggregate number of shares of Voting
Common Stock determined in accordance with Section 2.1(a), Section 2.1(b) and
Section 2.1(c).
 
"Harbinger Designee" means one or more entities that is wholly-owned, directly
or indirectly, by Harbinger.
 

 
16

--------------------------------------------------------------------------------

 

 
"Harbinger Disclosure Schedule" has the meaning set forth in the preamble to
Article IV.
 
"Harbinger Fund" has the meaning set forth in the preamble.
 
"Harbinger Master" has the meaning set forth in the preamble.
 
"Harbinger Material Adverse Effect" means any events, facts, changes or
circumstances which would be reasonably expected to have a material adverse
effect on the business, assets, liabilities, properties, condition (financial or
other), or results of operations of Harbinger and/or its Subsidiaries taken as a
whole.
 
"Harbinger Purchased Shares" has the meaning set forth in Section 3.1.
 
"Harbinger Satellite Fund" has the meaning set forth in the preamble.
 
"Harbinger Shares" means the aggregate of (i) the Harbinger Contribution Shares;
(ii) the Harbinger Purchased Shares; and (iii) the Sponsor Fee Shares.
 
"Harbinger Special" has the meaning set forth in the preamble.
 
"HSR Act" means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.
 
"Implementation Agreement" has the meaning set forth in Section 15.2.
 
"Increased Firm Offer Price" has the meaning set forth in Section 14.1(b).
 
"Indebtedness" means with respect to any Person, all (i) obligations of that
Person for borrowed money, whether current or funded, or secured or unsecured;
(ii) obligations of that Person evidenced by bonds, debentures, notes or similar
instruments and the principal component in respect of mandatorily redeemable
capital stock; (iii) obligations of that Person under conditional sale or other
title retention agreements (other than trade payables incurred in the ordinary
course of business) relating to any property purchased by that Person, in each
case only and to the extent due more than 12 months after the delivery of
property; (iv) obligations of that Person issued or assumed as the deferred
purchase price of assets, property or services, in each case only and to the
extent due more than 12 months after the delivery of property; (v) lease
obligations of that Person capitalized on the books and records of that Person;
(vi) obligations of others secured by an Encumbrance on property or assets owned
or acquired by that Person, whether or not the obligations secured thereby have
been assumed; (vii) obligations of that Person under interest rate, currency or
commodity derivatives or hedging transactions; (viii) letters of credit or
performance bonds issued for the account of that Person (other than letters of
credit entered into in the ordinary course of business to the extent not drawn
upon or reimbursed within 10 Business Days); (ix) guarantees and support and
keep well arrangements having the economic effect of a guarantee of that Person
of any Indebtedness of any other Person; and (x) construction payment deferrals
and other deferrals of progress payments owed to vendors, in each case,
including the outstanding principal amount of such Indebtedness, together with
all interest accrued thereon and all costs and charges associated therewith.
 

 
17

--------------------------------------------------------------------------------

 

 
"Indemnified Party" has the meaning set forth in Section 18.1.
 
"Indemnifying Party" has the meaning set forth in Section 18.1.
 
"Inducement Fee" has the meaning set forth in Section 15.3(b).
 
"Industry Canada" means the Canadian Federal Department of Industry or any
successor government department or agency thereto.
 
"Information Statement" has the meaning set forth in Section 9.3(a).
 
"Initial Agreed Regulatory Approvals" means those regulatory and anti-trust
approvals set out in Section 8.1.
 
“Initial COI Amendment” has the meaning set forth in Section 9.1.
 
"Intellectual Property" has the meaning set forth in Section 5.19(a).
 
"Investment Company Act" means the US Investment Company Act of 1940, as amended
from time to time, and the rules and regulations of the SEC promulgated
thereunder.
 
"IRS" means the US Internal Revenue Service.
 
"Law" means any applicable domestic or foreign federal, state, provincial,
local, municipal or other law, constitution, treaty, statute, ordinance,
regulation, rule, standard, code, rule of common law, decree, directive, order
or other requirement or rule enacted, implemented or promulgated by any
Governmental Entity.
 
"LeaseCo" means TVCC One Six Holdings LLC, a Delaware limited liability company.
 
"LeaseCo Financial Statements" has the meaning set forth in Section 4.8(j).
 
"Legal Proceeding" means any judicial, administrative or arbitral actions,
suits, investigations, proceedings (public or private) or claims or proceedings
by or before a Governmental Entity.
 
"Listing Rules" means the Listing Rules of the UKLA.
 
"LLC Interest Holders" means each of (i) Harbinger Master, (ii) Harbinger
Special, (iii) Columbia Capital Equity Partners IV (QP), L.P., a Delaware
limited partnership, (iv) Columbia Capital Equity Partners IV (QPCO), L.P., a
Delaware limited partnership, (v) Columbia Capital Employee Investors IV, L.P.,
a Delaware limited partnership, and (vi) CCTV One Four Holdings, LLC, a Delaware
limited liability company.
 
"LLC Note" means the promissory note dated on or about the Option Closing Date,
with an initial principal amount of $105,000,000 executed by Harbinger Master
and Harbinger Special in favor of the LLC Interest Holders (other than Harbinger
Master and Harbinger Special).
 

 
18

--------------------------------------------------------------------------------

 

 
"Losses" means any loss, liability, damages, cost or expense (including legal
fees and expenses and any amounts paid in settlement or as a result of any
judgment or order).
 
"Material Adverse Effect" means any events, facts, changes or circumstances
which would reasonably be expected to have a material adverse effect on the
business, assets, liabilities, properties, operations, or financial condition of
the Company and its Subsidiaries, taken as a whole, except to the extent that
such adverse effect results from (i) general economic, regulatory or political
conditions or changes therein in the United States or the other countries in
which such Party operates; (ii) financial or securities market fluctuations or
conditions; (iii) changes in, or events or conditions affecting, the satellite
telecommunications industry generally; (iv) changes in applicable Law or in
GAAP; (v) compliance with the terms of, or the taking of any action required by,
this Agreement or the failure to take any actions for which Harbinger has
withheld its consent pursuant to Section 16.1(k); or (vi) the failure of any
in-orbit assets of the Company and its Subsidiaries existing as of the date of
this Agreement (which, for the avoidance of doubt, consist of two satellites
known as MSAT-1 and MSAT-2) unless such failure constitutes a material threat to
the Authorizations or would be likely to hinder the ability of the Company and
its Subsidiaries to obtain material new permits, licenses, certificates,
registrations or other similar authorization; provided, however, that the
exclusions set forth in paragraphs (i) to (iv) above shall not apply if the
impact on the Company and its Subsidiaries, taken as a whole, is
disproportionate to the impact on other MSS/ATC mobile satellite companies.
 
"Merger Regulation" has the meaning set forth in Section 8.5.
 
"Mezzanine Debt" has the meaning set forth in Section 12.1(b).
 
"Money Laundering Laws" has the meaning set forth in Section 5.29(b).
 
"MSV" has the meaning set forth in the preamble.
 
"MSV Finance" has the meaning set forth in the recitals.
 
"MSV LLC" has the meaning set forth in the preamble.
 
"MSV FCC Licenses" means all licenses, permits and authorizations issued by the
FCC and held by MSV LLC or any Affiliate of MSV LLC.
 
"MSV Option Exchange" means the revised offer by the Company to issue options to
purchase shares of Common Stock in exchange for the termination of outstanding
options to purchase limited partnership units of MSV pursuant to the prospectus
dated May 15, 2008, as supplemented to date, filed by the Company with the SEC
pursuant to Rule 424(b)(3) under the Securities Act Registration Statement No.
333-144093.
 
"MSV/Target Cooperation Agreement" has the meaning set forth in Section 16.13.
 
"NewCo" and "NewCos" have the meaning set forth in Section 20.2.
 
"New Parent" has the meaning set forth in Section 20.3(c).
 
"No-Deal Over Subscription Rights" has the meaning set forth in Section 19.9.
 
"No-Deal Rights Offering" has the meaning set forth in Section 19.1.
 
"No-Deal Rights Proceeds" has the meaning set forth in Section 19.11(b).
 

 
19

--------------------------------------------------------------------------------

 

 
"No-Deal Rights Prospectus" has the meaning set forth in Section 19.2(a).
 
"No-Deal Rights Registration Statement" has the meaning set forth in Section
19.2(a).
 
"No-Deal Rights Subscription Price" has the meaning set forth in Section 19.3.
 
"No-Deal Rights Subscription Privilege" has the meaning set forth in Section
19.3.
 
"Non-US Benefit Plans" has the meaning set forth in Section 5.24(a).
 
"Non-Voting Common Stock" means the shares of non-voting common stock, par value
$0.01 per share, of the Company.
 
"Non-Voting Common Stock Conversion" has the meaning set forth in Section
20.3(a).
 
"Notification" has the meaning set forth in Section 13.2.
 
"Notification Date" has the meaning set forth in Section 13.2.
 
"OFAC" has the meaning set forth in Section 5.29(c).
 
"Offer" means, should Harbinger elect to implement the Proposal by way of a
general offer in accordance with the terms of this Agreement (instead of by way
of Scheme), an offer made by the Company, or a Subsidiary of the Company, to
purchase all the Target Shares other than the Contribution Shares and other
Target Shares held by Harbinger, the Company or their Subsidiaries or controlled
Affiliates on such terms and subject to such conditions as are determined in
accordance with the terms of this Agreement.
 
"Offer Document" means the document to be dispatched to (amongst others) the
Target's shareholders (and holders of other securities in the Target to which
the Offer relates) pursuant to which the Offer would be made and, where the
context so admits, includes any form of acceptance, election, notice, or other
document required in connection with the Offer.
 
"Offer Parties" means the Parties and the Target.
 
"Offer Shares" means such amount of Voting Common Stock which is offered to the
Target's shareholders as part of the Firm Offer, if at all, as determined in
accordance with the terms of this Agreement.
 
"Offer Shares Registration Statement" has the meaning set forth in Section 10.1.
 
"Option Agreement" means the Option Agreement by and among TVCC, the equity
holders of LeaseCo, Harbinger Master and Harbinger Special dated as of January
30, 2008.
 
"Option Closing Date" means the Closing Date as defined in the Option Agreement.
 

 
20

--------------------------------------------------------------------------------

 

 
"Order" means any order, injunction, judgment, decision, decree, ruling, writ,
assessment or arbitration award of a Governmental Entity.
 
"Organizational Documents" means, as to any Person, the certificate or articles
of incorporation, certificate of limited partnership, certificate of formation,
articles of organization, operating agreement, limited partnership agreement,
limited liability company agreement, stockholders agreement or bylaws or other
similar documents of such Person, as applicable.
 
"Other Debt" has the meaning set forth in Section 12.1(d).
 
"Other Filings" has the meaning set forth in Section 9.3(a).
 
"Other Financing Rights Filings" has the meaning set forth in Section 11.4.
 
"Other No-Deal Rights Filings" has the meaning set forth in Section 19.2(a).
 
"Other Regulatory Approvals" means those regulatory and anti-trust approvals set
out in Section 8.1.
 
"Party" and "Parties" have the meanings set forth in the preamble.
 
"Pension Plan" has the meaning set forth in Section 5.24(e).
 
"Permits" has the meaning set forth in Section 5.17.
 
"Person" means any individual, corporation, limited liability company,
partnership, firm, joint venture, association, joint-stock company, variable
interest entity, trust, unincorporated organization, Governmental Entity or
other entity.
 
"Phase I Notice" has the meaning set forth in Section 16.14.
 
"Possible Offer Announcement" means the possible offer announcement to be made
by the Parties, in the form attached hereto as Exhibit C, outlining the
intention of Harbinger to implement the Proposal, and subject to such amendments
to which each of the Parties may consent.
 
"Proposal" has the meaning set forth in the recitals.
 
"Proposed Amendments" has the meaning set forth in Section 16.19.
 
"Prospectus" has the meaning set forth in Section 10.1.
 
"Prospectus Rules" means the rules made for the purposes of Part VI of the UK
Financial Services and Markets Act 2000, as amended, in relation to the offer of
transferable securities to the public.
 
"PUC" has the meaning set forth in Section 5.16(a).
 

 
21

--------------------------------------------------------------------------------

 

 
"Qualified Underwriter" means any of the following financial institutions: (i)
Merrill Lynch International, (ii) Morgan Stanley, (iii) The Royal Bank of
Scotland PLC, (iv) Barclays Bank PLC, (v) JPMorgan, (vi) Credit Suisse, or (vii)
any other financial institution selected by Harbinger and reasonably
satisfactory to the Company in connection with the transactions contemplated by
Article XII.
 
"Record Date" has the meaning set forth in Section 19.1.
 
"Registration Rights Agreement" means the agreement dated as of the date hereof
in the form attached hereto as Exhibit D.
 
"Registration Statements" means the Company's registration statements filed with
the SEC since September 1, 2006, pursuant to the Securities Act.
 
"Regulation D" means Regulation D under the Securities Act.
 
"Regulation S" means Regulation S under the Securities Act.
 
"Regulation S-X" means Regulation S-X under the Securities Act.
 
"Regulatory Approvals" means the Initial Agreed Regulatory Approvals and the
Other Regulatory Approvals as referred to in Section 8.1.
 
"Regulatory Authorities" means any Governmental Entity or other trade or
regulatory body responsible for any matter other than those involving antitrust
or competition issues.
 
"Regulatory Information Service" means an information dissemination provider
approved by the FSA and whose name is set out in Appendix 3 to the Listing Rules
from time to time.
 
"Reimbursement Event" shall mean any of the following events: (i) following
receipt of a Notification complying with Section 13.3, the Company declining to
make a Firm Offer pursuant to Section 13.4, or (ii) following receipt of an
Amendment Notification complying with Section 14.1, the Company declining to
approve the required amendment(s) set out therein, or (iii) following receipt of
a Waiver Notification complying with Section 14.2, the Company declining to
approve the requested action stated therein, or (iv) following the Company's
failure to deliver a Bring Down Certificate in compliance with Section 13.4 as a
result of an event that constitutes a Material Adverse Effect, Harbinger
withdrawing a Notification it has previously made, or (v) following a breach by
the Company and/or MSV at any time after the date hereof and prior to the Firm
Offer Date, of any representation, warranty, covenant or agreement contained in
this Agreement (including, for this purpose, a breach of any representation or
warranty contained in this Agreement that would have occurred had such
representation or warranty been deemed to continue down to the Firm Offer Date)
where (a) such breach constitutes, or results from an event, fact, change or
circumstance that constitutes, a Material Adverse Effect, (b) such breach is
incapable of being cured, or if capable of being cured without a Legal
Proceeding, is not cured within 30 days of notice requiring such breach to be
cured being given to the Company and MSV, provided that such breach is cured by
the
 

 
22

--------------------------------------------------------------------------------

 

 
Notification Date (or, if not cured by the Notification Date, reasonable steps
have been taken to cure such breach, and such breach is likely to be cured
within a 30 day period), or if capable of being cured only through a Legal
Proceeding, is not cured within 180 days of notice requiring such breach to be
cured being given to the Company and MSV, provided that such breach is cured by
the Notification Date and (c) the occurrence of such breach is within the
reasonable control of either the Company or MSV, Harbinger determining not to
give a Notification or Harbinger withdrawing a Notification it has previously
made (unless, in the case of (i) or (ii) the decision of the Company's Board was
made as a result of the terms of the Debt Financing being non-compliant pursuant
to Section 12.1(d)).
 
"Reimbursement Payments" has the meaning set forth in Section 15.3(a).
 
"Satellite Contracts" has the meaning set forth in Section 5.23(a).
 
"Satisfaction Date" means the date on which all of the Regulatory Approvals have
either been (i) granted or satisfied, or in respect of which all applicable
waiting periods have expired or been terminated, on terms satisfactory to
Harbinger, or (ii) waived by Harbinger and/or the Company as the case may be.
 
"Scheme" means, should Harbinger elect to implement the Proposal in such way, a
scheme of arrangement under Part 26 of the Companies Act 2006, between the
Target and its shareholders (or shareholders of a particular class or classes of
its shares), and any other holders of securities in the capital of the Target to
which the Proposal relates, the full terms of which will be set out in the
Scheme Document.
 
"Scheme Document" means the document to be dispatched to (amongst others) the
Target's shareholders (or shareholders of a particular class or classes of
shares), and holders of any other securities in the capital of the Target to
which the Scheme relates, setting out the full terms of the Scheme and, where
the context so admits, includes any form of proxy, election, notice,
application, witness statement, court document or other document required in
connection with the Scheme.
 
"SEC" means the US Securities and Exchange Commission.
 
"SEC Approval" has the meaning set forth in Section 10.1.
 
"SEC Reports" means the Exchange Act Reports and the Registration Statements.
 
"Securities Act" means the US Securities Act of 1933, as amended from time to
time, and the rules and regulations of the SEC promulgated thereunder.
 
"Securities Purchase Agreement" has the meaning set forth in the recitals.
 
"Senior Debt" has the meaning set forth in Section 12.1(a).
 
"Significant Subsidiary" means any "significant subsidiary" of the Company
within the meaning of Rule 1-02 under Regulation S-X, including, for the
avoidance of doubt, MSV, MSV LLC and, for the purposes of this Agreement, the
Canadian Joint Venture
 

 
23

--------------------------------------------------------------------------------

 

 
Companies, provided that nothing in this Agreement shall be construed to mean
that the Company exercises de jure or de facto control over the Canadian Joint
Venture Companies.
 
"Signing Date" has the meaning set forth in Section 16.13.
 
"Special Independent Committee" means the special committee of the Company's
Board consisting solely of independent directors not affiliated with Harbinger.
 
"Sponsor Fee" means $26,410,000.
 
"Sponsor Fee Payees" has the meaning set forth in Section 17.1(a).
 
"Sponsor Fee Shares" has the meaning set forth in Section 17.1(a).
 
"Stamp Duty" means stamp duty or stamp duty reserve Tax payable under the Laws
of the United Kingdom.
 
"Stockholder Approval" has the meaning set forth in Section 9.1.
 
"Stock Purchase Agreement" has the meaning set forth in the recitals.
 
"Stock Purchase Closing" has the meaning set forth in Section 3.2.
 
"Stock Purchase Price" means $2,400,000,000.
 
"Subsidiary" means, with respect to any Person, any corporation, limited
liability company, partnership, firm, joint venture, association, joint-stock
company, variable interest entity, trust, or other organization, whether
incorporated or unincorporated, (i) of which such Person or any other Subsidiary
of such Person is a general partner, or (ii) at least a majority of the
outstanding equity or voting securities or other interest is directly or
indirectly owned or controlled by such Person or by any one or more of its
Subsidiaries, or by such Person and one or more of its Subsidiaries, or (iii) of
which such Person or any other Subsidiary of such Person has the right, directly
or indirectly, to elect a majority of the board of directors or other body
performing similar functions with respect to such corporation or organization,
or (iv) of which such Person or any other Subsidiary of such Person is the
primary beneficiary. "Subsidiary" shall, in the case of the Company, for the
avoidance of doubt, include MSV, MSV LLC and, for the purposes of this
Agreement, the Canadian Joint Venture Companies, provided that nothing in this
Agreement shall be construed to mean that the Company exercises de jure or de
facto control over the Canadian Joint Venture Companies, and the Company shall
not be deemed for purposes of this Agreement to be a Subsidiary of Harbinger.
 
"Target" has the meaning set forth in the recitals.
 
"Target Adjustment Ratchet" means the quotient of the Target Offer Price
dividedby the Target Base Price.
 

 
24

--------------------------------------------------------------------------------

 

 
"Target Appropriate Offer Price" means the price offered by the Company for each
Target Convertible Bond, being an "appropriate offer" for the purposes of the UK
Takeover Code on the basis of an offer price for each Target Share equal to the
Target Offer Price.
 
"Target Base Price" means 535.3 pence.
 
"Target FCC Licenses" means all licenses, permits and authorizations issued by
the FCC and held by the Target or any Affiliate of the Target.
 
"Target Offer Price" means the price at which the Offer becomes or is declared
wholly unconditional.
 
"Target Shares" means the issued and to be issued ordinary shares of €0.0005 in
the capital of the Target.
 
"Tax" means all federal, state, local and foreign income, profits, franchise,
gross receipts, environmental, customs duties, capital stock, severances, stamp,
payroll, sales, employment, unemployment, disability, use, property,
withholding, excise, production, value added, occupancy, license, estimated,
real property, personal property, windfall profits or other taxes, duties, fees
or assessments of any nature whatsoever, together with all interest, penalties
and additions imposed with respect to such amounts and any interest in respect
of such penalties and additions.
 
"Tax Return" means all returns and reports (including elections, declarations,
disclosures, schedules, estimates and information returns) supplied or required
to be supplied to a Tax authority relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
 
"Tax Saving" has the meaning set forth in Section 20.1.
 
"Taxing Authority" means the IRS and any other Governmental Entity responsible
for the administration of any Tax.
 
"Termination Date" has the meaning set forth in Section 21.13.
 
"Third-Party Interests" has the meaning set forth in Section 4.8(g).
 
"Total Commitment" has the meaning set forth in Section 12.1(g).
 
"Traditional Financial Institution" means a "financial institution" as defined
in Clause A of Title 11 of the US Code § 101(22) with assets of at least
$5,000,000,000, or the international equivalent thereof.
 
"Transactions" has the meaning set forth in the recitals.
 
"Triggering Investment" has the meaning set forth in Section 16.13.
 

 
25

--------------------------------------------------------------------------------

 

 
"TTE instruction" means a Transfer to Escrow instruction (as defined by the
CREST Manual issued by CRESTCo).
 
"TVCC" has the meaning set forth in the recitals.
 
"TVCC Certificate" has the meaning set forth in Section 2.1(c).
 
"TVCC Contribution Closing" has the meaning set forth in Section 2.2(c).
 
"TVCC Contribution Closing Date" has the meaning set out in Section 2.2(c).
 
“TVCC LLC Agreement” has the meaning set forth in Exhibit H.
 
"TVCC LLC Interests" has the meaning set forth in the recitals.
 
"TVCC LLC Interests Value" means $239,870,000.
 
"TVCC Lease" means collectively, (i) the Master Agreement, dated July 16, 2007,
between LeaseCo, Crown Castle MM Holding, LLC, and its subsidiary, OP LLC, and
(ii) the Long-Term De Facto Transfer Lease Agreement, dated July 23, 2007,
between LeaseCo and OP LLC.
 
"TVCC Material Adverse Effect" means any event that has occurred and remains
uncured that has had, or is likely to have, a materially adverse effect on
LeaseCo’s rights to use the TVCC Spectrum License, other than a material adverse
effect that results from (a) conditions generally affecting the industry in
which LeaseCo principally operates, (b) changes in Law or policy (including FCC
rules and policies) generally affecting similarly situated FCC licensees or
lessees in the wireless communications industry, (c) general economic
conditions, or (d) a breach of the Consulting Agreement resulting from the gross
negligence or willful misconduct of the Company.
 
"TVCC Spectrum License" means the nationwide license issued by the FCC (FCC Call
Sign WPYQ831) for 1670-1675 MHz spectrum leased to LeaseCo pursuant to the TVCC
Lease.
 
"UKLA" means the UK Listing Authority, being the Financial Services Authority
Limited acting in its capacity as the competent authority for the purposes of
Part IV of the Financial Services and Markets Act 2000.
 
"UK Takeover Code" means the UK's City Code on Takeovers and Mergers.
 
"UK Takeover Panel" means the UK's Panel on Takeovers and Mergers.
 
"US" means the United States of America.
 
"Voting Common Stock" has the meaning set forth in the recitals.
 
"Waiver Notification" has the meaning set forth in Section 14.2(a).
 

 
26

--------------------------------------------------------------------------------

 

 
"$" or "dollars" means dollars and cents, the lawful currency of the United
States of America.
 
"£" or "pence" means pounds sterling and pence, the lawful currency of the
United Kingdom.
 
"€" or "euro" means the lawful currency of those member countries of the
European Economic and Monetary Union that have opted to adopt the single
European currency.
 
Section 1.2        Other Definitional and Interpretive Matters. Unless otherwise
expressly provided, for purposes of this Agreement, the following rules of
interpretation shall apply.
 
(a)         Calculation of Time Period. When calculating the period of time
before which, within which or following which any act is to be done or step
taken pursuant to this Agreement, the date that is the reference date in
calculating such period shall be excluded. If the last day of such period is not
a Business Day, the period in question shall end on the next succeeding Business
Day.
 
(b)         Exhibits. The Exhibits to this Agreement are hereby incorporated and
made a part hereof and are an integral part of this Agreement. Any capitalized
terms used in any Exhibit but not otherwise defined therein are used therein
with the definition set forth in the body of this Agreement.
 
(c)         Gender. Any reference in this Agreement to gender shall include all
genders.
 
(d)         Headings. The division of this Agreement into Articles, Sections and
other subdivisions and the insertion of headings are for convenience of
reference only and shall not affect or be utilized in construing or interpreting
this Agreement. All references in this Agreement to any "Article" or "Section"
are to the corresponding Article or Section of this Agreement unless otherwise
specified.
 
(e)         Herein. The words such as "herein," "hereinafter," "hereof," and
"hereunder" refer to this Agreement as a whole and not merely to a subdivision
in which such words appear unless the context otherwise requires.
 
(f)         Including. The word "including" or any variation thereof means
"including without limitation" and shall not be construed to limit any general
statement that it follows to the specific or similar items or matters
immediately following it.
 
(g)         No Strict Construction. The language used in this Agreement is the
language chosen by the Parties to express their mutual intent, and no rule of
strict construction will be applied against any Party.
 
(h)         Singular and Plural. Each definition used in this Agreement includes
the singular and the plural.
 

 
27

--------------------------------------------------------------------------------

 

 
ARTICLE II
 
ASSET CONTRIBUTIONS
 
Section 2.1        Agreement to Contribute Assets.
 
(a)         Subject to the terms and conditions set forth in this Agreement, and
subject to the receipt of the requisite Regulatory Approvals and Stockholder
Approval and subject to Completion occurring:
 
(i)         at the Contribution Shares Closing, subject to Section 2.1(b),
Harbinger Master and Harbinger Special shall assign, transfer and deliver to the
Company all, but not less than all, of the Contribution Shares, in exchange for
which the Company shall indefeasibly issue a number of fully-paid,
non-assessable shares of Voting Common Stock equal to the quotient of the
Contribution Shares Value divided by the Agreed Issue Price (rounded to the
nearest whole number of shares of Voting Common Stock), to Harbinger Master,
Harbinger Special, the Harbinger Satellite Fund and/or one or more Harbinger
Designees, as instructed in writing by Harbinger at least one (1) Business Day
prior to the Contribution Shares Closing Date;
 
(ii)        at the Convertible Bonds Closing:
 
(A)              Harbinger Master and Harbinger Special shall assign, transfer
and deliver to the Company all, but not less than all, of the Convertible Bonds,
in exchange for which the Company shall indefeasibly issue a number of
fully-paid, non-assessable shares of Voting Common Stock equal to the quotient
of the Convertible Bonds Value divided by the Agreed Issue Price to Harbinger
Master, Harbinger Special,  Harbinger Satellite Fund and/or one or more
Harbinger Designees, as instructed in writing by Harbinger at least one (1)
Business Day prior to the Convertible Bonds Closing Date; or
 
(B)              if the Convertible Bonds convert into Target Shares following
the execution and delivery of this Agreement but prior to the Convertible Bonds
Closing Date, Harbinger Master and Harbinger Special shall, subject to Section
2.1(b), assign, transfer and deliver to the Company all, but not less than all,
of such Target Shares (the "Converted Shares"), in exchange for which the
Company shall indefeasibly issue a number of fully-paid, non-assessable shares
of Voting Common Stock equal to the quotient of the Converted Shares Value
divided by the Agreed Issue Price, to Harbinger Master, Harbinger Special,
Harbinger Satellite Fund and/or one or more Harbinger Designees, as instructed
in writing by Harbinger at least one (1) Business Day prior to the Convertible
Bonds Closing Date; or
 
(C)              if the Convertible Bonds are redeemed, following the execution
and delivery of this Agreement but prior to the Convertible Bonds Closing Date,
at their Accreted Principal Amount on the Final Maturity Date (as each such term
is defined in the terms and conditions of the Convertible Bonds), Harbinger
Master and Harbinger Special shall transfer to the Company an amount equal to
the Cash
 

 
28

--------------------------------------------------------------------------------

 

 
Redemption Amount, payable by wire transfer to an account notified in writing by
the Company to Harbinger at least three (3) Business Days prior to the
Convertible Bonds Closing Date, in exchange for which the Company shall
indefeasibly issue a number of fully-paid, non-assessable shares of Voting
Common Stock equal to the quotient of the Cash Redemption Amount divided by the
Agreed Issue Price, to Harbinger Master, Harbinger Special, the Harbinger
Satellite Fund and/or one or more Harbinger Designees, as instructed in writing
by Harbinger at least one (1) Business Day prior to the Convertible Bonds
Closing Date.
 
For the avoidance of doubt, Harbinger shall have the right, in its sole
discretion, to determine whether to transfer, convert or redeem the Convertible
Bonds, provided it complies with its respective obligations set forth in this
Section 2.1(a)(ii).
 
(b)         If the Proposal is successfully implemented by way of a Scheme,
Harbinger Master and Harbinger Special may discharge their respective
obligations pursuant to Sections 2.1(a)(i) and 2.1(a)(ii)(B) by agreeing to the
cancellation of the Contribution Shares and any Converted Shares pursuant to the
Scheme (or any separate scheme of arrangement that is conditioned upon the
Scheme), provided that the consideration to which each of Harbinger Master and
Harbinger Special shall be entitled in connection with such cancellation shall
be the issue of the number of shares of Voting Common Stock to which each of
them is respectively entitled pursuant to Sections 2.1(a)(i) and 2.1(a)(ii)(B),
and not the consideration available pursuant to the Scheme.
 
(c)         Subject to the terms and conditions set forth in this Agreement and
the delivery by Harbinger Master and Harbinger Special of a certificate dated as
of the TVCC Contribution Closing Date, substantially in the form set forth in
Exhibit H (the "TVCC Certificate"), at the TVCC Contribution Closing, Harbinger
Master and Harbinger Special shall assign, transfer and deliver, or shall cause
the assignment, transfer and delivery, to the Company of all, but not less than
all, of the TVCC LLC Interests, in exchange for which the Company shall
indefeasibly issue a number of fully-paid, non-assessable shares of Voting
Common Stock equal to the quotient of the TVCC LLC Interests Value divided by
the Agreed Issue Price to Harbinger Master, Harbinger Special, the Harbinger
Satellite Fund and/or one or more Harbinger Designees, as instructed in writing
by Harbinger at least one (1) Business Day prior to the TVCC Contribution
Closing Date. Subject to the TVCC Contribution Closing occurring, the Company
shall assume responsibility for all payments accruing as from the TVCC
Contribution Closing Date under the TVCC Lease and at the TVCC Contribution
Closing the Company shall pay to Harbinger an amount in cash equal to prepaid
annual lease fees paid in accordance with Section 5(a) of the Long Term De Facto
Lease Agreement dated July 23, 2007 by and between OP LLC and LeaseCo as of the
TVCC Contribution Closing Date with respect to periods after the TVCC
Contribution Closing Date.
 
(d)         Notwithstanding the transfer of the TVCC LLC Interests, Harbinger
Master and Harbinger Special shall retain all their respective obligations under
the LLC Note.
 
Section 2.2        Contribution Closings.
 

 
29

--------------------------------------------------------------------------------

 
 
(a)         Subject to receipt of the requisite Regulatory Approvals and
Stockholder Approval and subject to Completion occurring, the closing of the
contribution of the Contribution Shares and the issuance of the relevant portion
of the Harbinger Contribution Shares pursuant to Section 2.1(a)(i) and/or
2.1(b) (together, the "Contribution Shares Closing") shall occur on:
 
(i)           the date of Completion, if the Proposal is successfully
implemented by way of a Scheme and Harbinger elects to discharge its obligations
in accordance with Section 2.1(b);
 
(ii)           the date that is three (3) Business Days after the expiry of the
Offer, if the Proposal is successfully implemented by way of an Offer; or
 
(iii)           such other date as the Company and Harbinger may agree.
 
Such date is herein referred to as the "Contribution Shares Closing Date".
 
(b)         Subject to receipt of the requisite Regulatory Approvals and
Stockholder Approval and subject to Completion occurring, the closing of the
contribution of the Convertible Bonds, Converted Shares or Cash Redemption
Amount (as the case may be) and the issuance of the relevant portion of the
Harbinger Contribution Shares pursuant to Section 2.1(a)(ii) and/or Section
2.1(b) (together, the "Convertible Bonds Closing") shall occur on:
 
(i)           the date of Completion, if the Proposal is successfully
implemented by way of a Scheme and Harbinger elects to discharge its obligations
in accordance with Section 2.1(b);
 
(ii)           the date that is three (3) Business Days after the expiry of the
Offer, if the Proposal is successfully implemented by way of an Offer and
Harbinger determines to transfer or convert the Convertible Bonds;
 
(iii)           the date that is five Business Days following the Change of
Control Event Put Date (as defined in the conditions of the Convertible Bonds)
if Harbinger determines to redeem the Convertible Bonds;
 
(iv)           such other date as the Company and Harbinger may agree.
 
Such date is herein referred to as the "Convertible Bonds Closing Date".
 
(c)         Subject to receipt of the requisite Regulatory Approvals and
Stockholder Approval, delivery by Harbinger Master and Harbinger Special of a
duly executed TVCC Certificate, and subject to Completion occurring, the closing
of the contribution of the TVCC LLC Interests and the issuance of the Harbinger
Contribution Shares pursuant to Section 2.2(c) (the "TVCC Contribution Closing")
shall occur on:
 
(i)           the Closing Date; or
 
(ii)           such other date as the Company and Harbinger may agree.
 

 
30

--------------------------------------------------------------------------------

 

 
Such date is herein referred to as the "TVCC Contribution Closing Date".
 
(d)         Each of the Contribution Closings shall be held at the offices of
Weil, Gotshal & Manges LLP, 767 Fifth Avenue, New York, NY 10153, at 10:00 a.m.
on the Contribution Shares Closing Date, the Convertible Bonds Closing Date or
the TVCC Closing Date, as the case may be, or at such other time and at such
other place as the Company and Harbinger may agree.
 
 
ARTICLE III
 
HARBINGER PURCHASED SHARES
 
Section 3.1        Stock Purchase. Subject to the terms and conditions set forth
in the Stock Purchase Agreement, the Harbinger Satellite Fund or one or more
Harbinger Designees shall purchase from the Company for the Cash Purchase Price,
and the Company shall indefeasibly issue and sell to the Harbinger Satellite
Fund or the relevant Harbinger Designee, on the Closing Date the number of
shares of Voting Common Stock as is determined in accordance with the provisions
of the Stock Purchase Agreement (the "Harbinger Purchased Shares").
 
Section 3.2        Closing. The closing (the "Stock Purchase Closing") of the
issuance of the Harbinger Purchased Shares shall occur on the Closing Date
subject to and upon the terms and conditions set forth in the Stock Purchase
Agreement.
 
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF HARBINGER
 
 
Harbinger acknowledges that (i) the representations and warranties in this
Article IV have been a material and necessary inducement for the Company and MSV
to agree to enter into this Agreement and the Stock Purchase Agreement and to
accept the contribution of the Contribution Assets and to issue the Harbinger
Shares and (ii) the Company and MSV are relying on such representations and
warranties. Except as set forth in the corresponding sections or subsections of
the disclosure schedule delivered to the Company by Harbinger concurrently with
the execution and delivery of this Agreement (the "Harbinger Disclosure
Schedule"), or to the extent that the qualifying nature of such disclosure with
respect to another section or subsection is reasonably apparent on the face of
the Harbinger Disclosure Schedule, each of Harbinger Master, Harbinger Special,
Harbinger Fund and Harbinger Satellite Fund represents and warrants to the
Company and MSV as of the date hereof and, other than with respect to Section
4.3, as of the Notification Date:
 
Section 4.1        Corporate Status, Power and Authority.
 
(a)         Each of Harbinger Master, Harbinger Special, Harbinger Fund and
Harbinger Satellite Fund (a) has been duly organized, and is validly existing
and in good standing under the laws of the jurisdiction of its organization and
has all requisite corporate or other, as applicable, power and authority to own
its property and assets and to transact the business in which it is engaged,
except where any such failure to be so organized, existing or in good standing
or to have such power or authority would not prevent, materially delay
 

 
31

--------------------------------------------------------------------------------

 

 
 or materially impede the consummation of the Transactions and (b) has duly
qualified to do business and is in good standing in each jurisdiction where it
is required to be so qualified, except where the failure to be so qualified or
be in good standing would not prevent, materially delay or materially impede the
consummation of the Transactions. None of Harbinger Master, Harbinger Special,
Harbinger Fund and Harbinger Satellite Fund is currently in violation of any of
the provisions of its Organizational Documents, each as amended to date.
 
(b)         All corporate or other, as applicable, action on the part of each of
Harbinger Master, Harbinger Special, Harbinger Fund or Harbinger Satellite Fund
necessary for the authorization, execution, delivery and performance of this
Agreement and the Stock Purchase Agreement has been taken. Each of Harbinger
Master, Harbinger Special, Harbinger Fund and Harbinger Satellite Fund has all
requisite corporate or other power and authority to enter into this Agreement
and the Stock Purchase Agreement and to carry out and perform its obligations
under the terms hereof and thereof.
 
Section 4.2        No Conflicts. None of the execution, delivery and performance
by each of Harbinger Master, Harbinger Special, Harbinger Fund and Harbinger
Satellite Fund of this Agreement and the Stock Purchase Agreement or compliance
by each of Harbinger Master, Harbinger Special, Harbinger Fund and Harbinger
Satellite Fund with the terms and provisions hereof and thereof (a) will
contravene any applicable provision of any applicable Law, (b) will conflict
with or result in any breach of, any of the terms, covenants, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Encumbrance upon any
of the property or assets of any of Harbinger Master, Harbinger Special,
Harbinger Fund or Harbinger Satellite Fund pursuant to the terms of, any
indenture, mortgage, deed of trust, agreement or other material instrument to
which any of Harbinger Master, Harbinger Special, Harbinger Fund or Harbinger
Satellite Fund is a party or by which it or any of its property or assets are
bound or to which it may be subject, or result in the acceleration of any
obligation of Harbinger Master, Harbinger Special, Harbinger Fund or Harbinger
Satellite Fund or (c) will violate any provision of its Organizational
Documents, each as amended to date, except in the case of (a) or (b), where such
breach or conflict would not prevent, materially delay or materially impede the
consummation of the Transactions.
 
Section 4.3        No Consents Required. No consent, approval, authorization,
order, registration or qualification of or with any court or arbitrator or
governmental or regulatory authority is required for the execution, delivery and
performance by Harbinger Master, Harbinger Special, Harbinger Fund or Harbinger
Satellite Fund of this Agreement and the Stock Purchase Agreement, the
contribution of the Contribution Assets and the acceptance of the Harbinger
Shares and compliance by Harbinger Master, Harbinger Special, Harbinger Fund and
Harbinger Satellite Fund with the terms hereof and the consummation of the
Transactions, except for (i) the consents, approvals, authorizations, orders,
registrations or qualifications set forth in Section 8.1, including the FCC
Approvals and Other Regulatory Approvals; and (ii) such consents, approvals,
authorizations, orders, registrations or qualifications the failure of which to
obtain or make, individually or in the aggregate, would not prevent, materially
delay or materially impede the consummation of the Transactions or could be
obtained in the period from the Firm Offer Date up to but not including
Completion.
 

 
32

--------------------------------------------------------------------------------

 

Section 4.4        Unregistered Securities.
 
 
(a)         Investment. Except insofar as rights are conferred on any other
participants of Harbinger Master, Harbinger Special, Harbinger Fund or Harbinger
Satellite Fund under the rules of those funds, the Harbinger Shares are being
acquired for their own accounts and with no intention of distributing the
Harbinger Shares or any part thereof, and none of Harbinger Master, Harbinger
Special, Harbinger Fund or Harbinger Satellite Fund has any present intention of
selling or granting any participation in or otherwise distributing the same in
any transaction in violation of the Securities Act or the securities or blue sky
laws of any other jurisdiction. If any of Harbinger Master, Harbinger Special,
Harbinger Fund, Harbinger Satellite Fund or any Harbinger Designee should in the
future decide to dispose of any of the Harbinger Shares, each of Harbinger
Master, Harbinger Special, Harbinger Fund and Harbinger Satellite Fund
understands and hereby agrees that it may do so only in compliance with the
Securities Act and applicable securities and blue sky laws of any other
jurisdiction, as then in effect, which may include a sale contemplated by any
registration statement pursuant to which the Harbinger Shares are then being
offered.
 
(b)         Exemption. Each of Harbinger Master, Harbinger Special, Harbinger
Fund and Harbinger Satellite Fund understands that (i) the Harbinger Shares (A)
have not been registered under the Securities Act or any state securities Laws,
(B) will be issued in reliance upon an exemption from the registration and
prospectus delivery requirements of the Securities Act pursuant to Section 4(2)
thereof and/or Regulation D promulgated thereunder and (C) will be issued in
reliance upon exemptions from the registration and prospectus delivery
requirements of state securities Laws which relate to private offerings, and
(ii) each of Harbinger Master, Harbinger Special, Harbinger Fund, Harbinger
Satellite Fund and any Harbinger Designee must therefore bear the economic risk
of such investment indefinitely unless a subsequent disposition thereof is
registered under the Securities Act and applicable state securities Laws or is
exempt therefrom. Each of Harbinger Master, Harbinger Special, Harbinger Fund
and Harbinger Satellite Fund acknowledges that each of the Company and MSV is
relying in part upon the truth and accuracy of, and each of Harbinger Master's,
Harbinger Special's, Harbinger Fund’s and Harbinger Satellite Fund's compliance
with, the representations, warranties, agreements, acknowledgments and
understandings of each of Harbinger Master, Harbinger Special, Harbinger Fund
and Harbinger Satellite Fund set forth herein in order to determine the
availability of such exemptions and eligibility of Harbinger Master, Harbinger
Special, Harbinger Fund, Harbinger Satellite Fund or any Harbinger Designee to
acquire the Harbinger Shares.
 
(c)         Investor Representations. Each of Harbinger Master, Harbinger
Special, Harbinger Fund and Harbinger Satellite Fund represents and warrants to
the Company and MSV that (i) it is and any Harbinger Designee will be an
"accredited investor" as defined in Rule 501(a) promulgated under the Securities
Act, (ii) by reason of its business and financial experience, it has such
knowledge, sophistication and experience in making similar investments and in
business and financial matters generally so as to be capable of evaluating the
merits and risks of the prospective investment in the Harbinger Shares, is able
to bear the economic risk of such investment and, at the present time, would be
able to afford a complete loss of such investment; and (iii) it is an existing
security holder of the Company (except for Harbinger Satellite Fund), has
reviewed the information contained in the Registration Statements, is relying
 

 
33

--------------------------------------------------------------------------------

 

 
solely upon the advice of its own financial, legal and tax advisors, and has
made its own independent investigation and evaluation of the merits and risks of
the investments in the Harbinger Shares.
 
(d)         Legend. It is understood that any certificates evidencing the
Harbinger Shares will bear the following legend:
 
"THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND STATE SECURITIES
LAWS, AND MAY NOT BE OFFERED FOR SALE, SOLD, ASSIGNED, TRANSFERRED, PLEDGED OR
OTHERWISE DISPOSED OF UNLESS (I) REGISTERED UNDER THE APPLICABLE SECURITIES LAWS
OR (II) SUCH TRANSACTION IS EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT OF
1933, AS AMENDED, AND AN OPINION OF COUNSEL, WHICH OPINION IS REASONABLY
SATISFACTORY TO THE COMPANY, HAS BEEN DELIVERED TO THE COMPANY AND SUCH OPINION
STATES THAT THE SECURITIES MAY BE TRANSFERRED WITHOUT SUCH REGISTRATION."
 
The certificates evidencing the Harbinger Shares shall not be required to
contain such legend or any other legend after (i) such securities are registered
for resale under the Securities Act, (ii) following any sale of such securities
pursuant to and in accordance with Rule 144 or (iii) if such legend is not
required under applicable requirements of the Securities Act (including
controlling judicial interpretations and pronouncements issued by the Staff of
the SEC).
 
(e)         No General Solicitation or Advertising. Each of Harbinger Master,
Harbinger Special, Harbinger Fund and Harbinger Satellite Fund acknowledges that
neither it nor any Harbinger Designee is purchasing the Harbinger Shares as a
result of any advertisements, articles, notices or other communications
published in any newspaper, magazine or similar media or broadcast over radio or
television.
 
(f)         Independent Evaluation. Each of Harbinger Master, Harbinger Special,
Harbinger Fund and Harbinger Satellite Fund has independently evaluated the
merits of its decision to purchase or to cause a Harbinger Designee to purchase
the Harbinger Shares. Each of Harbinger Master, Harbinger Special, Harbinger
Fund and Harbinger Satellite Fund has been afforded the opportunity, directly
and through any advisors, to ask questions of the Company and MSV.
 
Section 4.5        Ownership of Contribution Shares and Convertible Bonds.
Harbinger owns, as of the date hereof, and as of the Notification Date, the
Contribution Shares Closing Date and the Convertible Bonds Closing Date,
respectively, good and valid title to the Contribution Shares and (subject to
Sections 2.1(a)(ii) and 2.1(b)) the Convertible Bonds, in each case, free and
clear of all Encumbrances. On the Contribution Shares Closing Date and the
Convertible Bonds Closing Date, Harbinger Master and Harbinger Special will have
transferred to the Company, and the Company will have acquired with full title
guarantee (as such expression is interpreted under English law), good and valid
title to, respectively, the
 

 
34

--------------------------------------------------------------------------------

 

 
Contribution Shares and the Convertible Bonds (or, as the case may be, the
Converted Shares), in each case, free and clear of all Encumbrances.
 
Section 4.6        Litigation. As of the date hereof, there are no civil,
criminal or administrative actions, suits, claims, hearings, investigations or
proceedings pending or, to the knowledge of Harbinger, threatened against
Harbinger Master, Harbinger Special or Harbinger Satellite Fund that would
prevent, materially delay or materially impede the consummation of the
transactions contemplated by this Agreement. As of the date hereof none of
Harbinger Master, Harbinger Special, Harbinger Fund or Harbinger Satellite Fund,
or any material property or asset of Harbinger Master, Harbinger Special,
Harbinger Fund and Harbinger Satellite Fund, is subject to any settlement or
similar agreement with any Governmental Entity, or to any order, judgment,
decree, injunction or award of any Governmental Entity that would prevent,
materially delay or materially impede the consummation of the transactions
contemplated by this Agreement.
 
Section 4.7        Advisors. No agent, broker, investment banker, financial
advisor, legal advisor or other Person is, or shall be entitled, as a result of
the Company's failure to deliver the Company Approval in accordance with Section
13.5, to fees or commissions that are greater than the fees or commissions such
advisors would be entitled to receive in connection with the successful
completion of the Transactions.
 
Section 4.8        TVCC.
 
(a)         TVCC LLC Interests. On the TVCC Contribution Closing Date, Harbinger
will have transferred or will have caused to be transferred to the Company and
the Company will have acquired, good and valid title to the TVCC LLC Interests,
free and clear of all Encumbrances.
 
(b)         Organization and Standing. TVCC and each of its Subsidiaries is a
legal entity duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization and has all requisite limited
liability company or corporate power and authority to own, lease and operate its
properties and assets and to carry on its business as now conducted. TVCC and
each of its Subsidiaries is duly qualified or authorized to do business as a
foreign limited liability company or corporation and is in good standing under
the laws of each jurisdiction in which the conduct of its business or the
ownership of its properties requires such qualification or authorization, except
where the failure to be so qualified, authorized or in good standing would not
have a TVCC Material Adverse Effect.
 
(c)         Capitalization. From and after the Option Closing Date, (i) the
authorized capitalization of TVCC will consist of 150,000,000 Class A Preferred
Units, 50,000,000 Class B Preferred Units and 300,000,000 Common Units and (ii)
Harbinger Master and Harbinger Special will own 150,000,000 Class A Preferred
Units and 225,000,000 Common Units. At the TVCC Contribution Closing Harbinger
will transfer or cause to be transferred to the Company all of the outstanding
equity interests in TVCC free and clear of any Encumbrance. As of the TVCC
Contribution Closing Date, (i) TVCC will own, through wholly-owned Subsidiaries,
all of the outstanding equity interests of LeaseCo, free and clear of any
Encumbrance, (ii) there will be no existing option, warrant, call, right or
Contract of any
 

 
35

--------------------------------------------------------------------------------

 

 
character to which either TVCC or LeaseCo is a party or by which it is bound
requiring the issuance, delivery, sale, repurchase, redemption or transfer of
any equity securities of TVCC or LeaseCo, (iii) there will be no outstanding or
authorized stock appreciation, phantom stock, profit participation or similar
rights with respect to TVCC or LeaseCo or the equity interests of either of
them, and (iv) neither Harbinger, TVCC nor LeaseCo will be a party to any
Contract with respect to the voting, redemption, repurchase, sale, transfer or
other disposition of the equity securities of TVCC or LeaseCo.
 
(d)         No Conflicts. Assuming the receipt of the requisite Regulatory
Approvals, none of the execution and delivery by Harbinger of this Agreement, or
the consummation of the transactions to be effected hereunder will conflict with
or result in any breach, violation of or default (with or without notice or
lapse of time, or both) under, or give to others a right of termination,
cancellation or acceleration of any obligation under, or result in the creation
of any Encumbrances upon the properties or assets of TVCC or any of its
Subsidiaries under any provision of (i) the Organizational Documents of TVCC or
any of its Subsidiaries; (ii) any Contract to which TVCC or any of its
Subsidiaries is a party or by which any of the properties or assets of TVCC or
any of its Subsidiaries are bound; (iii) any Governmental Authorization or Order
of any Governmental Entity applicable to TVCC or any of its Subsidiaries or (iv)
any applicable Law.
 
(e)         Consents of Third Parties. Except for the Regulatory Approvals, no
Order, Permit or declaration or filing with, or notification to, consent, waiver
or approval of any Person or Governmental Entity is required on the part of TVCC
or any of its Subsidiaries in connection with the execution and delivery of this
Agreement or the consummation of the transactions to be effected at the TVCC
Contribution Closing.
 
(f)         Absence of Encumbrances. After consummation of the transactions to
be effected at the TVCC Contribution Closing, the Company will own all of the
outstanding equity interests of TVCC free and clear of any Encumbrance.
 
(g)         TVCC Subsidiaries. Section 4.8(g) of the Harbinger Disclosure
Schedule sets forth the name of each Subsidiary of TVCC, the jurisdiction of its
organization and the percentage of the outstanding capital stock (or membership
interest or partnership interest) of each Subsidiary owned by TVCC. Except as
set forth in Section 4.8(g) of the Harbinger Disclosure Schedule, neither TVCC
nor any of its Subsidiaries owns, directly or indirectly, any shares of capital
stock or equity or ownership interests in, or any interest convertible into or
exchangeable or exercisable for any equity interest in, any other Person
(collectively, "Third-Party Interests"). Neither TVCC nor any of its
Subsidiaries has any rights or is bound by any Contract to acquire, directly or
indirectly, any Third-Party Interests or to make any investment in any Person.
 
(h)         Litigation. As of the date hereof, except as set forth in Section
4.8(h) of the Harbinger Disclosure Schedule there are (a) no Legal Proceedings
pending or, to the knowledge of Harbinger, threatened against TVCC or any of its
Subsidiaries, and (b) no Orders of any Governmental Entity outstanding against
TVCC or any of its Subsidiaries.
 

 
36

--------------------------------------------------------------------------------

 

 
(i)         No Undisclosed Liabilities. As of the date hereof, except (a) for
the obligations of LeaseCo under the TVCC Lease and any Contract set forth in
Section 4.8(i) of the Harbinger Disclosure Schedule, (b) as set forth in this
Agreement, or (c) as set forth in the LeaseCo Financial Statements, neither TVCC
nor any of its Subsidiaries has any Liabilities that are, or would reasonably be
expected to be, material to TVCC and its Subsidiaries taken as a whole.
 
(j)         LeaseCo Financial Statements. Harbinger has delivered to the Company
the unaudited consolidated balance sheets and related statements of income of
LeaseCo as of December 31, 2007 (the "LeaseCo Financial Statements"). The
LeaseCo Financial Statements are accurate and complete in all material respects
as at December 31, 2007 and were prepared from the books and records of LeaseCo
as at that date. The LeaseCo Financial Statements and any notes related thereto
fairly present in all material respects the consolidated financial condition and
the results of operations of LeaseCo at December 31, 2007 and for the periods
referred to in such financial statements. Since December 31, 2007, no event has
occurred that has had or is likely to have a material adverse effect on
LeaseCo's rights to use the TVCC Spectrum License, other than a material adverse
effect that results from conditions generally affecting the industry in which
LeaseCo principally operates, or from changes in law, regulation or policy
(including, without limitation, FCC Rules and policies) generally affecting
similarly situated FCC licensees or lessees in the wireless communications
industry or general economic, political or market conditions.
 
(k)         Taxes. LeaseCo has prepared and filed with all appropriate
Governmental Entities all material Tax Returns by the Tax date such Tax Returns
were due to be filed (after giving effect to extensions timely filed), and all
such Tax Returns are correct and complete in all material respects. LeaseCo has
paid in full all Taxes due and payable, whether or not shown on such Tax
Returns, or has made adequate provisions for all material Taxes on the latest
balance sheet date included in the LeaseCo Financial Statements. No examination
or audit of any Tax Return relating to any Taxes of LeaseCo or with respect to
any Taxes due from or with respect to LeaseCo by any Taxing Authority is
currently in progress and no written notice thereof has been received. No
assessment of Tax has been proposed in writing against LeaseCo or any of its
assets or properties. There are no outstanding agreements, waivers or
arrangements extending the statutory period of limitation applicable to any
claim for, or the period for the collection or assessment of, Taxes due from or
with respect to LeaseCo for any Taxable period. LeaseCo has always been
classified as a partnership or a disregarded entity, and not as a corporation,
for US federal income tax purposes and for purposes of all applicable state and
local income and franchise Taxes imposed on (or measured by) the net income of
LeaseCo.
 
(l)           TVCC Lease.
 
(i)         LeaseCo has entered into the TVCC Lease, complete and accurate
copies of which have been delivered to the Company. LeaseCo is qualified under
the FCC Rules and the Communications Act to lease the TVCC Spectrum License and
the FCC has consented to the TVCC Lease. There is no Order outstanding against
LeaseCo relating to or involving the TVCC Spectrum License that will, or would
reasonably be expected to, materially impair or otherwise materially and
adversely affect LeaseCo's interest in the TVCC Spectrum License (other than
Encumbrances that are imposed
 

 
37

--------------------------------------------------------------------------------

 
 
generally by the FCC on all licenses and spectrum leases in the same class of
service as the TVCC Spectrum License).
 
(ii)        LeaseCo has performed as of the date of this Agreement, and will
have performed as of the TVCC Contribution Closing Date, all of its obligations
required to have been performed under the TVCC Lease and applicable FCC rules
and regulations regarding spectrum leasing ("FCC Spectrum Lease Rules"), except
for those the non-performance of which would not have a TVCC Material Adverse
Effect. No event has occurred or condition or state of facts exists that
constitutes or, after notice or lapse of time or both, would constitute a breach
or default under the TVCC Lease or FCC Spectrum Lease Rules, which permits or,
after notice or lapse of time or both, would permit revocation, cancellation,
suspension or adverse modification of the TVCC Lease, or which might adversely
affect the rights of LeaseCo under the TVCC Lease, except for those the
occurrence of which would not have a TVCC Material Adverse Effect.
 
(iii)        As of the date hereof, LeaseCo has made all regulatory filings
required, and paid all applicable fees and assessments imposed, with respect to
the TVCC Lease by any Governmental Entity, including but not limited to FCC
regulatory fees, Universal Service Fund contributions, Telecommunications Relay
Service Fund contributions, and North American Numbering Plan fees, and all such
filings and the calculation of such fees, are accurate in all material respects.
 
(iv)        Harbinger has no reason to believe, based on conditions or events
existing prior to or at the date of this Agreement, that the TVCC Spectrum
License will be or is reasonably likely to be terminated or otherwise revoked
prior to its scheduled termination date.
 
(m)         LeaseCo Insurance. LeaseCo's insurance policies are in full force
and effect and LeaseCo has timely paid all applicable premiums thereunder.
 
(n)         LeaseCo Contracts and Obligations. Section 4.8(n) of the Harbinger
Disclosure Schedule sets forth a list of all Contracts to which LeaseCo is a
party or by which LeaseCo is bound as of the date hereof, other than immaterial
contracts that can be cancelled by LeaseCo on 30 days' notice or less, without
any penalty or continued liability. As at the date hereof all of such Contracts
are valid, binding and in full force and effect on LeaseCo. Except as set forth
in Section 4.8(n) of the Harbinger Disclosure Schedule, LeaseCo is not in
default under any material provision of any of such Contracts and, to the
knowledge of Harbinger, no other party to any such Contracts is in default under
any material provision thereof.
 
(o)         LeaseCo Compliance. As at the date hereof to the best of Harbinger's
knowledge, LeaseCo has, in all material respects, complied with all Laws and
Orders applicable to LeaseCo including its business. To the best knowledge of
Harbinger, LeaseCo has all material Permits required by applicable Laws.
 
(p)         LeaseCo Environmental Matters. To the best of Harbinger's knowledge,
LeaseCo is in material compliance with all Laws promulgated (i) to prohibit,
regulate or control hazardous materials or (ii) to protect the environment.
 

 
38

--------------------------------------------------------------------------------

 
 
(q)         OP LLC. To the best of Harbinger's knowledge, all of the warranties
made in this Article IV, insofar as they relate to LeaseCo's compliance with the
Communications Act, FCC Rules, and the TVCC Lease, are also true and correct
with respect to OP LLC's compliance with the Communications Act, FCC Rules, and
the TVCC Lease.
 
Section 4.9        FIRPTA.
 
None of the Contribution Assets constitutes, in whole or in part, a “United
States real property interest” as determined pursuant to Section 897 of the Code
and the Treasury Regulations thereunder.
 
Section 4.10       Tax Matters.
 
Harbinger is not aware of any fact or circumstance that would, if Harbinger
elects to exercise its rights pursuant to Section 20.3(a) or (c), prevent the
contribution of the Contribution Assets and, with respect to the transaction
described in Section 20.3(c), the contribution of the Common Stock to New Parent
that is deemed to occur as a consequence of the transactions described therein
from qualifying as an exchange governed by Section 351(a) of the Code.
 
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND MSV
 
 
Each of the Company and MSV acknowledges that (i) the representations and
warranties in this Article V have been a material and necessary inducement for
Harbinger to agree to enter into this Agreement and the Stock Purchase Agreement
and to contribute the Contribution Assets and to acquire the Harbinger Shares
and (ii) Harbinger is relying on such representations and warranties. Except (i)
as set forth in the corresponding sections or subsections of the disclosure
schedule delivered to Harbinger by the Company concurrently with the execution
and delivery of this Agreement (the "Company Disclosure Schedule"), or to the
extent that the qualifying nature of such disclosure with respect to another
section or subsection is reasonably apparent on the face of the Company
Disclosure Schedule and (ii) as disclosed in the SEC Reports filed after
December 31, 2007 but prior to the date of this Agreement (the "Filed SEC
Reports") (excluding any disclosures set forth in any section of a Filed SEC
Report entitled "Risk Factor" or "Forward-Looking Statements"), each of the
Company and MSV hereby represents and warrants to Harbinger as of the date
hereof and, other than with respect to Section 5.6, as of the Bring Down Date.
 
Section 5.1        Corporate Status. Each of the Company and MSV and its
Subsidiaries (a) has been duly organized, and is validly existing and in good
standing under the Laws of the jurisdiction of its organization and has all
requisite corporate or other entity, as applicable, power to own its property
and assets and to transact the business in which it is engaged and presently
proposed to engage and (b) has duly qualified to do business and is in good
standing in each jurisdiction where it is required to be so qualified, except
where the failure to be so qualified or be in good standing would reasonably be
expected to have, individually or
 

 
39

--------------------------------------------------------------------------------

 

 
in the aggregate, a Material Adverse Effect. Neither of the Company nor any of
its Significant Subsidiaries is currently in violation of any of the provisions
of its Organizational Documents, each as amended to date. Section 5.1 of the
Company Disclosure Schedule contains a correct and complete list as of the date
hereof of each jurisdiction where the Company and/or each of its Subsidiaries is
organized and/or qualified to do business.
 
Section 5.2        Capitalization.
 
(a)         Section 5.2(a) of the Company Disclosure Schedule discloses the
number of authorized, issued and outstanding shares of capital stock of the
Company, and outstanding warrants and options to purchase capital stock of the
Company as of the date hereof. As of the date hereof, 1,596,571 shares of Common
Stock are reserved for future issuance pursuant to outstanding options. As at
the date hereof, 12,828,411 shares of Common Stock are reserved for the MSV
Option Exchange and up to 13,139,696 shares of Common Stock are reserved for
future issuance pursuant to outstanding warrants issued by the Company. As of
the date hereof, a total of 11,030,259 additional shares of Common Stock are
authorized and reserved for future issuance pursuant to option and other equity
plans adopted or approved by the Company. As of the date hereof, except as
further disclosed in Section 5.2(a) of the Company Disclosure Schedule, there
are no other outstanding options, warrants, rights (including conversion or
preemptive rights) or any agreement for the purchase or acquisition from the
Company of any shares of the Company's capital stock or voting agreements with
respect to equity of the Company or any of its Subsidiaries. All outstanding
shares of the capital stock of the Company have been duly authorized, validly
issued, fully paid and non-assessable. Except as disclosed in Section 5.2(a) of
the Company Disclosure Schedule, there are no obligations, contingent or
otherwise, of the Company or its Subsidiaries to repurchase, redeem or otherwise
acquire any shares of Common Stock or other equity securities of the Company or
its Subsidiaries. Except as disclosed in Section 5.2(a) of the Company
Disclosure Schedule, there are no anti-dilution or price adjustment provisions
contained in any security issued by the Company (or in any agreement providing
rights to security holders). None of the outstanding shares of capital stock of
the Company were issued in violation of the Securities Act or any state
securities Laws.
 
(b)         Section 5.2(b) of the Company Disclosure Schedule discloses the
number of authorized, issued and outstanding limited partnership units of MSV,
and outstanding warrants and options to purchase limited partnership units of
MSV as of the date hereof. As of the date hereof, 100,000 limited partnership
units were reserved for future issuance pursuant to outstanding options,
restricted shares/phantom units, and warrants issued by MSV (assuming the
consummation of the MSV Option Exchange). As of the date hereof, 6,400,000
additional limited partnership units were authorized and reserved for future
issuance pursuant to option and other equity plans adopted or approved by MSV
(assuming the consummation of the MSV Option Exchange). As of the date hereof,
except as disclosed in Section 5.2(b) of the Company Disclosure Schedule, there
are no other outstanding options, warrants, rights (including conversion or
preemptive rights) or any agreement for the purchase or acquisition from MSV or
any wholly-owned Subsidiary of any of MSV's limited partnership units or voting
agreements with respect to equity of MSV. All outstanding limited partnership
units of MSV have been duly authorized, validly issued, fully paid and
non-assessable. Except as disclosed in Section 5.2(b) of the Company Disclosure
Schedule, there are no anti-dilution or price adjustment provisions contained in
any security
 

 
40

--------------------------------------------------------------------------------

 

 
issued by MSV (or in any agreement providing rights to security holders). None
of the outstanding limited partnership units of MSV were issued in violation of
the Securities Act or any state securities Laws.
 
Section 5.3        Corporate Power and Authority. All corporate action on the
part of each of the Company, MSV and MSV LLC necessary for the authorization,
execution, delivery and performance of this Agreement, the Stock Purchase
Agreement, the Consulting Agreement and the Registration Rights Agreement has
been taken. Each of the Company, MSV and MSV LLC has all requisite corporate
power and authority to enter into this Agreement, the Stock Purchase Agreement,
the Consulting Agreement and the Registration Rights Agreement and to carry out
and perform its obligations under the terms hereof and thereof. The Boards of
the Company, MSV and MSV LLC have each approved the entering into of this
Agreement, the Stock Purchase Agreement, the Consulting Agreement and the
Registration Rights Agreement and the performance of their obligations hereunder
and thereunder in accordance with the terms of this Agreement, the Stock
Purchase Agreement, the Consulting Agreement and the Registration Rights
Agreement and have approved (i) the making of the Possible Offer Announcement
pursuant to Section 7.2; (ii) the obtaining of the Regulatory Approvals subject
to the terms and conditions set forth in Article VIII; (iii) the obtaining of
the Stockholder Approval to increase the Company's authorized share capital
subject to the terms and conditions set forth in Article IX; (iv) the raising of
the Debt Financing subject to the terms and conditions set forth in Article XII;
(v) the Contribution Closing subject to the terms and conditions set forth in
Article II; (vi) the issuance of the Harbinger Purchased Shares subject to the
terms and conditions set forth in the terms of the Stock Purchase Agreement;
(vii) the issuance of the Sponsor Fee Shares subject to the terms and conditions
set forth in Article XVII; and (viii) the implementation of the No-Deal Rights
Offering subject to the terms and conditions set forth in Article XIX.
 
Section 5.4        Valid Issuance of Harbinger Shares. The Harbinger Shares
issuable on the relevant Contribution Closing Date or the Closing Date or such
other date as may be agreed subject to the terms and conditions set forth in
this Agreement and the Stock Purchase Agreement against receipt from Harbinger
of the Contribution Assets and from Harbinger Satellite Fund or a Harbinger
Designee of the Cash Purchase Price will, subject to obtaining the Stockholder
Approval in accordance with Article IX, have been duly authorized and, when
issued upon the relevant Contribution Closing Date, the Closing Date or such
other date as may be agreed subject to the terms and conditions set forth in
this Agreement and the Stock Purchase Agreement will be validly issued, fully
paid and non-assessable and free of any Encumbrances, other than any such
Encumbrances created by Harbinger.
 
Section 5.5        No Violation. None of the execution, delivery and performance
by each of the Company, MSV and MSV LLC of this Agreement, the Stock Purchase
Agreement, the Consulting Agreement and the Registration Rights Agreement or
compliance with the terms and provisions hereof and thereof (a) will contravene
any applicable provision of any applicable Law, (b) will conflict with or result
in any breach of any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Encumbrance upon any of the property or
assets of any of the Company, MSV, MSV LLC or any of their Significant
Subsidiaries pursuant to the terms of any indenture, mortgage, deed of trust,
agreement or other material instrument to which any of the Company, MSV, MSV LLC
or any of their Significant Subsidiaries is a party or by which it or
 

 
41

--------------------------------------------------------------------------------

 

 
any of its or their property or assets are bound or to which it may be subject,
or result in the acceleration of any obligation of the Company, MSV, MSV LLC or
any of their Significant Subsidiaries or (c) will violate any provision of its
Organizational Documents, each as amended to date, except in the case of (a) or
(b), where such breach or conflict would not reasonably be expected to have a
Material Adverse Effect.
 
Section 5.6        No Consents Required. Assuming the accuracy of Harbinger's
representations and warranties set forth in this Agreement, no consent,
approval, authorization, order, registration or qualification of or with any
court or arbitrator or governmental or regulatory authority is required for the
execution, delivery and performance by the Company, MSV or MSV LLC of this
Agreement, the Stock Purchase Agreement and the Registration Rights Agreement,
the acceptance of the Contribution Assets and the issuance of the Harbinger
Shares and compliance by the Company with the terms hereof and the consummation
of the Transactions, except for (i) the consents, approvals, authorizations,
orders, registrations or qualifications detailed in Section 8.1, including the
FCC Approvals and other Regulatory Approvals; (ii) the consents, approvals,
authorizations, orders, registrations, qualifications, notices or filings set
forth on Section 5.6 of the Company Disclosure Schedule; and (iii) such
consents, approvals, authorizations, orders, registrations or qualifications the
failure of which to obtain or make, individually or in the aggregate, has not
had and would not reasonably be expected to have a Material Adverse Effect, or
could be obtained in the period from the Firm Offer Date up to but not including
Completion.
 
Section 5.7        Company Financial Statements; Indebtedness.
 
(a)         The financial statements and supporting schedules included in the
Filed SEC Reports (the "Company Financial Statements") present fairly, in all
material respects, the consolidated financial position of the Company and its
Subsidiaries as of the dates specified and the consolidated results of their
operations and cash flows for the periods specified, in each case, in conformity
with GAAP applied on a consistent basis during the periods involved, except as
indicated therein or in the notes thereto.
 
(b)         Except for Indebtedness disclosed in Section 5.7(b) of the Company
Disclosure Schedule or the Company Financial Statements, the Company and its
Significant Subsidiaries, taken as a whole, have no Indebtedness outstanding at
the date hereof.
 
Section 5.8        Business Plan. The Company has provided to Harbinger a
complete and accurate copy of its current Business Plan as of the date hereof.
 
Section 5.9        Internal Accounting Controls. The Company maintains a system
of internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management's general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management's general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company has established disclosure controls and procedures (as defined in
Exchange Act Rule 13a-15(e)) for the Company and designed such disclosure
controls
 

 
42

--------------------------------------------------------------------------------

 

 
and procedures to reasonably ensure that information required to be disclosed by
the Company in reports that it files or submits under the Exchange Act is
recorded, processed, summarized and reported within the time periods specified
in the SEC's rules and forms, including controls and procedures designed to
ensure that such information is accumulated and communicated to the Company's
management as appropriate to allow timely decisions regarding required
disclosure. The Company has carried out evaluations of the effectiveness of
their disclosure controls and procedures as required by Rule 13a-15 of the
Exchange Act.
 
Section 5.10      No Material Adverse Effects. Except as set forth on Schedule
5.10, (a) since December 31, 2007 no event or events have occurred which, either
alone or together with other events or circumstances have had, or would
reasonably be expected to have, a Material Adverse Effect and (b) since December
31, 2007 through the date hereof, no event has occurred, and the Company has not
taken any action, that would have required the consent of Harbinger pursuant to
Section 16.1 had such event or action occurred after the date of this Agreement.
For the avoidance of doubt, the Filed SEC Reports do not disclose the occurrence
of any event or events that have had, or would reasonably be expected to have, a
Material Adverse Effect.
 
Section 5.11      Independent Accountants. As of the date hereof, Ernst & Young
LLP, who has certified certain financial statements of the Company, is the
independent registered public accounting firm with respect to the Company within
the applicable rules and regulations adopted by the SEC and the Public Company
Accounting Oversight Board (United States) and as required by the Securities
Act.
 
Section 5.12      Litigation. As of the date hereof other than as set forth in
Section 5.12 of the Company Disclosure Schedule, there are no civil, criminal or
administrative actions, suits, claims, hearings, investigations or proceedings
pending or, to the best knowledge of the Company, threatened against the Company
or any of its Subsidiaries. As of the date hereof neither the Company nor any of
its Subsidiaries, or any material property or Assets of the Company or any of
its Subsidiaries, is subject to any settlement or similar agreement with any
Governmental Entity, or to any order, judgment, decree, injunction or award of
any Governmental Entity.
 
Section 5.13      Tax Matters. Except as would not reasonably be expected to
have a Material Adverse Effect and except as disclosed in Section 5.13 of the
Company Disclosure Schedule, (a) each of the Company and its Subsidiaries has
filed all Tax Returns required to be filed by it, all such Tax Returns are true
and correct, and the Company and each of its Subsidiaries has paid all Taxes due
and payable, whether or not shown on such Tax Returns, or has made adequate
provision (in accordance with GAAP) for all Taxes on the latest balance sheet
included in the Company Financial Statements; (b) there is no pending
examination, investigation, audit, suit, action, claim or proceeding relating to
Taxes of the Company or any of its Subsidiaries, and no written notice thereof
has been received by the Company and any Subsidiary; (c) neither the Company nor
any of its Subsidiaries has received written notice of a determination by any
Taxing Authority that any Tax amounts are owed by the Company or any of its
Subsidiaries, which determination has not been paid, compromised, or otherwise
finally disposed of, and, to the knowledge of the Company, no such determination
is proposed or threatened; (d) there are no Encumbrances arising from or related
to Taxes on or pending against
 

 
43

--------------------------------------------------------------------------------

 

 
the Company or any of its Subsidiaries, or any of their properties, other than
statutory liens for Taxes that are not yet due and payable; (e) neither the
Company nor any of its Subsidiaries has constituted either a “distributing
corporation” or a “controlled corporation” (within the meaning of Section
355(a)(1)(A) of the Code) in a distribution of stock qualifying or intended to
qualify for tax-free treatment under Section 355(a) of the Code within the
two-year period prior to the date of this Agreement; and (f) the Company is not
aware of any fact or circumstance that would, if Harbinger elects to exercise
its rights pursuant to Section 20.3(a) or (c), prevent the contribution of the
Contribution Assets and, with respect to the transaction described in Section
20.3(c), the contribution of the Common Stock to New Parent that is deemed to
occur as a consequence of the transactions described therein, from qualifying as
an exchange governed by Section 351(a) of the Code.
 
Section 5.14      Subsidiaries. As of the date hereof, the Company has no
directly or indirectly held Subsidiaries other than those disclosed in Section
5.14(a) of the Company Disclosure Schedule. A true and complete list as of the
date hereof of all of the Company's Subsidiaries, together with the percentage
of the outstanding capital stock (or membership interest or partnership
interest) of each such Subsidiary owned by the Company and each other
Subsidiary, is set forth on Section 5.14(b) of the Company Disclosure Schedule.
Each of the Company and its Subsidiaries has good and marketable title to all of
the shares (or other equity interests) it purports to own of the stock or other
equity interest of each Subsidiary, free and clear in each case of any
Encumbrance except as otherwise pledged in the 14% Notes Indenture. All such
shares have been duly authorized, validly issued and are fully paid and
non-assessable. Except as disclosed in Section 5.14(c) of the Company Disclosure
Schedule, the Company does not directly or indirectly own any equity or similar
interest in, or any interest convertible into or exchangeable or exercisable for
any equity or similar interest in, any corporation, partnership, joint venture
or other business association or entity.
 
Section 5.15      Properties. Except as disclosed in Section 5.15 of the Company
Disclosure Schedule, the Company and each of its Subsidiaries owns (a) all of
its respective Assets purported to be owned by it and (b) all of its Assets,
other than Assets that are not material and that have a book value equal to or
less than $100,000. Except as disclosed in Section 5.15 of the Company
Disclosure Schedule, the Assets referred to in clause (b) of the preceding
sentence are owned by the Company and its Subsidiaries free and clear of all
Encumbrances. With respect to leased property and assets, except as disclosed in
Section 5.15 of the Company Disclosure Schedule, the Company and its
Subsidiaries are in material compliance with such leases and hold a valid
leasehold interest, free of any Encumbrances, except as would not reasonably be
expected to have a Material Adverse Effect.
 
Section 5.16      Authorizations.
 
(a)         Authorizations. Section 5.16(a)(i)  of the Company Disclosure
Schedule lists all material FCC, US state public utility commission ("PUC") and
foreign regulatory authority permits, licenses, certificates, registrations and
other similar material authorizations held by the Company and its Significant
Subsidiaries (collectively, the "Authorizations") as of the date hereof. Except
as disclosed in Section 5.16(a)(ii) of the Company Disclosure Schedule, the
Authorizations consist of all such authorizations necessary or appropriate for
the conduct of the Company's and its Significant Subsidiaries' business as such
business is being conducted, without regard to the implementation of the
Proposal and without
 

 
44

--------------------------------------------------------------------------------

 

 
 regard to Authorizations which require the consent or approval of Harbinger,
which consent or approval has been denied by Harbinger. The Company and its
Significant Subsidiaries have maintained and kept in force and effect, and, to
the extent necessary, have applied in a timely manner for the renewal of all
such Authorizations. Except as disclosed in Section 5.16(a)(ii) of the Company
Disclosure Schedule, the Company and its Significant Subsidiaries are in
compliance with all such Authorizations and any terms and conditions thereof,
except as would not reasonably be expected to have a Material Adverse Effect.
Except as disclosed in Section 5.16(a)(ii) of the Company Disclosure Schedule,
each Authorization that is material to the business of the Company is valid and
in full force and effect, and the Company and its Significant Subsidiaries have
not received notice from the FCC, any PUC, or any foreign regulatory authority
of its intention to revoke, suspend, condition or fail to renew any such
Authorization. Except as disclosed in Section 5.16(a)(ii) of the Company
Disclosure Schedule, to the Company's knowledge, no event has occurred or facts
and circumstances exist, which allows or would reasonably be expected to allow,
or which after notice or lapse of time would allow or would reasonably be
expected to allow, revocation, suspension, non-renewal or termination or result
in any other material impairment of the Company's or its Significant
Subsidiaries' material rights under any of its Authorizations.
 
(b)         Compliance with Laws. Except as disclosed in Section 5.16(b) of the
Company Disclosure Schedule, the conduct of the Company's and its Significant
Subsidiaries' business complies with all applicable US, state, local and foreign
Laws (including, without limitation, the Communications Act and the
Communications Assistance for Law Enforcement Act), ordinances, rules,
regulations, and orders (including, without limitation, those issued by the FCC,
any PUC or any foreign regulatory authority), in each case, except as would not
reasonably be expected to have a Material Adverse Effect. Except as disclosed in
Section 5.16(b) of the Company Disclosure Schedule, neither the Company nor any
of its Significant Subsidiaries is in violation of any applicable Environmental
Protection Laws, and to the knowledge of the Company, no material expenditures
are or will be required in order to comply with any such Laws, in each case,
except as would not reasonably be expected to have a Material Adverse Effect.
 
(c)         Regulatory Filings. As of the date hereof, the Company and its
Significant Subsidiaries have made all material regulatory filings required, and
paid all applicable fees and assessments imposed, with respect to the
Authorizations, including but not limited to FCC regulatory fees, Universal
Service Fund contributions, Telecommunications Relay Service Fund contributions,
and North American Numbering Plan fees, and all such filings and the calculation
of such fees, are accurate in all material respects.
 
Section 5.17      Permits. The Company and its Significant Subsidiaries have all
franchises, permits, licenses and any similar authorities (the "Permits")
reasonably necessary for the conduct of their business as being conducted by
them, the absence of which would, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect. No suspension or cancellation of
any of the Permits is pending or, to the knowledge of the Company, threatened,
which would, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. To its knowledge, the Company and its Significant
Subsidiaries are not in default in any material respect under any of such
Permits.
 

 
45

--------------------------------------------------------------------------------

 

Section 5.18      Leases. Each of the Company and its Significant Subsidiaries
has complied with all material obligations under all material leases for real
property to which it is a party as a lessee. All leases relating to the material
leasehold estates of each of the Company and its Significant Subsidiaries
necessary for the conduct of the business of such Person are, with respect to
the Company and its Significant Subsidiaries, valid and enforceable, and, to the
knowledge of the Company, are, valid and enforceable with respect to the lessor,
and each of the Company and its Significant Subsidiaries that is the lessee in
respect thereof currently enjoys peaceful and undisturbed possession of the
premises subject thereto.
 
Section 5.19      Intellectual Property.
 
(a)         Except as disclosed in Section 5.19(a) of the Company Disclosure
Schedule, the Company and each of its Significant Subsidiaries owns, possesses
or has the right to use, exploit and/or practice patents, trade secrets,
trademarks, service marks, trade names, and copyrights, including pursuant to
any franchise and license agreements, and rights with respect thereto
(collectively, "Intellectual Property"), necessary for the conduct of its
business as of the date hereof.
 
(b)         Except as disclosed in Section 5.19(b) of the Company Disclosure
Schedule as of the date hereof, there are no material licenses or agreements
granting any Person any rights in or under the Company's and/or its Significant
Subsidiaries' owned Intellectual Property with the exception of agreements for
the sale or license of the Company's products or services in the ordinary course
of business.
 
(c)         Except as disclosed in Section 5.19(c) of the Company Disclosure
Schedule as of the date hereof, neither the Company nor any of its Significant
Subsidiaries is a party to any agreement or license under which the Company or
any Significant Subsidiary acquires any right, license, title or interest in,
under or to any material third party Intellectual Property (including without
limitation any material license to open source software), other than (i)
licenses that are available to the public generally for a license fee of less
than $10,000 (other than with respect to material open source software) and that
were obtained in the ordinary course of business; and (ii) license or ownership
rights arising from services or development agreements (or the like) made with
third parties in the ordinary course of business.
 
(d)         Neither the Company nor any Significant Subsidiary has as of the
date hereof received any written or, to the knowledge of the Company, oral,
communications alleging that the Company or any Significant Subsidiary has
violated, infringed or misappropriated or, by conducting its business as
presently conducted, to the knowledge of the Company, would violate, infringe or
misappropriate any of the Intellectual Property of any other Person.
 
(e)         Except as disclosed in Section 5.19(e) of the Company Disclosure
Schedule, to the best knowledge of the Company and its Significant Subsidiaries
as of the date hereof, no Person is materially infringing or misappropriating
the Intellectual Property of the Company or any of its Significant Subsidiaries.
 

 
46

--------------------------------------------------------------------------------

 
 
(f)          Except as disclosed in Section 5.19(f) of the Company Disclosure
Schedule as of the date hereof, neither the Company nor any Significant
Subsidiary is subject or a party to any order, decree, judgment, stipulation or
agreement restricting its ability to use any of the material Intellectual
Property, in any geographic area, market or field material to the conduct of the
business of the Company or any Significant Subsidiaries.
 
Section 5.20      Insurance. Except as disclosed in Section 5.20 of the Company
Disclosure Schedule, the Company and its Significant Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and sufficient to address risks anticipated
in the businesses in which the Company and its Significant Subsidiaries are
currently engaged. Except as disclosed in Section 5.20 of the Company Disclosure
Schedule, to the Company's knowledge there are no facts or circumstances that
would reasonably be expected to result in the Company not being able to renew
its existing insurance coverage as and when such coverage expires or to obtain
coverage from reputable insurers as may be necessary to continue its business
without a significant increase in cost.
 
Section 5.21      No Defaults. Except as disclosed in Section 5.21 of the
Company Disclosure Schedule, each of the Company and its Significant
Subsidiaries has complied in all material respects with the terms and conditions
of any indenture, mortgage, deed of trust, agreement, note or other instrument
evidencing Indebtedness of the Company or any of its Significant Subsidiaries.
Except as disclosed in Section 5.21 of the Company Disclosure Schedule, none of
the Company or its Significant Subsidiaries is in default in the performance or
compliance with any provisions thereof, and no event has occurred, or facts and
circumstances exist, which, after passage of time, would result in a default,
except as would not reasonably be expected to have a Material Adverse Effect.
Except as disclosed in Section 5.21 of the Company Disclosure Schedule, all
instruments evidencing outstanding Indebtedness of the Company and its
Significant Subsidiaries are in full force and effect and have not been
terminated, rescinded or withdrawn, except as would not reasonably be expected
to have a Material Adverse Effect.
 
Section 5.22      Conformity to Securities Act and Exchange Act; No Misstatement
or Omission. As of its filing date or, if amended prior to the date of this
Agreement, as of the date of the last such amendment prior to the date of this
Agreement, each of the SEC Reports complied in all material respects with the
applicable requirements of the Securities Act or the Exchange Act (as
applicable) and the respective rules and regulations of the SEC thereunder, as
in effect on the date so filed, and did not contain an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein not misleading. Since September 1, 2006, the Company has
filed all reports, schedules, forms, statements and other documents required to
be filed by it with the SEC pursuant to the reporting requirements of the
Exchange Act.
 
Section 5.23      Satellites.
 
(a)         Section 5.23(a) of the Company Disclosure Schedule sets forth a list
of all material contracts to which the Company or any of its Subsidiaries is a
party or bound, for or related to the construction, launch, operation, sale or
resale of capacity or services from, and/or the coordination of satellites now
in orbit or under construction that are used or planned to be used by the
Company or any of its Subsidiaries, and the frequencies authorized for such use,
 

 
47

--------------------------------------------------------------------------------

 

 
including for terrestrial services (the "Satellite Contracts") as of the date
hereof. All Satellite Contracts are valid, binding and in full force and effect
and the Company, and, to the knowledge of the Company, the counterparties
thereto, are not in default under any material provision of any of such
contracts.
 
(b)         The satellite health reports that are listed in Section 5.23(b) of
the Company Disclosure Schedule are, as of the date hereof, the most recent
satellite health reports issued for each of the satellites used by the Company
or any of its Subsidiaries. The Company has provided to Harbinger complete
copies of such reports, and such reports fairly and accurately describe the
health and anticipated remaining life of each such satellite.
 
(c)         Section 5.23(c) of the Company Disclosure Schedule provides a
summary of the licensed spectrum actually available for use by the Company and
its Subsidiaries in accordance with the coordination agreements to which the
Company or any of its Subsidiaries is subject.
 
Section 5.24      Employee Benefits.
 
(a)         All benefit and compensation plans, contracts, policies or
arrangements covering current or former employees or other service providers of
the Company and its Subsidiaries and current or former directors of the Company,
including, but not limited to, "employee benefit plans" within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
("ERISA"), and deferred compensation, severance, stock option, stock purchase,
stock appreciation rights, stock based, incentive and bonus plans (the "Benefit
Plans"), other than Benefit Plans maintained outside of the United States
primarily for the benefit of employees working outside of the United States
(such plans hereinafter being referred to as "Non-US Benefit Plans") are listed
on Section 5.24(a) of the Company Disclosure Schedule, and each Benefit Plan
which has received a favorable opinion letter from the IRS National Office,
including any master or prototype plan, has been separately identified. True and
complete copies of all Benefit Plans listed on Section 5.24(a) of the Company
Disclosure Schedule, including, but not limited to, any trust instruments,
insurance contracts and, with respect to any employee stock ownership plan, loan
agreements forming a part of any Benefit Plans, and all amendments thereto have
been provided or made available to Harbinger.
 
(b)         Section 5.24(b) of the Company Disclosure Schedule also sets forth
the names, corporate and functional titles, hire dates and the 2007 and target
2008 annual salaries, incentive compensation, bonuses and other compensation of
all executive officers and current directors of the Company as of the date
hereof.
 
(c)         Neither the Company nor any or its Subsidiaries nor any entity which
is considered one employer with the Company under Section 4001 of ERISA or
Section 414 of the Code (i) maintains or contributes to or has within the past
six years maintained or contributed to a Pension Plan that is subject to
Subtitles C or D of Title IV of ERISA or (ii) maintains or has an obligation to
contribute to or has within the past six years maintained or had an obligation
to contribute to a multiemployer plan as defined in Section 3(37) of ERISA.
 

 
48

--------------------------------------------------------------------------------

 
 
(d)         There has been no amendment to or announcement by the Company or any
of its Subsidiaries relating to, or change in employee participation or coverage
under, any Benefit Plan which would increase materially the expense of
maintaining such plan above the level of the expense incurred therefor for the
most recent fiscal year.
 
(e)         Each Benefit Plan complies in form and has been operated in
substantial compliance with its terms and the requirements of ERISA, the Code
and other applicable Laws. Each Benefit Plan which is subject to ERISA (the
"ERISA Plans") that is an "employee pension benefit plan" within the meaning of
Section 3(2) of ERISA ("Pension Plan") and that is intended to be qualified
under Section 401(a) of the Code, has received a favorable determination letter
from the IRS, or is comprised of a master or prototype plan that has received an
opinion from the IRS, covering all Tax Law changes prior to the Economic Growth
and Tax Relief Reconciliation Act of 2001 or has applied to the IRS for such
favorable determination letter within the applicable remedial amendment period
under Section 401(b) of the Code, and to the knowledge of the Company no event
has occurred that could reasonably be expected to result in revocation of any
such favorable determination letter or the loss of the qualification of such
ERISA Plan under Section 401(a) of the Code. To the Company's knowledge, neither
the Company nor any of its Subsidiaries has engaged in a transaction with
respect to any ERISA Plan that, assuming the Taxable period of such transaction
expired as of the date hereof, could subject the Company or any Subsidiary to a
Tax or penalty imposed by either Section 4975 of the Code or Section 502(i) of
ERISA in an amount which would be material. Neither the Company nor any of its
Subsidiaries has incurred or reasonably expects to incur a material Tax or
penalty imposed by Section 4980F of the Code or Section 502 of ERISA.
 
(f)         Except as set forth on Section 5.24(f) of the Company Disclosure
Schedule, as of the date hereof, there is no material pending or, to the best
knowledge of the Company, threatened litigation relating to the Benefit Plans.
Neither the Company nor any of its Subsidiaries has any obligations for retiree
health and life benefits under any Benefit Plan or collective bargaining
agreement. The Company or its Subsidiaries may amend or terminate any such plan
at any time without incurring any liability thereunder other than in respect of
claims incurred prior to such amendment or termination.
 
(g)         Neither the execution of this Agreement or the Stock Purchase
Agreement nor the consummation of the Transactions will (w) entitle any
employees of the Company or any of its Subsidiaries to severance pay or any
increase in severance pay upon any termination of employment after the date
hereof, (x) accelerate the time of payment or vesting or result in any payment
or funding (through a grantor trust or otherwise) of compensation or benefits
under, increase the amount payable or result in any other material obligation
pursuant to, any of the Benefit Plans, (y) limit or restrict the right of the
Company or any of its Subsidiaries to merge, amend or terminate any of the
Benefit Plans or (z) result in payments under any of the Benefit Plans which
would not be deductible under Section 162(m) or Section 280G of the Code. No
Benefit Plan or other agreement provides any employee, director or other service
provider of the Company or its Subsidiaries with any amount of additional
compensation if such individual is provided amounts subject to excise or
additional Taxes imposed under Sections 409A or 4999 of the Code.
 

 
49

--------------------------------------------------------------------------------

 

 
(h)         Neither the Company nor any of its Subsidiaries has any material
liability by reason of an individual who performs or performed services for the
Company or any of its Subsidiaries in any capacity being improperly excluded
from participating in a Benefit Plan; and, except as would not reasonably be
expected to have a Material Adverse Effect, each of the employees of the Company
and its Subsidiaries has been properly classified by the Company and its
Subsidiaries as "exempt" or "non-exempt" under applicable Law.
 
Section 5.25      Labor Matters. Except as set forth in Section 5.25 of the
Company Disclosure Schedule:
 
(a)         Neither the Company nor any of its Subsidiaries is a party to any
collective bargaining agreement or other labor union contract applicable to
persons employed by the Company or its Subsidiaries, nor are they under any
current obligation to bargain with any bargaining agent on behalf of any such
persons, nor, to the best knowledge of the Company, are there any organizational
campaigns, petitions or other unionization activities seeking recognition of a
collective bargaining unit which could affect the Company or any of its
Subsidiaries.
 
(b)         There are no strikes, material organized slowdowns or material
organized work stoppages pending or, to the best knowledge of the Company after
due inquiry, threatened between the Company or any of its Subsidiaries, on the
one hand, and any of their respective employees, on the other hand, and the
Company has not experienced any such strike, slowdown or work stoppage within
the past three (3) years.
 
(c)         Neither the Company nor any of its Subsidiaries has breached or
otherwise failed to comply with the provisions of any collective bargaining or
union contract that could reasonably be expected to have a Material Adverse
Effect and, to the best knowledge of the Company, there are no grievances
outstanding against the Company or any of its Subsidiaries under any such
contract that could reasonably be expected to have a Material Adverse Effect.
 
(d)         There are no unfair labor practice complaints pending against the
Company or any of its Subsidiaries before the US National Labor Relations Board
or any other Governmental Entity or any current union representation questions
involving employees of the Company or any of its Subsidiaries that could have a
Material Adverse Effect.
 
(e)         The Company and its Subsidiaries are currently in material
compliance in all material respects with all applicable Laws relating to the
employment of labor, including those related to wages (including the payment of
overtime), hours, worker classifications (including proper classification of any
independent contractors or consultants), collective bargaining, unemployment
insurance, workers' compensation, discrimination, record-keeping and the
payment.
 
(f)         To the best knowledge of the Company, each employee of the Company
who is located in the United States and is not a United States citizen has all
necessary approvals and authorizations necessary to work in the United States in
accordance with applicable Law.
 
(g)         Each of the Company and its Subsidiaries has paid in full to all
employees, or adequately reserved in accordance with the Company's historical
accounting
 

 
50

--------------------------------------------------------------------------------

 

 
practices, policies and principles consistently applied, all wages, salaries,
commissions, bonuses, benefits and other compensation due to or on behalf of
such employees except to the extent as has not had, and would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
 
(h)         There is no claim with respect to payment of wages, salary or
overtime pay that has been asserted or, to the best knowledge of the Company, is
now pending or threatened before any Governmental Entity with respect to any
persons currently or formerly employed by the Company or any of its Subsidiaries
except to the extent as has not had, and would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.
 
(i)         As of the date hereof, neither the Company nor any of its
Subsidiaries is a party to, or otherwise bound by, any consent decree with, or
citation by, any Governmental Entity relating to employees.
 
(j)         There is no charge or proceeding with respect to a material
violation of any occupational safety or health standards that has been asserted
or is now pending or, to the best knowledge of the Company, threatened with
respect to the Company that could reasonably be expected to have a Material
Adverse Effect.
 
(k)         As of the date hereof, there is no charge of discrimination in
employment or employment practices, for any reason, including, without
limitation, age, gender, race, religion or other legally-protected category, or
any alleged violation of any privacy Laws, which has been asserted or, to the
best knowledge of the Company, is now pending or threatened before the United
States Equal Employment Opportunity Commission, or any other Governmental Entity
in any jurisdiction in which the Company or any of its Subsidiaries has employed
or currently employs any Person that could reasonably expected to have a
Material Adverse Effect.
 
(l)         As of the date hereof, neither the Company nor any of its
Subsidiaries has received written notice of the intent of any federal, state,
local or foreign Governmental Entity responsible for the enforcement of labor or
employment Laws to conduct an investigation with respect to or relating to the
Company or any of its Subsidiaries and no such investigation is in progress.
 
(m)           Except as set forth in Section 5.25(m) of the Company Disclosure
Schedule, as of the date hereof, neither the Company nor any of its Subsidiaries
is aware that any officer intends to terminate employment with the Company or
its Subsidiaries, as applicable.
 
Section 5.26      No Undisclosed Relationships. Except as set forth on Section
5.26 of the Company Disclosure Schedule, no relationship, direct or indirect,
exists between or among the Company, on the one hand, and the directors,
officers, stockholders or other Affiliates of the Company, on the other, that
would be required by the Securities Act to be described in a registration
statement to be filed with the SEC that has not been previously disclosed in an
SEC Report.
 

 
51

--------------------------------------------------------------------------------

 

Section 5.27      Related Party Transactions. Except as disclosed in Section
5.27 of the Company Disclosure Schedule, as of the date hereof, no executive
officer or director of the Company: (a) has any cause of action or other claim
whatsoever against, or owes any amounts to, the Company; (b) owns, directly or
indirectly, in whole or in part, any tangible or intangible property which the
Company is using or which is necessary for the business of the Company; (c)
owns, other than ownership of less than 1% of the issued and outstanding equity
of a publicly listed company, any direct or indirect interest of any kind in, or
is an Affiliate or employee of, or consultant or lender to, or borrower from, or
has the right to participate in the management, operations or profits of, any
Person that is (i) a competitor, supplier, customer, client, distributor,
lessor, tenant, creditor or debtor of the Company, (ii) engaged in a business
related to the business of the Company or (iii) participating in any transaction
to which the Company is a party; or (d) otherwise is or has been a party to any
contract or transaction with the Company, except for their respective employment
contracts with the Company.
 
Section 5.28      Company Not an "Investment Company". The Company is not, nor
after receipt of the Contribution Assets and consummation of the other
Transactions will then be, required to register as an "investment company" under
the Investment Company Act.
 
Section 5.29      No Unlawful Payments; Compliance with Certain Laws.
 
(a)         Neither the Company nor, to the knowledge of the Company, any
director, officer, agent, employee or other Person associated with or acting on
behalf of the Company, in each case in their capacity as such with the Company,
has (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity; (ii)
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the US Foreign Corrupt Practices Act of 1977; or
(iv) made any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment.
 
(b)         The operations of the Company are and have been conducted at all
times in compliance, in all material respects, with applicable financial
recordkeeping and reporting requirements of the US Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the "Money Laundering Laws") and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company with respect to the
Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.
 
(c)         None of the Company or, to the knowledge of the Company, any
director, officer, agent, employee or Affiliate of the Company, excluding
Harbinger, in each case in their capacity as such with the Company, is currently
subject to any US sanctions administered by the Office of Foreign Assets Control
of the US Department of the Treasury ("OFAC"); and the Company will not directly
or indirectly use the Contribution Assets hereunder or the proceeds from the
issuance of the Harbinger Purchased Shares or the proceeds from the Debt
Financing, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint
 

 
52

--------------------------------------------------------------------------------

 

 
venture partner or other Person or entity, for the purpose of financing the
activities of any Person currently subject to any US sanctions administered by
OFAC.
 
Section 5.30      No Restriction on Distributions. Except as set forth in the
Company's outstanding Indebtedness on the date hereof listed in Section
5.7(b) of the Company Disclosure Schedule, pursuant to applicable Law or as
disclosed in Section 5.30 of the Company Disclosure Schedule, no Subsidiary of
the Company is currently prohibited, directly or indirectly, from paying any
dividends to the Company, from making any other distribution on such
Subsidiary's capital stock, from repaying to the Company any loans or advances
to such Subsidiary from the Company or from transferring any of such
Subsidiary's property or assets to the Company or any other Subsidiary of the
Company.
 
Section 5.31      No Brokers. As of the date hereof, no agent, broker,
investment banker, financial advisor or other Person (other than Morgan Stanley
& Co. Incorporated) is or shall be entitled, as a result of any action,
agreement or commitment of the Company or of any of its Affiliates, to any
broker's, finder's, financial advisor's or other similar fee or commission in
connection with any of the Transactions. The Company has provided to Harbinger a
complete copy of the engagement letter it has entered into with Morgan Stanley &
Co. Incorporated.
 
Section 5.32      No Other Representations or Warranties. Except as otherwise
expressly set forth in this Article V, as supplemented by the Company Disclosure
Schedule, none of the Company, its Subsidiaries or MSV, nor any other Person
acting on their behalf, makes any representation or warranty, express or
implied, in connection with this Agreement.
 
 
ARTICLE VI
 
CLOSING DELIVERIES
 
Section 6.1        Deliveries by Harbinger at the Closings. Harbinger Master,
Harbinger Special, and Harbinger Satellite Fund shall deliver, or cause a
Harbinger Designee to deliver, as applicable, to the Company:
 
(a)         at the Contribution Shares Closing, (i) duly executed transfers in
favor of the Company or its nominee(s) in respect of all of the Contribution
Shares, together with the share certificates representing the Contribution
Shares and/or any and all other instruments and documents reasonably necessary
to effect the indefeasible transfer to the Company or its nominee(s) of the
Contribution Shares being contributed to the Company pursuant to this Agreement
and to cause the Contribution Shares to be registered in the name of the Company
(following payment by the Company of any Stamp Duty payable in respect of the
transfer of, or agreement to transfer, the Contribution Shares) which if the
Contribution Shares are held in CREST at the Contribution Shares Closing shall
mean giving TTE instructions to CRESTCo to transfer the Contribution Shares to
the original available balance of the Company so that the TTE instructions
settle no later than 3:00 pm (London time) on the Contribution Shares Closing
Date; or (ii) if Section 2.1(b) applies, any and all instruments as may be
necessary to comply with the terms of the Scheme (or, as the case may be, any
separate scheme of arrangement that is conditioned on the Scheme);
 

 
53

--------------------------------------------------------------------------------

 

 
(b)         at the Convertible Bonds Closing, if Section 2.1(a)(ii)(A) applies,
all instruments necessary to credit the Convertible Bonds to the relevant
account of the Company at Euroclear Bank S.A./N.V. or Clearstream Banking,
société anonyme, as applicable, and as notified by the Company to Harbinger in
accordance with Section 21.3 at least two (2) Business Days prior to the
Convertible Bonds Closing, to effect the indefeasible transfer to the Company of
the Convertible Bonds pursuant to this Agreement;
 
(c)         at the Convertible Bonds Closing, if Section 2.1(a)(ii)(B) applies,
(i) any and all instruments reasonably necessary to effect the indefeasible
transfer to the Company of the Converted Shares being contributed to the Company
pursuant to this Agreement and to cause the Converted Shares to be registered in
the name of the Company (following payment of any Stamp Duty payable in respect
of the transfer of, or agreement to transfer, the Converted Shares) which if the
Contribution Shares are held in CREST at the Contribution Shares Closing shall
mean giving TTE instructions to CRESTCo to transfer the Contribution Shares to
the available balance of the Company so that the TTE instructions settle no
later than 3:00 pm (London time) on the Contribution Shares Closing Date; or
(ii) if Section 2.1(b) applies, any and all instruments as may be necessary to
comply with the terms of the Scheme (or, as the case may be, any separate scheme
of arrangement that is conditioned on the Scheme);
 
(d)         at the Convertible Bonds Closing, if Section 2.1(a)(ii)(C) applies,
an amount equal to the Cash Redemption Amount, payable by wire transfer to an
account notified in writing by the Company to Harbinger at least three (3)
Business Days prior to the Convertible Bonds Closing Date;
 
(e)         at the TVCC Contribution Closing, the TVCC Certificate duly executed
by Harbinger and any and all instruments reasonably necessary to effect the
indefeasible assignment, transfer and delivery to the Company of the TVCC LLC
Interests being contributed to the Company pursuant to this Agreement and to
cause the TVCC LLC Interests to be registered in the name of the Company;
 
(f)         at each Contribution Closing, one or more certificates, given by a
director of Harbinger Master and/or the secretary of the general partner of
Harbinger Special (as the case may be), in form and substance reasonably
satisfactory to the Company, dated as of the Contribution Shares Closing Date,
the Convertible Bonds Closing Date or the TVCC Contribution Closing Date, as the
case may be, certifying as to (i) the Organizational Documents of Harbinger
Master and Harbinger Special; (ii) the resolutions of the governing boards of
each of Harbinger Master and Harbinger Special authorizing the execution and
performance of this Agreement and the relevant Contribution; and (iii) the
incumbency and signatures of the relevant directors or other persons of
Harbinger Master and the secretary of the general partner of Harbinger Special
executing this Agreement and any related documents or certificates; and
 
(g)         at the Stock Purchase Closing, any and all instruments and documents
required pursuant to the Stock Purchase Agreement.
 
Section 6.2        Deliveries by the Company, and MSV at the Closings. The
Company and MSV shall deliver to Harbinger:
 

 
54

--------------------------------------------------------------------------------

 
 
(a)         at each Contribution Closing, one or more certificates evidencing
the Harbinger Contribution Shares to be issued at such Contribution Closing
registered in the name of Harbinger Master, Harbinger Special, Harbinger Fund,
Harbinger Satellite Fund and/or a Harbinger Designee, as instructed in writing
by Harbinger at least one (1) Business Day prior to the Contribution Shares
Closing Date, the Convertible Bonds Closing Date or the TVCC Contribution
Closing Date, as the case may be;
 
(b)         at each Contribution Closing, an opinion from Skadden, Arps, Slate,
Meagher & Flom LLP, special counsel for the Company, dated the Contribution
Shares Closing Date, the Convertible Bonds Closing Date or the TVCC Contribution
Closing Date, as the case may be, and addressed to Harbinger Master, Harbinger
Special, Harbinger Fund, Harbinger Satellite Fund and any relevant Harbinger
Designee, in a form reasonably acceptable to Harbinger;
 
(c)         at each Contribution Closing, a certificate, in form and substance
reasonably satisfactory to Harbinger, dated as of the Contribution Shares
Closing Date, the Convertible Bonds Closing Date or the TVCC Contribution
Closing Date, as the case may be, certifying as to (i) the Organizational
Documents of the Company and MSV; (ii) the resolutions of the Company’s Board
and the general partner of MSV authorizing the execution and performance of this
Agreement and the issuance of the Harbinger Contribution Shares to be issued at
such Contribution Closing; and (iii) the incumbency and signatures of the
officers of the Company, MSV and MSV LLC executing this Agreement and any
related documents or certificates;
 
(d)         at the Stock Purchase Closing, any and all instruments and documents
required pursuant to the Stock Purchase Agreement; and
 
(e)         on the Closing Date, the Company shall deliver to the relevant
Sponsor Fee Payees one or more certificates evidencing the issuance of the
Sponsor Fee Shares registered in the name of the applicable Sponsor Fee Payees.
 
 
ARTICLE VII
 
POSSIBLE OFFER FOR TARGET
 
Section 7.1        Other Agreements.
 
(a)         On the date of this Agreement, Harbinger and the Company shall enter
into the Securities Purchase Agreement.
 
(b)         On the date of this Agreement, Harbinger and the Company shall enter
into the Stock Purchase Agreement.
 
(c)         On the date of this Agreement, Harbinger and the Company shall enter
into the Registration Rights Agreement.
 
(d)         On the Option Closing Date, LeaseCo and the Company shall enter into
the Consulting Agreement.
 

 
55

--------------------------------------------------------------------------------

 

Section 7.2        Possible Offer Announcement. The Parties shall procure the
release of the Possible Offer Announcement to a Regulatory Information Service
at or about 7.00 a.m. (London time) on the Business Day immediately following
the date of this Agreement, or at such other time and date as may be agreed by
the Parties.
 
Section 7.3        Legal and Regulatory Requirements in Connection with Possible
Offer Announcement. The Parties shall use their reasonable best efforts to
comply with all necessary and applicable legal and/or regulatory requirements in
connection with the issuance of the Possible Offer Announcement, including (i)
making all necessary filings as are required with the SEC or any other
securities regulatory authority or stock exchange, and (ii) seeking and
obtaining from the SEC or any other securities regulatory authority or stock
exchange such "no-action", exemptive or other interpretive relief as may be
necessary in connection with the performance by the Parties of this Agreement or
the Stock Purchase Agreement or the Transactions. The Parties shall procure that
the Possible Offer Announcement complies with the requirements of the UK
Takeover Code and that the Possible Offer Announcement is only released after
due consultation with the UK Takeover Panel and in compliance with the
requirements of the UK Takeover Panel.
 
 
ARTICLE VIII
 
REGULATORY APPROVALS
 
Section 8.1        General. The Parties will, as soon as reasonably practicable,
except if in Harbinger's discretion a filing or notification should be delayed
in order for the relevant Regulatory Approval to remain effective, seek to
obtain all Regulatory Approvals for (i) the change in control of the Company
pursuant to the Apollo Transaction and as contemplated herein; (ii) the increase
in foreign ownership of the Company up to 100% through the issuance of the
Harbinger Shares and/or any other shares of Common Stock to be issued to
Harbinger pursuant to the Transaction; (iii) the Contribution; and (iv) the
making and implementation of the Proposal, in each case as contemplated by this
Agreement, the Stock Purchase Agreement, the Securities Purchase Agreement, the
Possible Offer Announcement and the Apollo Transaction. For the purposes of this
Agreement, (A) "Initial Agreed Regulatory Approvals" means: (1) FCC approval for
transfer of control of the MSV FCC Licenses and the Target FCC Licenses; (2) FCC
approval for transfer of control of the TVCC Lease; (3) HSR Act notification for
change of control of the Target; (4) notification to the European Commission of
the concentration, or equivalent filings with Member States, as determined, on
or prior to the Notification Date, by Harbinger and/or (in the case of a
notification or equivalent filing that may be made on the basis of the Possible
Offer Announcement) the Company; and (B) "Other Regulatory Approvals" means: (1)
other required non-US/non-EU antitrust or regulatory approvals for the
acquisition of the Target, as determined, on or prior to the Notification Date,
by Harbinger and/or (in the case of an approval that may be obtained on the
basis of the Possible Offer Announcement) the Company and (2) other non-US
satellite regulatory approvals, waivers, directions, consents, orders decisions
(or any similar action) in respect of the change of control of any licenses
and/or frequency assignments held by, or on behalf of, the Company and the
Target or any of their Subsidiaries, as determined, on or prior to the
Notification Date, by Harbinger and/or (in the case of any regulatory approval,
waiver, direction, consent, orders decision (or any similar action)  that may be
obtained on the basis of the Possible Offer Announcement) the Company.
 

 
56

--------------------------------------------------------------------------------

 

Section 8.2        Cooperation. The Parties agree to cooperate with each other
in obtaining the Regulatory Approvals. To the extent permitted by relevant
regulatory requirements, Harbinger will take the lead in making all filings and
notifications to, and discussions with and responses to, the relevant
Competition Authorities and Regulatory Authorities in order to obtain the
Regulatory Approvals.
 
(a)         Where Harbinger takes the lead in making a filing or notification,
Harbinger or a Harbinger-nominated advisor will (A): (i) prepare the relevant
filing or notification, provided, however, that the Company (and/or its
Subsidiaries as appropriate) shall have the right to review and comment on any
filings or notifications and Harbinger shall consider the Company's comments
(and/or the comments of the Company's Subsidiaries as appropriate) in good
faith, (ii) make the relevant filing or notification, provided, that if the
Company (and/or one of its Subsidiaries, as appropriate) is required to be a
party to such filing or notification, the Company shall be reasonably satisfied
with factual statements relating to the Company and/or its Subsidiaries as the
case may be, (iii) discuss the filing or notification with the relevant
Authorities, and (iv) prepare any necessary responses to the relevant
Authorities; and (B): (i) keep the Company apprised of the status of any
communications with, and inquiries for additional information from, such
Authorities and promptly provide the Company with copies of all relevant
documentation in relation thereto, (ii) consult with the Company (and its
Subsidiaries as appropriate) with respect to the application process and the
contents of any filing or notification, and (iii) provide the Company with
reasonable notice informing it in advance of any meeting with any Authority so
that the Company and its Subsidiaries as appropriate and (subject to the
parties' working together to eliminate unnecessary duplication of costs) their
legal advisors, as appropriate, may attend and participate at any meeting or
conference with such Authority. The Company shall use reasonable best efforts:
(i) to assist Harbinger to effect (a)(A) above, (ii) to promptly supply
Harbinger with any information that may be required to make such filings or
notifications, and (iii) to keep Harbinger apprised of the status of any
communications with, and inquiries or requests for additional information from,
such Authorities and to promptly provide Harbinger with copies of all
documentation in relation thereto.
 
(b)         To the extent Harbinger is not permitted by the relevant regulatory
requirements to take the lead in making any such filings and notifications, the
Company (or its Subsidiaries as the case may be) will be responsible for the
preparation of all filings and notifications to, and discussions with and
responses to, the relevant Authorities in order to obtain the Regulatory
Approvals. Where the Company (or its Subsidiaries as the case may be) is
responsible for making a filing or notification, the Company (or its
Subsidiaries as the case may be) and its legal advisors shall (A): (i) make the
filing or notification, provided that Harbinger shall be reasonably satisfied
with factual statements relating to Harbinger, (ii) discuss the filing or
notification with the relevant Authorities, and (iii) file any necessary
responses with the relevant Authorities; (B): (i) keep Harbinger apprised of the
status of any communications with, and inquiries or requests for additional
information from, such Authorities and promptly provide Harbinger with copies of
all documentation in relation thereto, (ii) consult with Harbinger with respect
to the application process and the contents of any filing or notification, and
(iii) provide Harbinger with reasonable notice informing Harbinger in advance of
any meeting or conference with any Authority so that Harbinger and Harbinger's
advisors may attend and participate, to the extent permissible, at any such
meeting. Harbinger will (i) prepare drafts of the relevant filings or
notifications, (ii) prepare drafts of any responses to any Authorities, (iii)
have the right to
 

 
57

--------------------------------------------------------------------------------

 

 
review and comment on any filings or notifications to be filed by the Company
(or its Subsidiaries as the case may be), and the Company shall consider
Harbinger's comments in good faith, (iv) use its reasonable best efforts to
assist the Company (or its Subsidiaries as the case may be) to effect (b)(A)
above, (v) use its reasonable best efforts to promptly supply the Company with
any information that may be required to make such filings or notifications, and
(vi) have the right to attend any meetings or conferences with any Authorities
and veto any submissions or final filings to be made by the Company or its
Subsidiaries as the case may be. The Company (or its Subsidiaries as the case
may be) shall permit duly authorized representatives of Harbinger to be present
and participate at any meeting or conference with any Authority.
 
(c)         Harbinger and the Company (or its Subsidiaries as the case may be)
will together use their reasonable best efforts (including, without limitation,
meeting with any Authorities and providing the relevant materials and making
available relevant employees) to seek to resolve promptly any objections that
may be asserted by any Authority or any other Governmental Entity; provided
however that Harbinger shall not be required to agree to any fine, divestiture
or any other penalty or remedy, or the impositions of any limitation on its
ability to conduct any of its businesses or to own or exercise control of any of
its assets and properties. Subject to Sections 13.8, 21.12(a) and Section
21.12(b), all of the costs and expenses to be borne by the Parties in connection
with obtaining the Regulatory Approvals shall be borne by the Party incurring
the relevant cost and expense, provided that the Parties and their advisors
shall work together to eliminate or minimize any unnecessary duplication of
costs.
 
Section 8.3        FCC Approval. Each of the FCC Parties shall use its
reasonable best efforts to file the FCC applications seeking the FCC Approval,
with the exception of the FCC application seeking FCC approval for transfer of
control of the TVCC Lease, on or before the date that is 30 days after the
Possible Offer Announcement or such later date as the FCC Parties may mutually
agree. Each of the FCC Parties shall file the FCC application seeking the FCC
Approval for transfer of control of the TVCC Lease at such time as is determined
by Harbinger. Each of the FCC Parties shall use its reasonable best efforts to
prosecute the FCC applications and obtain the FCC Approvals, cooperate in
providing all information requested by the FCC and take all steps reasonably
necessary or appropriate to prepare, file and prosecute such applications and
obtain the FCC Approvals in each case in accordance with the terms and
conditions set forth in this Section 8.3 and subject at all times to the terms
and conditions set forth in Section 8.2. If any Person petitions the FCC to deny
or otherwise challenges the applications for the FCC Approvals or any other
application filed or amended to effectuate the purposes of this Agreement, the
Stock Purchase Agreement or the consummation of the Transactions, or in the
event the FCC grants the applications for the FCC Approvals or any other
application filed or amended to effectuate the purposes of this Agreement, or
the Stock Purchase Agreement or the consummation of the Transactions and any
Person petitions for stay, review or reconsideration of such grant before the
FCC, or seeks judicial stay or review of such grant, then each of the FCC
Parties shall use its reasonable best efforts to oppose such petition or
challenge before the FCC and vigorously defend the grant of such applications by
the FCC diligently and in good faith, provided that the FCC Parties shall not
have any obligation to participate in any evidentiary hearing on any such
application. Should the FCC deny any such application or grant any such
application subject to material adverse conditions, each of the FCC Parties
shall utilize its reasonable best efforts to secure timely reconsideration or
review of such denial or conditions,
 

 
58

--------------------------------------------------------------------------------

 

 
provided that the FCC Parties shall not have any obligation to participate in
any evidentiary hearing on any such denial or imposition of conditions. The FCC
Parties shall give each other a reasonable opportunity to review any and all
pleadings, documents, applications and other materials filed by the FCC Parties
with respect to any of the foregoing prior to its filing, provided that no such
filing will be made without the prior review and approval of Harbinger, and
further provided that if the Company or any of its Subsidiaries is required to
be a party to such filing, the Company shall be reasonably satisfied with the
factual statements therein relating to the Company or any of its Subsidiaries,
as the case may be. The FCC Parties shall promptly provide to each other copies
of all material communications with the FCC related to the applications for the
FCC Approval and provide to each other a reasonable opportunity to contribute to
and review any and all pleadings, documents, applications and other materials
filed with the FCC by each other. If consummation of the Transactions referred
to in Section 8.1(i) to (iv) above or otherwise contemplated by this Agreement
or the Stock Purchase Agreement requires the approval of Industry Canada and
other Authorities in Canada including the Competition Bureau and Investment
Canada, the obligations of Harbinger and the Company under this Article
VIII shall apply mutatis mutandis to applications, pleadings, documents and
other materials and communications required to be filed with Industry Canada.
The FCC Parties further agree that they will use their reasonable best efforts
to assist in any further applications that Harbinger or its Affiliates may make
in the future with FCC and Industry Canada relating to the FCC Parties.
 
Section 8.4        HSR Act. As soon as reasonably practicable after the date
hereof, and in any event no later than 30 days following the date of the
Possible Offer Announcement (or such later date as the Parties may mutually
agree), Harbinger and the Company shall file or cause to be filed with the FTC
and the Antitrust Division of the DoJ, the notifications under the HSR Act
required in connection with the transactions described in Section 8.1(i) to (iv)
and otherwise as contemplated by this Agreement or the Stock Purchase Agreement.
Such filing process shall be conducted in accordance with Section 8.2.
 
Section 8.5        EC Merger Regulation. If the transactions referred to in
Section 8.1(i) to (iv) and otherwise as contemplated by the Agreement or the
Stock Purchase Agreement give rise to a concentration with a Community dimension
pursuant to Council Regulation (EC) 139/2004 (the "Merger Regulation"), or are
to be examined by the European Commission (the "European Commission") as a
result of a referral under Articles 4(5) or 22(3) of the Merger Regulation,
Harbinger Master, Harbinger Special, Harbinger Fund and Harbinger Satellite Fund
shall file a notification with the European Commission for a decision approving
the concentration constituted by the acquisition of the Target. Such filing
process shall be conducted in accordance with Section 8.2.
 
Section 8.6        Other Anti-Trust Approvals. In respect of all other
Regulatory Approvals where Harbinger is permitted under relevant regulatory
requirements to take the lead in making the filings and notifications, Harbinger
Master, Harbinger Special and Harbinger Satellite Fund shall file with the
relevant Competition Authorities such other merger control filings, if any,
required to be made in relation the transactions referred to in Section 8.1(i)
to (iv) and otherwise as contemplated by this Agreement or the Stock Purchase
Agreement, or as otherwise determined, on or prior to the Notification Date, by
Harbinger and/or (in the case of a filing that may be made on the basis of the
Possible Offer Announcement) the Company. To the extent legally required by any
such filing, the Parties shall suspend the completion of the
 

 
59

--------------------------------------------------------------------------------

 

 
transactions referred to in Section 8.1(i) to (iv) until clearance is expressly
obtained with the adoption by each of the Competition Authorities of a decision
of equivalent effect to any of those set out in Section 8.5 or there is deemed
clearance. In respect of all Regulatory Approvals where Harbinger is not
permitted under relevant regulatory requirements to take the lead in making the
filings and notifications, the Company (or its Subsidiaries as the case may be)
shall file with the Competition Authorities such additional merger control
filings, if any, required to be made in relation to the transactions referred to
in Section 8.1(i) to (iv) and otherwise as contemplated by this Agreement or the
Stock Purchase Agreement, or as otherwise determined, on or prior to the
Notification Date, by Harbinger and/or (in the case of a filing that may be made
on the basis of the Possible Offer Announcement) the Company. To the extent that
such filing legally requires, the Parties shall suspend the completion of the
transactions referred to in Section 8.1(i) to (iv) until clearance is expressly
obtained, with the adoption by each of the Competition Authorities of a decision
of equivalent effect to any of those set out in Section 8.5 or there is deemed
clearance. Such filing process, whether effected by Harbinger or the Company,
shall be made in accordance with Section 8.2.
 
Section 8.7        Other Telecommunications/Frequency Approvals. Harbinger
Master, Harbinger Special and Harbinger Satellite Fund and/or the Company (or
its Subsidiaries as the case may be) shall make filings, applications and
notifications to any other relevant Regulatory Authorities (including, without
limitation, the British National Space Centre) to obtain such other regulatory
consents, authorizations, approvals, permits or waivers as Harbinger, and/or the
Company identify as being necessary or desirable in connection with the
transactions referred to in Section 8.1(i) to (iv) and otherwise as contemplated
by this Agreement or the Stock Purchase Agreement. Where it is not possible for
Harbinger and/or the Company (or its Subsidiaries as the case may be) to make
such filings, applications and notifications to the relevant Regulatory
Authorities in order to seek formal regulatory consents, authorizations,
approvals, permits or waivers, then Harbinger may, or may direct that it and/or
the Company (or its Subsidiaries as the case may be) shall, commence any
informal procedures which can be pursued with the relevant Regulatory
Authorities until such time as formal regulatory consents, authorizations,
approvals, permits or waivers can be sought from such relevant Regulatory
Authorities. Such filings, applications and notifications shall be made in
accordance with Section 8.2.
 
Section 8.8        Failure to Obtain Initial Agreed Regulatory Approvals. This
Agreement may be terminated upon notice by either the Company or Harbinger to
the other (provided that no Party that is in material breach of this Agreement
may terminate this Agreement hereunder) in the event that an Initial Agreed
Regulatory Approval cannot be obtained on or before the Closing Date and the
failure to so obtain such Initial Agreed Regulatory Approval would be reasonably
expected to have a Material Adverse Effect on the combined business of the
Target and the Company. In the event that a Party decides to terminate the
Agreement pursuant to this Section 8.8, such Party shall be required to notify
the other Party, in writing, of its decision to terminate the Agreement. Prior
to giving any such written notification, the terminating Party shall consult
with the other Party with respect to its decision to terminate the Agreement.
 
Section 8.9        Conditions to Regulatory Approvals. This Agreement may be
terminated upon notice by either the Company or Harbinger to the other (provided
that no Party
 

 
60

--------------------------------------------------------------------------------

 

 
that is in material breach of this Agreement may terminate this Agreement
hereunder) in the event that an Authority or Governmental Entity imposes any
condition on a Regulatory Approval which would be reasonably expected to have a
Material Adverse Effect on the combined business of the Target and the Company.
In the event that a Party decides to terminate the Agreement pursuant to this
Section 8.9 such Party shall be required to notify the other Party, in writing,
of its decision to terminate the Agreement. Prior to giving any such written
notification, the terminating Party shall consult with the other Party with
respect to its decision to terminate the Agreement.
 
Section 8.10      Waiver of Regulatory Approvals without Consent. Subject to
Section 8.11, Harbinger shall have the right to determine, in its sole
discretion, whether to waive any Regulatory Approvals, provided that Harbinger
shall not be permitted to waive a Regulatory Approval without the Company's
prior written consent if (i) failure to obtain such Regulatory Approval would be
reasonably expected to have a Material Adverse Effect on the combined business
of the Target and the Company, or (ii) the matters specified in any of (i) to
(iv) of Section 8.1 could not be consummated in the absence of obtaining the
relevant Regulatory Approval without the Company breaching any applicable Laws.
Harbinger shall notify the Company promptly of any determination it makes with
respect to this Section 8.10.
 
Section 8.11      Waiver of Initial Agreed Regulatory Approvals with Consent.
Harbinger shall have the right to determine that an Initial Agreed Regulatory
Approval is obtainable within the Offer timetable ordinarily permitted under the
UK Takeover Code (and is therefore to be waived for the purposes of this Article
VIII and instead to be included as a condition of the Firm Offer) only with the
Company's prior written consent, with such consent not to be unreasonably
withheld.
 
Section 8.12      Notification of Satisfaction Date. Harbinger shall notify the
Company that the Satisfaction Date has occurred when Harbinger determines, in
its sole discretion, that all of the Regulatory Approvals have been granted or
satisfied on terms satisfactory to Harbinger or Harbinger has determined to
waive any or all of the Regulatory Approvals in accordance with Sections 8.10 or
8.11.
 
 
ARTICLE IX
 
STOCKHOLDER APPROVALS
 
Section 9.1        Stockholder Approval. The Company shall take, in accordance
with all applicable Law and its certificate of incorporation and bylaws, all
actions reasonably necessary or advisable to obtain the approval of the holders
of a majority of the issued and outstanding shares of Voting Common Stock to (A)
approve an amendment to the certificate of incorporation of the Company to
increase its authorized shares of Non-Voting Common Stock (the “Initial COI
Amendment”) such that the aggregate number of outstanding but unissued shares of
Non-Voting Common Stock is such amount as may be issued pursuant to the Warrants
(as such term in defined in the Securities Purchase Agreement) and (B) an
amendment to the certificate of incorporation of the Company to increase its
authorized shares of Common Stock (the “Further COI Amendment” and together with
the Initial COI Amendment, the “COI Amendments”) to 700,000,000 shares of Voting
Common Stock, being such amount as is needed
 

 
61

--------------------------------------------------------------------------------

 

 
for the issuance of: (i) the Harbinger Purchased Shares; (ii) the Harbinger
Contribution Shares; (iii) the Sponsor Fee Shares; (iv) the Offer Shares; and
(v) the Non-Voting Common Stock Conversion (the "Stockholder Approval"). The
Company shall use its reasonable best efforts to obtain within 10 Business Days
after the date hereof sufficient consents in writing of stockholders of the
Company pursuant to Section 228 of the DGCL as are necessary to cause the
Stockholder Approval to be obtained in accordance with Section 9.4 below.
 
Section 9.2        Board Approval. The Company's Board by resolutions duly
adopted at a meeting duly called and held, which resolutions have not been
subsequently rescinded, modified or withdrawn in any way, has by unanimous vote
(i) determined that the COI Amendments are fair to, advisable and in the best
interests of the Company's stockholders other than Harbinger, (ii) approved the
COI Amendments and (iii) recommended approval and adoption of the COI Amendments
by the stockholders of the Company.
 
Section 9.3        Information Statement, Other Filings.
 
(a)         (i) The Company shall prepare and file with the SEC as promptly as
practicable (and in any event use its reasonable best efforts to file within 60
Business Days after the date of this Agreement) one or more preliminary
information statements on Schedule 14C of the Exchange Act relating to the
Stockholder Approval of the Initial COI Amendment and the Further COI
Amendment (each as amended or supplemented from time to time, the "Information
Statement"), provided, however, that if the Company is required by the SEC to
include historical financial information of the Target and/or prepare pro-forma
financial information relating to the combination of the Company with the Target
as part of either Information Statement, such time shall be extended for a
reasonable period to allow the Company to obtain or prepare such financial
information and (ii) as promptly as practicable, each of the Company, Harbinger
Master, Harbinger Special, Harbinger Fund and Harbinger Satellite Fund shall, or
shall cause its respective Affiliates to, prepare and file with the SEC all
other documents that are required to be filed by such Party in connection with
the Transactions (the "Other Filings") including amending the Information
Statement as may be required so as to obtain the approval of the SEC to mail the
Information Statement to the stockholders of the Company. Each of the Company,
Harbinger Master, Harbinger Special, Harbinger Fund and Harbinger Satellite Fund
shall promptly obtain and furnish to the others such information concerning
itself and its Affiliates that is required to be included in the Information
Statement or, to the extent applicable, the Other Filings, or that is
customarily included therein. Each of the Company, Harbinger Master, Harbinger
Special, Harbinger Fund and Harbinger Satellite Fund shall use its reasonable
best efforts to respond as promptly as practicable to any comments of the SEC
with respect to the Information Statement or the Other Filings, and the Company
shall use its reasonable best efforts to cause the definitive Information
Statement to be mailed to the Company's stockholders within two (2) Business
Days after the SEC clears the Information Statement. Each Party shall
immediately notify the other Party upon the receipt of any comments from the SEC
or its staff or any request from the SEC or its staff for amendments or
supplements to the Information Statement or the Other Filings and shall provide
the other Party with copies of all correspondence between it and its
representatives, on the one hand, and the SEC and its staff, on the other hand,
relating to the Information Statement or the Other Filings. If any information
relating to the Company, Harbinger or any of their respective Affiliates,
officers or directors, should be discovered by the Company or Harbinger which
should be set forth in an amendment or supplement to the Information Statement
or the Other Filings, so that the Information Statement or the Other Filings
shall not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they are made, not
misleading, the Party that discovers such information shall immediately notify
the other Party, and an appropriate
 

 
62

--------------------------------------------------------------------------------

 

 
amendment or supplement describing such information shall be filed with the SEC
and, to the extent required by applicable Law, disseminated to the stockholders
of the Company. Notwithstanding anything to the contrary stated above, prior to
filing or mailing the Information Statement (or filing the Other Filings (or, in
each case, any amendment or supplement thereto)) or responding to any comments
of the SEC with respect thereto, the Company shall provide Harbinger an
opportunity to review and comment on the Information Statement and shall include
in the Information Statement comments proposed by Harbinger, unless the Company
has a reasonable objection to the inclusion of such comments in the Information
Statement.
 
(b)         The Information Statement and the Other Filings that are filed by
the Company will comply as to form in all material respects with the
requirements of the Exchange Act, and the rules and regulations promulgated
thereunder. The Company hereby covenants and agrees that none of the information
included or incorporated by reference in the Information Statement or in the
Other Filings, other than that information with respect to Harbinger included in
the form specified or provided by Harbinger specifically for inclusion in the
Information Statement or the Other Filings, will, in the case of the Information
Statement, at the date it is first mailed to the Company's stockholders or at
the time of any amendment or supplement thereof, or, in the case of any Other
Filing, at the date it is first mailed to the Company's stockholders or at the
date it is first filed with the SEC, contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they are made, not misleading. Harbinger hereby covenants and agrees
that none of the information with respect to Harbinger included in the form
specified or provided by Harbinger or incorporated by reference by or at the
direction of Harbinger in the Information Statement or in the Other Filings
will, in the case of the Information Statement, at the date it is first mailed
to the Company's stockholders or at the time of any amendment or supplement
thereof, or, in the case of any Other Filing, at the date it is first mailed to
the Company's stockholders or at the date it is first filed with the SEC,
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they are made, not
misleading.
 
Section 9.4         Written Consent of Board and Harbinger Share Ownership.
 
(a)         The Company shall use its reasonable best efforts to procure that
each member of the Company's Board provides written consents with respect to his
or her shares of Voting Common Stock in favor of the Stockholder Approval.
 
(b)         The Company agrees that Harbinger shall be entitled, pursuant to the
Company's certificate of incorporation and by-laws, the DGCL and all other
applicable Laws, and any judicial interpretation of the foregoing, to provide
written consents with respect to its shares of Voting Common Stock in connection
with the Stockholder Approval, and that such written consents shall be given
full legal effect to the same extent as any other stockholder of the Company.
 
Section 9.5        No Other Stockholder Approvals Required. The Company
represents and warrants that, other than the Stockholder Approval, no other
approval by the Company's stockholders is necessary to adopt this Agreement or
consummate the Transactions
 

 
63

--------------------------------------------------------------------------------

 

 
under the DGCL, the Company's certificate of incorporation or bylaws or any
other applicable Law or any contract to which the Company or any of its
Subsidiaries is a party or by which it is bound.
 
Section 9.6        Filing of Certificate of Amendment of Certificate of
Incorporation. The Company shall promptly file a certificate of amendment to its
certificate of incorporation, and take any and all other steps and actions as
are necessary to give legal effect to the Initial COI Amendment, immediately
following the effectiveness of the Stockholder Approval. The Company shall
promptly file a certificate of amendment to its certificate of incorporation,
and take any and all other steps and actions as are necessary to give legal
effect to the Further COI Amendment, immediately following the effectiveness of
the Stockholder Approval and the dissemination of the definitive Information
Statement relating to the Further COI Amendment and in accordance with
applicable Law and subject to the rules and requirements of the SEC.
 
 
ARTICLE X
 
OFFER SHARES
 
Section 10.1      Offer Shares. Harbinger may elect to implement the Proposal by
way of Offer, and Harbinger may, subject to the terms and conditions set forth
in Article XIII, elect that all or part of the consideration for the Offer
consists of Offer Shares. In connection with an Offer which includes Offer
Shares, the Company shall file with the SEC a registration statement on Form S-4
relating to the Offer Shares and the Offer (together with any amendments
thereto, and including any documents incorporated by reference therein, the
"Offer Shares Registration Statement"), within 60 days of a request in writing
by Harbinger, provided, however, that if the Company requires additional time to
prepare the financial information required to be included in the Offer Shares
Registration Statement, such time shall be extended for a reasonable period to
allow the Company to prepare the financial information required to be included
therein. If Harbinger determines to make a request to the Company to file the
Offer Shares Registration Statement, Harbinger shall make such request to the
Company at least four (4) calendar months prior to the date that, in the good
faith opinion of Harbinger, the Regulatory Approvals are likely to be obtained.
The Company will cause the Offer Shares Registration Statement to comply with
the applicable provisions of the Securities Act and the rules and regulations
thereunder. In addition, the Company shall, upon no less than 60 days notice in
writing from Harbinger submit a draft prospectus (the "Prospectus") to the FSA
for approval in accordance with the Prospectus Rules, provided, however, that if
the Company requires additional time to prepare the financial information
required to be included in the Prospectus, such time shall be extended for a
reasonable period to allow the Company to prepare the financial information
required to be included therein. The Company will use its reasonable best
efforts to have the Offer Shares Registration Statement declared effective by
the SEC under the Securities Act as soon as reasonably practicable following the
filing of the Offer Shares Registration Statement and to have the Prospectus
approved by the FSA in accordance with the Prospectus Rules as soon as
reasonably practicable following submission of the Prospectus to the FSA.
Harbinger and its counsel shall participate along with and shall co-operate in
good faith with the Company and its counsel in the preparation of the Offer
Shares Registration Statement and the Prospectus, and the Offer Shares
Registration Statement shall only be filed, and the Prospectus shall only be
submitted, with the consent of Harbinger, such consent not to be unreasonably
withheld,
 

 
64

--------------------------------------------------------------------------------

 

 
rendered subject to conditions, or delayed. Upon the SEC declaring the Offer
Shares Registration Statement effective under the Securities Act (the "SEC
Approval") and the FSA approving the Prospectus for the purpose of the
Prospectus Rules (the "FSA Approval") the Company shall immediately notify
Harbinger of such approval.
 
Section 10.2      Other Procedural Matters relating to the Offer Shares. The
Company and its counsel shall take the lead in preparing and reviewing each
letter or submission written by or on behalf of the Company to the SEC, the
staff of the SEC or the FSA (or other governmental agency or self-regulatory
body or other body having jurisdiction, including any domestic or foreign
securities exchange), relating to the Offer Shares Registration Statement or the
Prospectus, as applicable. The Company shall use its reasonable best efforts to
promptly respond to any and all comments received from the SEC or the FSA, with
a view towards causing the Offer Shares Registration Statement or any amendment
thereto to be declared effective by the SEC, and the Prospectus to be approved
by the FSA, as soon as practicable. The Company shall not permit any officer,
manager, broker or any other Person acting on behalf of the Company to use any
free writing prospectus (as defined in Rule 405 under the Securities Act) in
connection with the Offer Shares Registration Statement filed pursuant to this
Agreement without the prior written consent of Harbinger, such consent not to be
unreasonably withheld. All expenses in relation to the Offer Shares Registration
Statement and the Prospectus shall be borne by the Company. The Company shall
use its reasonable best efforts to promptly make such other SEC and FSA filings
and submissions as are necessary in connection with the use of Offer Shares as
consideration for the Offer, including without limitation filings pursuant to
Rule 425 under the Securities Act, and requests for relief from the staff of the
SEC or from the FSA in relation to any particular aspect of the Offer. Any
filings, submissions, responses or other communications pursuant to this Section
10.2 shall only be made after consultation with Harbinger and its counsel. The
Company shall ensure that Harbinger and its advisors are kept fully apprised of
the status of any filings, submissions, responses or other communications
pursuant to this Section 10.2, and shall consult Harbinger and its counsel with
respect thereto. Harbinger and its counsel shall have the right to review and
comment on each such filing, submission, response and other communication, and
the Company shall take account any comments so received.
 
Section 10.3      Stock Exchange Listing and Legal Requirements. If Harbinger
requests a listing of the Offer Shares on a stock exchange, the Company shall
use its reasonable best efforts to obtain such listing, to the extent the
consideration for the Firm Offer comprises Offer Shares (and for the avoidance
of doubt regardless of whether the Firm Offer proceeds by way of a Scheme or an
Offer). The Company shall, with such assistance from Harbinger as may be
necessary for the purpose, comply with all applicable legal and regulatory
requirements in connection with the issuance and listing of the Offer Shares.
Without limiting the foregoing, (i) to the extent the Firm Offer proceeds by way
of a Scheme which includes Offer Shares, the Company shall use its reasonable
best efforts to perfect the exemption from the registration requirements of the
Securities Act afforded by Section 3(a)(10) thereunder, and (ii) the Company,
with such assistance from Harbinger as may be necessary for the purpose, shall
comply with the Listing Rules, the Prospectus Rules, FSMA, and all applicable
state securities or blue sky laws.
 

 
65

--------------------------------------------------------------------------------

 

 
ARTICLE XI
 
EQUITY FINANCING
 
Section 11.1      Funding of the Harbinger Satellite Fund. It is presently
contemplated that the Harbinger Satellite Fund will be funded with a total of
the Stock Purchase Price from a to-be-determined combination of Harbinger
Master, Harbinger Special and third party investors. The Harbinger Satellite
Fund shall retain the ability to change the composition of its investors at any
time, provided that if, on the advice of its counsel, such new third party
investors’ investment has an impact on the Regulatory Approvals pursuant to
Article VIII then the Parties shall cooperate with each other to make such
filings and notifications, or amendments to existing filings and notifications,
with any relevant Competition Authorities or Regulatory Authorities, so as to
obtain the relevant Regulatory Approvals, in accordance with Article VIII.
 
Section 11.2      Harbinger Purchased Shares.
 
(a)         Subject to the terms and conditions set forth in Article VIII,
concurrent with the delivery of a Notification in accordance with Article XIII,
the Harbinger Satellite Fund shall, or shall procure that any relevant investor
will, provide an equity commitment letter to the Company's Board and to the
Financial Advisor (the "Equity Commitment Letter"). The Equity Commitment Letter
shall confirm the amount of committed equity financing (such amount, as may be
increased pursuant to Article XIV, the "Equity Cash Confirmation Amount") which
will be available to the Company on the Closing Date on a Certain Funds Basis
pursuant to Section 11.2(b). The Equity Cash Confirmation Amount shall be such
amount as, when taken together with the Debt Cash Confirmation Amount, shall
enable the Company to satisfy the cash consideration payable pursuant to the
Firm Offer in full, including, in the case of an Offer, any amounts which may
become payable by virtue of acquisitions of Target Shares in accordance with the
provisions of Chapter 3 of Part 28 of the Companies Act 2006. The terms of the
Equity Commitment Letter, and other supporting information provided by Harbinger
to the Company's Board and to the Financial Advisor shall be such as is
reasonable and customary in the UK so as to enable the Financial Advisor, when
taken together with the Debt Commitment Letter, to provide the cash confirmation
statement with respect to the Equity Cash Confirmation Amount to be included in
the Firm Offer Announcement in compliance with the terms of Rule 2.5(c) of the
UK Takeover Code and to be included in the Offer Document or Scheme Document in
compliance with the terms of Rule 24.7 of the UK Takeover Code (the "Cash
Confirmation Statement").
 
(b)         Subject to the Firm Offer Announcement being made pursuant to and in
accordance with Article XIII and the Firm Offer proceeding and the Company
performing its obligations under Article XIV and Article XV in all material
respects, the Harbinger Satellite Fund shall, or shall cause a Harbinger
Designee to, purchase from the Company the Harbinger Purchased Shares, each at
the Agreed Issue Price, upon and subject to Completion, in accordance with the
Stock Purchase Agreement. The aggregate of such purchase price (the "Cash
Purchase Price") pursuant to the Stock Purchase Agreement shall be no less than
the Equity Cash Confirmation Amount less the Financing Rights Amount to the
extent such amount is received prior to Completion, provided that, to the extent
the Target's shareholders have elected to take Offer Shares rather than cash,
the Cash Purchase Price will be reduced on a proportionate basis
 

 
66

--------------------------------------------------------------------------------

 

 
to reflect the reduction in the amount of cash payable to holders of Target
Shares pursuant to the Firm Offer. The Company hereby agrees to segregate the
Cash Purchase Price received from the Harbinger Satellite Fund or a Harbinger
Designee from all other assets of the Company, other than the proceeds of the
Debt Financing raised in accordance with this Agreement, and to use such cash
proceeds solely (i) to satisfy in full the cash consideration payable to holders
of the Target Shares pursuant to the Firm Offer (the "Cash Offer Price"), (ii)
to pay expenses resulting from and relating to the Firm Offer, and (iii) to
repay any accelerated debt of the Target resulting from the Firm Offer
(together, the "Firm Offer Costs").
 
Section 11.3      Financing Rights Offering.
 
(a)         Subject to the Firm Offer Announcement being made pursuant to and in
accordance with Article XIII, the Financing Rights Prospectus being declared
effective by the SEC in accordance with Section 11.4 and the Firm Offer
proceeding, the Company may make a subscription offering to its stockholders
other than Harbinger and its controlled Affiliates (the "Financing Rights
Offering") to purchase a number of shares of Voting Common Stock such that the
aggregate gross proceeds of such Financing Rights Offering is $100,000,000 (the
"Financing Rights Amount"). The Financing Rights Offering shall be open to each
holder of record of shares of Common Stock as at the Firm Offer Date (other than
Harbinger and its controlled Affiliates), and shall confer on each such holder a
right to receive, pro rata to the number of shares of Common Stock held by such
holder, the non-transferable subscription rights referred to in Section 11.5.
Harbinger and its controlled Affiliates and all of its and their direct and
indirect transferees and assigns (and subsequent transferees and assigns) of
Common Stock shall not have subscription privileges, and shall not exercise any
rights (or exercise any over-subscription privilege) made available to
stockholders in the Financing Rights Offering.
 
(b)         It shall be a condition precedent to the consummation of the
Financing Rights Offering that is completed within 90 days of the Firm Offer
Date and the Firm Offer proceeding.
 
Section 11.4      Financing Rights Prospectus, Other Financing Rights Filings.
 
(a)         The Company shall prepare and file with the SEC a registration
statement on Form S-3, or if Form S-3 is not then available to the Company, such
form of registration statement that is then available to the Company to effect
registration of securities (the “Financing Rights Registration Statement”)
including a form prospectus relating to the Financing Rights Offering (as
amended or supplemented from time to time, the "Financing Rights Prospectus").
The Company, Harbinger Master, Harbinger Special, Harbinger Fund and Harbinger
Satellite Fund shall, or shall cause their respective Affiliates to, prepare and
file with the SEC as promptly as practicable all other documents that are
required to be filed by such Party in connection with the Financing Rights
Offering (the "Other Financing Rights Filings"), including amending the
Financing Rights Registration Statement and the Financing Rights Prospectus as
may be required, so as to obtain the approval of the SEC to mail the Financing
Rights Prospectus to the stockholders of the Company. Each of the Company,
Harbinger Master, Harbinger Special, Harbinger Fund and Harbinger Satellite Fund
shall promptly obtain and furnish to the others such information concerning
itself and its Affiliates that is required to be included in the Financing
Rights Registration Statement, the Financing Rights Prospectus or, to
 

 
67

--------------------------------------------------------------------------------

 

 
the extent applicable, the Other Financing Rights Filings, or that is
customarily included therein. Each of the Company, Harbinger Master, Harbinger
Special, Harbinger Fund and Harbinger Satellite Fund shall use its reasonable
best efforts to respond as promptly as reasonably practicable to any comments of
the SEC with respect to the Financing Rights Registration Statement, the
Financing Rights Prospectus and Other Financing Rights Filings, and the Company
shall use its reasonable best efforts to cause the Financing Rights Prospectus
to be mailed to the Company's stockholders by the later of (i) the day that is
28 days after the Firm Offer Date (or such longer period as permitted by the UK
Takeover Panel after the Firm Offer Date for posting of the Offer Document or
the Scheme Document, as the case may be) and (ii) two (2) Business Days after
the SEC declares the Financing Rights Prospectus effective. The Company shall
promptly notify Harbinger upon the receipt of any comments from the SEC or its
staff or any request from the SEC or its staff for amendments or supplements to
the Financing Rights Prospectus, the Financing Rights Registration Statement and
Other Financing Rights Filings and shall provide Harbinger with copies of all
correspondence between the Company and its representatives, on the one hand, and
the SEC and its staff, on the other hand, relating to the Financing Rights
Prospectus, the Financing Rights Registration Statement or the Other
Registration Rights Filings. If any information relating to the Company,
Harbinger or any of their respective Affiliates, officers or directors, should
be discovered by the Company or Harbinger which should be set forth in an
amendment or supplement to the Financing Rights Registration Statement, the
Financing Rights Prospectus or the Other Financing Rights Filings, so that the
Financing Rights Registration Statement, the Financing Rights Prospectus or the
Other Financing Rights Filings shall not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they are made, not misleading, the Party that
discovers such information shall promptly notify the other Party, and an
appropriate amendment or supplement describing such information shall be filed
with the SEC and, to the extent required by applicable Law, disseminated to the
stockholders of the Company. Notwithstanding anything to the contrary stated
above, prior to filing or mailing the Financing Rights Prospectus or filing the
Financing Rights Registration Statement or the Other Financing Rights Filings
(or, in each case, any amendment or supplement thereto, but not including any
Exchange Act filings incorporated by reference in the Financing Rights
Prospectus, Financing Rights Registration Statement or the Other Financing
Rights) or responding to any comments of the SEC with respect thereto, the
Company shall provide Harbinger an opportunity to review and comment on the
Financing Rights Registration Prospectus, the Financing Rights Registration
Statement and the Other Financing Rights Filings and shall give due
consideration to the comments proposed by Harbinger.
 
(b)         The Financing Rights Registration Statement, the Financing Rights
Prospectus and the Other Financing Rights Filings that are filed by the Company
will comply as to form in all material respects with the requirements of the
Securities Act, and the rules and regulations promulgated thereunder. The
Company hereby covenants and agrees that none of the information included or
incorporated by reference in the Financing Rights Registration Statement, the
Financing Rights Prospectus or in the Other Financing Rights Filings to be made
by the Company will, in the case of the Financing Rights Registration Statement
or any amendment or supplement thereto, at the date it is filed with the SEC, in
the case of the Financing Rights Prospectus, at the date it is first mailed to
the Company's stockholders or at the time of any amendment thereof or supplement
thereto, or, in the case of any Other Financing
 

 
68

--------------------------------------------------------------------------------

 

 
Rights Filing, at the date it is first mailed to the Company's stockholders or
at the date it is first filed with the SEC, contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they are made, not misleading. Notwithstanding
anything to the contrary contained herein, the Company makes no representation
or covenant with respect to any information provided by or on behalf of
Harbinger Master, Harbinger Special, Harbinger Fund or Harbinger Satellite Fund
specifically for inclusion in the Financing Rights Prospectus or the Other
Financing Rights Filings and so included in the Financing Rights Prospectus or
any Other Financing Rights Filings in the form and context in which it was
provided by Harbinger.
 
Section 11.5      Financing Rights Subscription Privilege and Financing Rights
Subscription Price. Each non-transferable subscription right shall entitle the
relevant holder to purchase one share of Common Stock at the same net per share
price being paid by Harbinger pursuant to the Stock Purchase Agreement (the
"Financing Rights Subscription Price"). Such right is referred to as the
"Financing Rights Subscription Privilege". The Financing Rights Subscription
Privileges shall be evidenced by non-transferable subscription rights
certificates.
 
Section 11.6      Exercise of the Financing Rights Subscription Privilege. The
Financing Rights Subscription Privilege shall be exercisable by each initial
holder thereof in whole or in part.
 
Section 11.7      Transferability of the Financing Rights Subscription
Privileges. The Financing Rights Subscription Privileges may not be sold,
transferred, or assigned to any Person, other than by operation of law or
testamentary transfer and shall not be listed for trading on any stock exchange
or market or on the OTC Bulletin Board.
 
Section 11.8      Irrevocable Exercise. To the extent permitted by applicable
Law, the terms of the Financing Rights Offering shall provide that the exercise
of Financing Rights Subscription Privileges by the Company's stockholders is
irrevocable.
 
Section 11.9      Fractional Shares. Fractional Financing Rights Subscription
Privileges shall not be allocated to holders, and the pro rata entitlements of
holders shall be eliminated by rounding down to the nearest whole number. No
cash will be issued in lieu of fractional shares.
 
Section 11.10     Fees and Expenses. All of the costs and expenses of the
Company in connection with the Financing Rights Offering shall be borne solely
by the Company.
 
Section 11.11    Use of Proceeds from the Financing Rights Offering.
 
(a)         The subscription agent for the Financing Rights Offering shall be
required to hold funds received in payment for shares of the Common Stock in a
segregated account pending completion of the Financing Rights Offering. The
subscription agent shall hold such funds in escrow until the Financing Rights
Offering is completed or is withdrawn and canceled. The Company may invest such
proceeds in liquid securities with an AAA rating, or its equivalent, from a
reputable rating agency pending use thereof.
 

 
69

--------------------------------------------------------------------------------

 
 
(b)         The Company shall be required to use the net proceeds of the
Financing Rights Offering solely to fund, in part, the Firm Offer Costs, or to
the extent that the Firm Offer Costs have been funded prior to consummation of
the Financing Rights Offering, to reimburse the providers of Equity Financing
pursuant to Article XI or the providers of Debt Financing pursuant to Article
XII for a portion of the amounts provided by those providers towards the Firm
Offer Costs.
 
Section 11.12    No Underwriting. The Financing Rights Offering shall not be
underwritten by any third parties.
 
Section 11.13    No Standby Purchase Agreement. The Company shall not enter into
any standby purchase agreement with any standby purchasers in connection with
the Financing Rights Offering.
 
 
ARTICLE XII
 
DEBT FINANCING
 
Section 12.1       Agreement to Procure Financing.
 
(a)         Following written notification from Harbinger to the Company of
Harbinger's good faith estimate of the date it is targeting as the Firm Offer
Date, the Company agrees to use its reasonable best efforts, in accordance with
this Article XII, to assist Harbinger to arrange an offering of the Company's
senior debt in a principal amount of $2,400,000,000, or such other amount, as is
requested by Harbinger, (the "Senior Debt") in an offering (the "Debt Offering")
on such terms and conditions as Harbinger may determine following consultation
with the Company. Such Senior Debt shall not be irrevocably committed until the
decision to make a Firm Offer has been made in accordance with Article XIII of
this Agreement subject to the Company executing all documentation required to
implement the Debt Financing. Any such Debt Offering shall be underwritten on a
firm commitment basis by a Qualified Underwriter on such terms so that the
Financial Advisor can provide the Cash Confirmation Statement with respect to
the Debt Cash Confirmation Amount in accordance with Section 12.1(f) below.
 
(b)         Following written notification from Harbinger to the Company of
Harbinger's good faith estimate of the date it is targeting as the Firm Offer
Date, the Company agrees to use its reasonable best efforts, in accordance with
this Article XII, to assist Harbinger to arrange an offering and issuance of its
mezzanine debt for a principal amount of $300,000,000 or such other amount, as
is requested by Harbinger, (the "Mezzanine Debt") with such offering and
Mezzanine Debt being on such terms and conditions as Harbinger may determine
following consultation with the Company. Such Mezzanine Debt shall not be
irrevocably committed until the decision to make a Firm Offer has been made in
accordance with Article XIII of this Agreement. Any such issuance shall be
underwritten on a firm commitment basis by a Qualified Underwriter on such terms
so that the Financial Advisor can provide the Cash Confirmation Statement with
respect to the Debt Cash Confirmation Amount in accordance with Section
12.1(f) below.
 

 
70

--------------------------------------------------------------------------------

 

 
(c)         The Company shall assist in the facilitation of the Debt Financing.
In order to assist Harbinger in the timely consummation of the Debt Financing,
the Company, upon Harbinger's reasonable request, and in addition to its
obligations pursuant to Section 16.3 to Section 16.5, shall (i) promptly provide
to Harbinger all requested financial and other information in the Company's
possession relating to the Company and Group, including information and
projections prepared by the Company or its advisors relating to the Company and
Group and all relevant transactions including the Transactions; (ii) ensure that
senior officers and representatives of the Group are available to Harbinger and
to the Qualified Underwriter and to their respective advisors in connection with
the Debt Financing, including ensuring their availability to assist in the
preparation of any relevant documents relating to the Debt Financing (including
assistance in obtaining industry data), and ensuring their availability to
participate in due diligence sessions and in one or more roadshows to market the
Debt Financing, in each case, at reasonable times and following reasonable
notice; (iii) prepare a prospectus, offering circular, private placement
memorandum or other document, in form and scope that is reasonable and customary
for transactions of this type and as is deemed reasonably appropriate by
Harbinger and the Qualified Underwriter, to be used in connection with the Debt
Financing; and (iv) assist Harbinger and the Qualified Underwriter in preparing
other appropriate marketing materials, in each case to be used in connection
with the Debt Financing. Harbinger may rely, without independent verification,
upon the accuracy and completeness of the information provided by the Company
pursuant to this Article XII and Harbinger accepts no responsibility for any
such information, except for such information provided by or on behalf of
Harbinger in the form provided.
 
(d)         Harbinger shall not be obliged to provide any financial
accommodation, but shall have the option to participate in the Senior Debt
and/or the Mezzanine Debt and/or any other such form of debt financing as
Harbinger may request in accordance with Section 14.1 (the “Other Debt”) if
applicable. For the purposes of this Section, the Senior Debt, the Mezzanine
Debt and the Other Debt, if applicable, shall be treated independently of each
other and the references herein to “Debt Financing” shall be a reference to
either the Senior Debt, the Mezzanine Debt or the Other Debt, as appropriate. If
Harbinger does participate in the Debt Financing, the Senior Debt, the Mezzanine
Debt or the Other Debt, as applicable, shall be regarded as non-compliant
unless: (i) more than one-half of the total principal amount of  the relevant
Debt Financing is provided by one or more unaffiliated third parties, and
Harbinger participates in such Debt Financing on terms at least as favorable to
the Company as such unaffiliated third parties; or (ii) if less than one-half of
the total principal amount of the relevant Debt Financing is provided by one or
more unaffiliated third parties, then (1) a Traditional Financial Institution is
one of such unaffiliated third parties providing the relevant Debt Financing and
Harbinger participates on terms at least as favorable to the Company as such
Traditional Financial Institution or (2) the Company has the right (subject to
the overriding requirement that committed Senior Debt, Mezzanine Debt and Other
Debt, if applicable, is required to be available as soon as reasonably practical
after the Satisfaction Date (and in any event no later than the Business Day
prior to making the Firm Offer Announcement)), to seek an alternative
participant in the relevant Debt Financing in place of Harbinger on terms at
least as favorable, taken as a whole, to the Company as the terms offered by
Harbinger or (3) Harbinger's participation in the relevant Debt Financing is on
commercially reasonable terms in the opinion of Morgan Stanley or another
investment bank acceptable to the Parties.
 

 
71

--------------------------------------------------------------------------------

 

 
(e)         The Company agrees to segregate all proceeds received from the Debt
Financing from all other assets of the Company, other than the Cash Purchase
Price received from the Harbinger Satellite Fund or Harbinger Designee pursuant
to this Agreement and the Stock Purchase Agreement and the Financing Rights
Amount, and (subject to Section 12.1(g) below) to use such proceeds solely to
satisfy the Firm Offer Costs. The Company has the ability to invest the proceeds
in liquid securities with a rating of AAA, or its equivalent, from a reputable
credit rating agency pending use thereof.
 
(f)         The Company shall take all of the actions reasonably requested by
Harbinger pursuant to Section 12.1(c) with a view to (i) obtaining the committed
Debt Financing as soon as reasonably practicable after the Satisfaction Date
(and in any event so that committed Debt Financing is available by no later than
the Business Day prior to the date for release of the Firm Offer Announcement in
accordance with Section 13.7), and (ii) no later than the Business Day prior to
the making of the Firm Offer Announcement in accordance with Article XIII,
providing a debt commitment letter to the Financial Advisor (the "Debt
Commitment Letter"). The Debt Commitment Letter shall confirm the level of
committed debt financing available to the Company on a Certain Funds Basis
pursuant to the Debt Financing documentation (the "Debt Cash Confirmation
Amount"). The terms of the Debt Commitment Letter, and other supporting
information provided by the Company to the Financial Advisor shall be such as is
reasonable and customary in the UK so as to enable, when taken together with the
Equity Commitment Letter, the Financial Advisor to provide the Cash Confirmation
Statement in accordance with the UK Takeover Code. The Debt Commitment Letter
shall confirm that the Company will have available the Debt Cash Confirmation
Amount on or prior to the Firm Offer Date so that, taken together with the
Equity Cash Confirmation Amount, it can comply with its obligations to satisfy
the cash consideration payable pursuant to the Firm Offer in full, including, in
the case of an Offer, any amounts which may become payable by virtue of
acquisitions of Target Shares in accordance with the provisions of Chapter 3 of
Part 28 of the Companies Act 2006.
 
(g)         To the extent the aggregate of the Debt Financing and the Cash
Purchase Price (the "Total Commitment") is in excess of the Firm Offer Costs,
then such excess may be used to finance the Company's and the Target's working
capital requirements following the Closing Date.
 
 
ARTICLE XIII
 
FIRM OFFER DECISION
 
Section 13.1      Application of Article XIII. This Article XIII shall apply
upon (i) the Regulatory Approvals being obtained in accordance with Article
VIII or Harbinger serving a notice in accordance with Section 8.12 notifying the
Company of the occurrence of the Satisfaction Date, and (ii) the Stockholder
Approval being obtained.
 
Section 13.2      Preparation for Notification. Harbinger shall consult in good
faith with the Company and keep it informed as to Harbinger's intentions with
respect to the making of the Firm Offer, including the terms of any such Firm
Offer and the proposed timing for it to give in writing to the Company's Board
the proposed terms and conditions of a Firm Offer (the "Notification"). The date
of such Notification is herein referred to as the "Notification Date".
 

 
72

--------------------------------------------------------------------------------

 

 
Harbinger may elect to give a Notification subject to Harbinger concurrently
delivering to the Company (i) one or more Equity Commitment Letters in respect
of an aggregate amount that is no less than the difference between the Cash
Offer Price and the aggregate of the proposed amount of Debt Financing, and (ii)
notice from the Financial Advisor that it is prepared to deliver confirmation
that the Company has available to it sufficient financing on a Certain Funds
Basis to pay the Cash Offer Price, subject only to the Company entering into the
Debt Financing documentation substantially in the form appended to the
Notification, such terms being in accordance with Article XII, and the Company
entering into the Debt Commitment Letter with respect to the amount of the Debt
Financing on signing of such Debt Financing documentation.
 
Section 13.3      Notification. The Notification shall set out:
 
(a)         the proposed Firm Offer Price. The aggregate Firm Offer Price shall:
(a) not be in excess of the Financial Advisor's good faith estimate of the Cash
Confirmation Amount; and (b) be such as to enable the Parties' accounting
advisers to confirm that the aggregate of the Total Commitment and the available
cash and operating cashflow of the Group and the Target are sufficient to meet
the Firm Offer Costs and the present working capital requirements of the Company
and (provided the Target has provided sufficient information to enable the
accounting advisers to give such confirmation) the Target;
 
(b)         the number of Offer Shares, if any, to be offered as an equity
alternative in exchange for each Target Share as part of the Firm Offer and
confirmation that the SEC Approval and FSA Approval of the Offer Shares
Registration Statement and the Prospectus, respectively, have been received. The
increased number of Offer Shares shall not exceed the number of Offer Shares
available for issue pursuant to the terms of the Stockholder Approval, the Offer
Shares Registration Statement, the Prospectus and this Agreement (after taking
account of the number of Harbinger Shares required to be issued);
 
(c)         the Cash Purchase Price;
 
(d)         the proposed terms of the Debt Financing and whether those terms are
non-compliant pursuant to Section 12.1(d);
 
(e)         whether the Firm Offer is to be implemented by way of Scheme or
Offer;
 
(f)         all other terms and conditions of the Firm Offer;
 
(g)         a draft of the Firm Offer Announcement;
 
(h)         one or more certificates, executed by a director of Harbinger Master
and/or the secretary of the general partner of Harbinger Special and/or an
authorized signatory for the Harbinger Satellite Fund (as the case may be) dated
as of the Notification Date and substantially in the form set forth in Exhibit F
(the "Harbinger Certificate"); and
 
(i)         confirmation from the Financial Advisor that it is prepared to
deliver a Cash Confirmation Statement, subject only to the Company entering into
the Debt Financing
 

 
73

--------------------------------------------------------------------------------

 

 
documentation and the Debt Commitment Letter with respect to the amount of the
Debt Financing.
 
Section 13.4      Bring Down Certificate. On the Business Day immediately
following the Notification Date (the "Bring Down Date"), the Company shall
deliver to Harbinger a certificate, dated as of the Bring Down Date,
substantially in the form set forth in Exhibit G (the "Bring Down Certificate")
executed by a duly authorized officer of the Company, together with an opinion
from Skadden, Arps, Slate, Meagher & Flom LLP, special counsel for the Company,
dated as of the Bring Down Date, and addressed to Harbinger in a form reasonably
acceptable to Harbinger. If the Company fails to deliver a Bring Down
Certificate and/or an opinion in compliance with this Section 13.4 Harbinger may
decide whether it wishes to reconfirm the Notification, amend the Notification
(in which case the amended Notification shall be considered by the Company's
Board pursuant to Section 13.5) or withdraw the Notification (in which case,
there shall be no Notification falling to be considered by the Company's Board
pursuant to Section 13.5).
 
Section 13.5      Company's Board Meeting. The Company shall convene a meeting
of the Company's Board to consider and make a determination as to whether to
proceed with the Firm Offer within five (5) Business Days after the
Notification. If the Company's Board requests, Harbinger will make itself
available to attend such meeting and to discuss the Notification and shall
procure that the Financial Advisor delivers a confirmation that it is prepared
to deliver, subject to the Company entering into the Debt Commitment Letter
relating to the Debt Financing in accordance with Section 12.1(f), a Cash
Confirmation Statement within twenty-four (24) hours of the Company executing
all documentation with respect to the Debt Financing and providing evidence to
the Financial Adviser of the execution of the relevant documentation. If the
Company's Board concludes, after receiving advice from outside counsel and an
independent financial adviser, that the Firm Offer is not fair to the Company
and its stockholders other than Harbinger (taking into account, among other
things, the proposed terms and quantum of the Debt Financing), the Company may
decline to make the Firm Offer and will give prompt notice to Harbinger that the
Company will not make the Firm Offer. If the Company's Board approves making the
Firm Offer on the terms and conditions set forth in the Notification (subject
only to the Financial Advisor providing a cash confirmation in respect of the
Cash Confirmation Amount) it shall so notify Harbinger immediately following its
decision (the "Company Approval"). If (i) the Financial Adviser fails to deliver
a Cash Confirmation Statement within twenty-four (24) hours after the Company
executing all documentation with respect to the Debt Financing, and providing
evidence to the Financial Adviser of the execution of the relevant documentation
or (ii) the lenders have withdrawn their commitment to provide the Debt
Financing for a reason other than failure of the Company to satisfy a condition
to funding set forth in the Debt Commitment Letter, then the Notification shall
be deemed to be withdrawn.
 
Section 13.6      Firm Offer Finalization. Following notification of the Company
Approval, the content and the terms and conditions of the Firm Offer
Announcement shall be determined by Harbinger in consultation with the Company,
provided that the terms and conditions of the Firm Offer shall not vary in any
material respect from those set out in the Notification approved by the Company.
 

 
74

--------------------------------------------------------------------------------

 

Section 13.7      Firm Offer Announcement. Subject to the preceding provisions
of this Article XIII and subject to the Financial Advisor confirming that it is
prepared to deliver a Cash Confirmation Statement, subject to the Company
entering into the Debt Commitment Letter relating to the Debt Financing in
accordance with Section 12.1(f), the Parties, shall promptly procure the release
of the Firm Offer Announcement to a Regulatory Information Service at such time
and on such date as may be agreed by the Parties. The date of such release shall
be: (i) no later than 21 days after the Satisfaction Date or (ii) such later
date as is permitted by the UK Takeover Panel for the release of the Firm Offer
Announcement.
 
Section 13.8      Reimbursement of Fees. Upon the occurrence of a Reimbursement
Event, the Company shall reimburse Harbinger's reasonably incurred and
documented fees and expenses, provided that the aggregate amount of
Reimbursement Payments to be made by the Company pursuant to this Section
13.8 and Section 15.3 shall not exceed $40,000,000. If the Reimbursement
Payments exceed $40,000,000, then Harbinger shall promptly notify the Company of
the allocation of such Reimbursement Payments between this Section 13.8 and
Section 15.3 provided that such allocation shall not exceed an aggregate amount
of $40,000,000. Such expenses shall be payable in cash to the extent available
from the Company's cash resources (after taking into account the funding
requirements to implement the Company's Business Plan for the period up to March
31, 2010) or from the proceeds from the No-Deal Rights Offering, if applicable.
To the extent that the Company has insufficient cash from such sources to
satisfy its obligation to make the Reimbursement Payments, then the shortfall
shall be reimbursed by the issuance of further shares of Voting Common Stock at
the Company Per Share Value. Prior to the payment of any Reimbursement Payments,
Harbinger shall deliver the forms and such other certificates and information
set forth in Section 17.1(b) in respect of such Reimbursement Payments. For
purposes of determining the amount of any Reimbursement Payments due hereunder,
such payments shall be deemed to include any amounts required to be withheld by
the Company (as determined in good faith by the Company) in respect of Taxes
thereon that are withheld and paid over to the appropriate Taxing Authority. In
addition, to the extent that any withholding in respect of Taxes is required
with respect to any Reimbursement Payment comprised in part of shares of Voting
Common Stock, and the cash component of such Reimbursement Payment is
insufficient to satisfy the withholding Tax liability in respect of such
Reimbursement Payment, procedures similar to those set forth in Section
17.1(b) (including the delivery of cash to satisfy any liability in respect of
withholding Taxes) shall apply.
 
 
ARTICLE XIV
 
TERMS OF THE FIRM OFFER
 
Section 14.1      Terms of the Offer.
 
(a)         Amendments and Variations. If Harbinger wishes to make any amendment
to the terms and conditions of the Firm Offer, then it shall consult with the
Company's Board and shall provide in writing to the Company's Board a
notification of the required amendment(s) (the "Amendment Notification"). The
Amendment Notification shall set out: (i) the reconfirmed Firm Offer Price, or
any proposed increase; (ii) the reconfirmed number of Offer Shares, if any, to
be offered as an equity alternative in exchange for each Target Share
 

 
75

--------------------------------------------------------------------------------

 

 
as part of the Firm Offer, or any proposed increase; (iii) the reconfirmed Cash
Purchase Price, or any proposed increase; (iv) the reconfirmed terms of the Debt
Financing or any proposed change (including whether any such proposed change
introduces terms that are non-compliant pursuant to Section 12.1(d)); (v)
reconfirmation of whether the Firm Offer is to be implemented by way of Scheme
or Offer; (vi) reconfirmation of all other terms and conditions of the Firm
Offer or notification of any proposed change (including, specifically, any
Amendment Veto Matters); and (vii) a draft of the announcement of the proposed
amendments to the Firm Offer.
 
(b)         Increased Firm Offer Price. Harbinger may notify an increase in the
Firm Offer Price if: (i) the increased Firm Offer Price (the "Increased Firm
Offer Price") is covered by the Cash Confirmation Amount or is covered by an
additional Cash Confirmation Statement from the Financial Advisor; and (ii) the
Parties' accounting advisers are able to confirm that the aggregate of the Total
Commitment and the available cash and operating cashflow of the Group and the
Target are sufficient to meet the increased Firm Offer Costs and the present
working capital requirements of the Company and (provided the Target has
provided sufficient information to enable the accounting advisers to give such
confirmation) the Target. If (i) and/or (ii) is not satisfied, then Harbinger
may agree to increase the Equity Cash Confirmation Amount that the Harbinger
Satellite Fund or Harbinger Designee has provided pursuant to Article XI or may
require the Company to use its reasonable best efforts to increase the amounts
available under the Debt Financing, so as to enable Harbinger to require an
increase in the Firm Offer Price. For the avoidance of doubt, Harbinger shall
have no obligation to raise any further equity or debt finance.
 
(c)         Increase in Offer Shares. Harbinger may only notify an increase in
the number of Offer Shares being offered to Target shareholders in exchange for
Target Shares, if: (i) the Stockholder Approval is sufficient to allow such
increase in the number of Offer Shares (taking into account the number of
Harbinger Shares required to be issued); and (ii) the Offer Shares Registration
Statement and the Prospectus are amended to reflect such increase and such
amendments receive SEC Approval and FSA Approval respectively.
 
(d)         Harbinger's Amendment Right. Subject to Section 14.1(e), Harbinger
shall have the right to require the Company to amend or revise any or all of the
terms of any Offer or Scheme, as applicable, provided that such amendments
and/or revisions, do not constitute Amendment Veto Matters and are made in
accordance with all applicable Laws and regulations and are permitted by the UK
Takeover Panel. Immediately following the receipt of an Amendment Notification
regarding any such amendment or revision, the Parties shall take all such steps
as are reasonably necessary to implement any revised or amended Offer or Scheme,
as applicable.
 
(e)         Company's Response. If the Amendment Notification contains
amendments and/or revisions that constitute Amendment Veto Matters, the Company
shall convene a meeting of the Company's Board to be held within two (2)
Business Days of the Amendment Notification or such shorter period as is
reasonable under the circumstances to consider the contents of the Amendment
Notification. If the Company's Board requests, Harbinger will make itself
available to attend such meeting and to discuss the Amendment Notification and
shall procure that, if the Cash Confirmation Statement does not cover the
Increased Firm Offer Price, the Financial Advisor delivers a confirmation, that
subject to (if
 

 
76

--------------------------------------------------------------------------------

 

 
applicable) the Company entering into revised Debt Financing documentation in
respect of the increased amounts available to the Company under the Debt
Financing pursuant to Section 14.1(b) and the Company entering into a Debt
Commitment Letter relating to such increased Debt Financing, it is prepared to
deliver a Cash Confirmation Statement in respect of the increased Cash Offer
Price within twenty-four (24) hours of the Company's executing all documents
with respect to the Debt Financing and providing evidence to the Financial
Advisor of the execution of the relevant documentation. If the Company's Board
concludes, after receiving advice from outside counsel and from an independent
financial advisor, that the adoption of any Amendment Veto Matter contained in
the Amendment Notification is not fair to the Company and its stockholders other
than Harbinger (taking into account, among other things, the proposed terms and
quantum of the Debt Financing), the Company may reject the Amendment
Notification and will give prompt notice thereof to Harbinger. If the Company's
Board approves the Amendment Notification and (subject only to the Financial
Advisor confirming the increased Cash Confirmation Amount) the making of the
Firm Offer, then it shall so notify Harbinger immediately following its
decision. If (i) the Financial Adviser fails to deliver a Cash Confirmation
Statement within twenty-four (24) hours of the Company executing all
documentation with respect to the Debt Financing and providing evidence to the
Financial Advisor of the execution of the relevant documentation or (ii) the
lenders have withdrawn their commitment to provide the Debt Financing for a
reason other than failure of the Company to satisfy a condition to funding set
forth in the Debt Commitment Letter, then the Amendment Notification shall be
deemed to be withdrawn.
 
(f)         Company's Amendments. The Company shall not make any amendments to
the terms and conditions of the Firm Offer without the prior written instruction
or consent of Harbinger.
 
Section 14.2      Waiver, Satisfaction and Invocation of Conditions.
 
(a)         If Harbinger wishes to waive, determine to be satisfied or invoke a
condition to the Firm Offer, Harbinger shall consult with the Company's Board
and shall provide in writing to the Company's Board a notification of the
required action (the "Waiver Notification"). Subject to Section 14.2(b),
Harbinger shall have the right to require the Company (i) to waive any condition
of the Firm Offer or (ii) to determine that a condition of the Firm Offer shall
be declared to be, or treated as, satisfied or continuing to be satisfied; or
(iii) to invoke any condition of the Firm Offer (subject to the requirements of
the UK Takeover Panel).
 
(b)         If the Waiver Notification contains any proposed waiver or
determination that constitutes an Amendment Veto Matter, the Company shall
convene a meeting of the Company's Board, to be held within two (2) Business
Days of such Waiver Notification, or such shorter period as is reasonable under
the circumstances, to consider the contents of the Waiver Notification. If the
Company's Board requests, Harbinger will make itself available to attend such
meeting and to discuss the Waiver Notification. If the Company's Board
concludes, after receiving advice from outside counsel and from an independent
financial advisor, that the adoption of any Amendment Veto Matter contained in
the Waiver Notification is not fair to the Company and its stockholders other
than Harbinger, the Company may reject such Waiver Notification and will give
prompt notice thereof to Harbinger. If the Company's Board approves the Waiver
Notification, then it shall so notify Harbinger immediately following its
decision.
 

 
77

--------------------------------------------------------------------------------

 

 
(c)         The Company shall not waive any condition of the Firm Offer,
determine that a condition of the Firm Offer shall be declared to be, or treated
as satisfied or continuing to be satisfied, or (except with respect to any
condition whose wavier was proposed in a Waiver Notification and was rejected by
the Company’s Board in accordance with Section 14.2(b)) invoke any condition of
the Firm Offer, without in each case the prior written instruction or consent of
Harbinger.
 
Section 14.3      Implementation of Proposal. If Harbinger has elected to
implement the Proposal by way of Scheme, it reserves the right, and may elect at
any time, to require the Proposal to be implemented by way of an Offer, whether
or not the Scheme Document has been dispatched, provided that Harbinger consults
with the Company before making such election and subject to the requirements of
the UK Takeover Panel. If Harbinger elects to require the Proposal to be
implemented by way of an Offer the Parties agree to assist and co-operate in
preparing all such documents and taking all such steps as are reasonably
necessary for the implementation of such Offer consistent with the provisions of
this Agreement. If Harbinger has elected to implement the Proposal by way of an
Offer, it reserves the right and may elect at any time to require the Proposal
to be implemented by way of a Scheme, whether or not the Offer Document has been
dispatched, provided that Harbinger consults with the Company before making such
election and subject to the requirements of the UK Takeover Panel. If Harbinger
elects to require the Proposal to be implemented by way of a Scheme the Parties
agree to assist and co-operate in preparing all such documents and taking all
such steps as are reasonably necessary for the implementation of such Scheme
consistent with the provisions of this Agreement.
 
Section 14.4      Advisors to the Firm Offer. The Company shall appoint Morgan
Stanley as its financial advisor and Skadden, Arps, Slate, Meagher & Flom LLP as
its legal advisor in relation to the Firm Offer. Pillsbury Winthrop Shaw Pittman
LLP shall act as the Company's US regulatory legal advisor to the Firm Offer.
Harbinger shall appoint Merrill Lynch International as its financial advisor and
Linklaters LLP and Weil, Gotshal & Manges LLP shall act as its legal advisors in
relation to the Firm Offer. Goldberg, Godles, Wiener and Wright shall act as
Harbinger's US regulatory legal advisor to the Firm Offer. Baker & Miller PLLC
and Crowell and Moring LLP shall act as Harbinger's joint US antitrust legal
advisors to the Firm Offer. Harbinger shall also have the right to appoint such
other financial, legal and other advisors (including media relations firms and
proxy solicitation agents) as it considers necessary or desirable to assist in
implementing the Firm Offer in accordance with this Agreement, and the terms of
the Firm Offer. Subject to the terms and conditions set forth in Article VIII,
Harbinger's appointed advisors shall take primary responsibility for all
filings, submissions, correspondence and discussions with regulatory and
government authorities, including the UK Takeover Panel, the SEC (but only with
respect to the Firm Offer), the FCC and the DoJ. The Company and its advisors
shall have full participation rights in all such communications and Harbinger
and its advisors shall keep the Company and its advisors fully informed of all
communications, consult with the Company and its advisors in relation to any
communications and allow the Company and (subject to the Parties’ agreeing, to
the extent possible, to work together to eliminate or minimize the duplication
of advisor costs) its advisors to participate in any discussions. If the Company
and its advisors receive any direct communication from any regulatory or
government authority, they shall promptly notify Harbinger and its advisors and
allow them to participate and lead in any discussions or correspondence.
 

 
78

--------------------------------------------------------------------------------

 

Section 14.5      Preparation of Documents. Each Party shall use reasonable best
efforts, and procure that its Affiliates, directors, employees and its relevant
professional advisors assist it, in preparing all such documents and taking all
such steps as are necessary or desirable to implement the Firm Offer in
accordance with, and subject to the terms and conditions of, this Agreement and
in accordance with the Companies Acts, the UK Takeover Code and the requirements
of the UK Takeover Panel, the Securities Act, the Exchange Act, FSMA, the
Listing Rules and any other applicable Laws and/or regulations. Each of the
Parties shall take all such steps as are necessary or desirable promptly to
provide all such information about itself, its Affiliates and its directors,
officers and employees as may reasonably be necessary and which is required for
the purpose of inclusion in the Scheme Document or Offer Document or any other
document required for the purposes of implementing the Scheme or Offer
(including the Offer Shares Registration Statement and the Prospectus, if
applicable), having regard to the requirements of the Companies Acts, the UK
Takeover Code and the requirements of the UK Takeover Panel, the Securities Act,
the Exchange Act, FSMA, the Listing Rules and any other applicable Laws and/or
regulations, and to provide all other assistance as may be required in
connection with the preparation of the Scheme Document, the Offer Document, or
the Offer Shares Registration Statement or the Prospectus including access to
and ensuring reasonable assistance is provided by the relevant professional
advisors.
 
Section 14.6      Disclosure in Documents. The Company, Harbinger Master,
Harbinger Special, Harbinger Fund and the Harbinger Satellite Fund shall ensure
that all documents necessary for implementing the Offer or Scheme, including the
Offer Document or Scheme Document and the Offer Shares Registration Statement or
Prospectus, if applicable, shall be prepared to the highest standard of care and
accuracy and that all information necessary to be contained in such document
shall be adequately and fairly presented and provided as soon as reasonably
practicable.
 
Section 14.7      Content of Documents. Subject to determining the terms and
conditions of the Firm Offer in accordance with Article XIII and Section
14.1 and Section 14.2, the Parties shall jointly agree the contents of all
documents that are prepared, and considered by the Parties to be desirable or
necessary, for the purposes of the Firm Offer. In relation to the information
contained in the Prospectus, the Offer Document and the Scheme Document: (i)
Harbinger will procure that the relevant directors, investment committee
members, or other persons at Harbinger acceptable to the UK Takeover Panel
accept responsibility for all of the information contained in such documents
other than the information relating to the Company and the Target, or otherwise
as required by the UK Takeover Panel; and (ii) the Company will procure that
directors and/or officers of the Company acceptable to the UK Takeover Panel
accept responsibility for all of the information contained in such documents
relating to the Company, or otherwise as required by the UK Takeover Panel.
 
Section 14.8      Amendment Veto Matters. The following shall constitute
"Amendment Veto Matters" for the purposes of this Article XIV: (i) an Increased
Firm Offer Price, (ii) a change in the mix of cash and Offer Shares being
offered to the Target's shareholders in the Firm Offer Price, (iii) any waiver
or amendment to the acceptance condition of an Offer, (iv) and waiver of any
condition to the Firm Offer where the UK Takeover Panel would have permitted the
Parties to rely on such condition to lapse the Offer (or any amendment to any
condition to the Firm Offer that has a similar effect to any such waiver).
 

 
79

--------------------------------------------------------------------------------

 

 
ARTICLE XV
 
CONDUCT OF OFFER
 
Section 15.1      Conduct of the Parties.
 
(a)         Subject to the terms and conditions set forth in this Agreement, and
in accordance with the Companies Acts, the UK Takeover Code, the Securities Act,
the Exchange Act, FSMA, the Listing Rules and any other applicable Law, each of
the Parties agrees to use reasonable best efforts to take, or cause to be taken,
or procure that its Affiliates, directors, employees and relevant professional
advisors take all actions, and do, or cause to be done, and assist and cooperate
with the other Parties in doing, all things reasonably necessary, proper or
advisable to consummate and make effective, in the most expeditious manner
practicable and in accordance with the prescribed timetable, the Transactions,
provided that such action does not extend to requiring Harbinger to procure
equity financing or give Notification initiating the Firm Offer. Each of the
Parties shall with such assistance as it shall reasonably require from the other
Parties procure that the Firm Offer is conducted in accordance with the
applicable requirements of the UK Takeover Panel, the UK Takeover Code, FSMA,
the Companies Acts, the Listing Rules, and any other applicable Law.
 
(b)         Upon the terms and subject to the conditions set forth in this
Agreement, and in accordance with the Companies Acts, the UK Takeover Code, the
Securities Act, the Exchange Act and any other applicable Law, each of the
Parties agrees to use reasonable best efforts, subject to the process set forth
in Section 8.2, to take, or cause to be taken, or procure that its Affiliates,
directors, employees and relevant professional advisors take all actions, and
do, or cause to be done, and assist and cooperate with the other Party in doing,
all things reasonably necessary, proper or advisable to obtain any Regulatory
Approvals to effect the transactions referred to in Section 8.1 and otherwise as
contemplated by this Agreement or the Stock Purchase Agreement, which would be
obtainable within the Offer timetable ordinarily permitted under the UK Takeover
Code, in the most expeditious manner practicable. The provisions of Article
VIII shall apply mutatis mutandis to any filings, applications, pleadings,
documents and other communications required to be filed with the Authorities in
order to obtain such approvals, and any filing process shall be conducted in
accordance with Section 8.2.
 
(c)         Each Party undertakes promptly to notify each other Party (and
supply copies of all relevant information) of any fact, matter or event of which
it becomes aware which has had or could reasonably be expected to have a
material adverse effect on the financial, trading or business position or
prospects of the Target or otherwise be relevant to any determination as to
satisfaction of the conditions of the Firm Offer, and each Party undertakes to
notify each other Party (and supply copies of all relevant information) of any
event or circumstance of which it becomes aware that would be likely to have a
significant impact on the satisfaction of the conditions of the Firm Offer or on
the implementation of the Firm Offer in accordance with its terms.
 
(d)         To the extent permitted in the time available, Harbinger shall
consult with and shall keep the Company fully and promptly informed in relation
to any discussions it may have with the UK Takeover Panel or other authorities
concerning the offer process and in
 

 
80

--------------------------------------------------------------------------------

 

 
relation to any material developments in respect of the Firm Offer and, to the
extent permitted in the time available, Harbinger shall use its reasonable best
efforts to enable the Company jointly to participate in any such discussions.
 
(e)         Each Party undertakes, in favor of each other Party, for itself and
on behalf of each Person with whom it may be deemed to be acting in concert in
connection with the Firm Offer for the purposes of the UK Takeover Code that it
and they shall not, from the date hereof, take or omit to take any step that
would or might reasonably be expected to give rise to (i) any obligation under
the UK Takeover Code on the part of that other Party to make an offer for any of
the shares of the Target or to resist, vary, extend or withdraw such an offer
once made; or (ii) any restriction under the UK Takeover Code on the ability of
that other Party to make an offer for any of the shares of the Target or
restrict the terms on which an offer must be made by that other Party; or (iii)
any breach of the UK Takeover Code (by that other Party), in any such case
without the consent of Harbinger and the Company.
 
(f)         In relation to any announcement, public statement, circular or other
document issued by any of the Parties or on its behalf in connection with the
Firm Offer, the relevant Party shall, before making the same, to the extent
permitted by applicable Law, inform the other Parties in writing of any proposed
disclosures in the announcement, public statement, circular or other document in
respect of such other Party or Parties and the announcement, public statement,
circular or other document shall be, to the extent permitted in the time
available subject to the approval of such other Party or Parties (not to be
unreasonably withheld or delayed), save that a Party may not withhold its
approval of the content of any announcement, public statement, circular or other
document to the extent that such content reflects a matter that  is within the
discretion of the other Party in accordance with the terms and conditions of
this Agreement.
 
Section 15.2      Implementation Agreement. On a date subsequent to this
Agreement, but on or prior to the Firm Offer Date, the Parties and the Target
may enter into an implementation agreement (the "Implementation Agreement") to
document the obligations of the Target and the Parties in relation to the
conduct of the Firm Offer.
 
Section 15.3      Potential Payments under the Implementation Agreement.
 
(a)         If the Parties enter into a termination fee arrangement then payment
of such termination fee pursuant to the Implementation Agreement shall be made
in accordance with Section 13.8. Upon the occurrence of a Reimbursement Event,
the Company shall promptly reimburse Harbinger for any part of the termination
fee paid to the Target provided that the aggregate of the payments pursuant to
Section 13.8 and this Section 15.3 (the “Reimbursement Payments”) to be made by
the Company to Harbinger shall not exceed $40,000,000. If the Reimbursement
Payments exceed $40,000,000 then Harbinger shall promptly notify the Company of
the allocation of the Reimbursement Payments between Section 13.8 and this
Section 15.3 provided that such allocation shall not exceed an aggregate amount
of $40,000,000. The Reimbursement Payments shall be payable by the Company in
cash or through the issuance of shares of Voting Common Stock, in each case in
accordance with the provisions set forth in Section 13.8.
 

 
81

--------------------------------------------------------------------------------

 

 
(b)         Under the Implementation Agreement, the Target may agree to pay an
inducement or break fee to the Parties (the "Inducement Fee"). If such
Inducement Fee is in fact paid by the Target pursuant to the terms of the
Implementation Agreement, then the proceeds of this Inducement Fee shall be
shared between the Parties on a pro rata basis, determined by reference to the
ratio of $40,000,000 to the termination fee payable under Section 15.3(a).
 
 
ARTICLE XVI
 
PRE-CLOSING COVENANTS
 
Section 16.1      Business Covenants of the Company. Except (i) as expressly
contemplated or required by this Agreement, the Consulting Agreement or the
Securities Purchase Agreement (including the provisions therein with respect to
a "Superior Proposal"), (ii) as required by Law, the Company shall not, and it
shall procure that no member of its Group will, without the prior written
consent of Harbinger (which consent shall not be unreasonably withheld,
conditioned or delayed):
 
(a)         except as set forth in Section 16.1(a) of the Company Disclosure
Schedule, carry on its business otherwise than in the ordinary course and in all
material respects consistent with past practice, provided that Harbinger
acknowledges that although certain activities that the Group will be undertaking
in developing its next generation satellite system and L-band system have not
previously been undertaken by the Group they will not thereby be deemed to be
outside the ordinary course or inconsistent with past practice; or
 
(b)         except as set forth in Section 16.1(b) of the Company Disclosure
Schedule, alter in any material respects the nature or scope of its business;
provided that Harbinger acknowledges that the Group will be developing its next
generation satellite system and L-band system beyond the existing scope of its
business and such activities will not be deemed to be in violation of this
provision; or
 
(c)         commence any negotiations or enter into any binding commitments in
connection with any action that is reasonably likely to (i) delay, prejudice, or
increase the cost of, obtaining the Debt Financing; (ii) prejudice the ability
of Harbinger to procure the Equity Commitment Letter or delay its procurement in
any way; or (iii) prejudice the ability of the Parties to complete the Offer, or
delay completion of the Offer in any way; or
 
(d)         except as set forth in Section 16.1(d) of the Company Disclosure
Schedule, enter into any binding commitments (i) in connection with any disposal
of its business or any material asset of its business; or (ii) in connection
with any acquisition of a material asset with a value of greater than $20
million; or (iii) which encumbers or creates an Encumbrance over any material
asset of its business with a value greater than $20 million, provided that
Harbinger is expressly authorized to bring business opportunities, including
potential strategic business opportunities, to the Company and engage in
discussions and/or negotiations concerning such potential strategic business
opportunities for the Company following Completion, subject to Harbinger not
breaching any applicable Laws in engaging in such discussions and/or
negotiations and agreeing to involve or consult with the senior management
 

 
82

--------------------------------------------------------------------------------

 

 
of the Company at the appropriate time, and subject further to any agreement
reached as a result of such discussions and/or negotiations not being binding on
the Company unless and until approved by the Company's Board; or
 
(e)         except as set forth in Section 16.1(e) of the Company Disclosure
Schedule, enter into any substantial transaction out of the ordinary course of
business of the Company (with Harbinger acknowledging that certain activities
that the Group will be undertaking in developing its next generation satellite
system and L-band system have not previously been undertaken by the Group and
therefore they will not thereby be deemed to be outside the ordinary course),
the value of which is in excess of 10% of the Company's enterprise value as at
the date of such transaction; or
 
(f)         except for dividends and distributions (i) made by any of its direct
wholly owned Subsidiaries to the Company or another Subsidiary as permitted by
the 14% Notes Indenture, the 16% Notes Indenture and the 16.5% Notes Indenture
or (ii) made between MSV, MSV LLC and MSV Finance, resolve, declare, set aside
or pay any dividends on or make any other distribution (whether in cash, stock
or other property) in respect of any capital stock; or
 
(g)         except as set forth in Section 16.1(g) of the Company Disclosure
Schedule and except for (i) the issuance of the Harbinger Shares or the issuance
of equity securities or securities convertible into equity securities in
furtherance of the Transactions (including the issuance of shares of Voting
Common Stock or Non-Voting Common Stock under the Securities Purchase Agreement,
the grant of warrants under the Securities Purchase Agreement and the issuance
of shares of Voting Common Stock and/or Non-Voting Common Stock upon exercise
thereof, and the issuance of shares of Voting Common Stock in the No-Deal Rights
Offering), (ii) the issuance of equity securities pursuant to contractual
obligations (including the issuance of shares of Voting Common Stock in exchange
for shares of Non-Voting Common Stock in accordance with the terms thereof, and
the issuance of shares of Voting Common Stock upon the exercise of outstanding
warrants) as of the date hereof, and (iii) the issuance of shares of Voting
Common Stock or Non-Voting Common Stock or debt securities or warrants
convertible, exchangeable or exercisable into shares of Voting Common Stock or
Non-Voting Common Stock, in an aggregate amount not to exceed 5 million shares
of Common Stock in order to finance the Company's Business Plan with respect to
the period after March 31, 2010, allot, issue, or authorize or propose the
issuance of any capital stock or any securities convertible into capital stock,
or rights, warrants or options to acquire any capital stock, or any securities
convertible into capital stock, or transfer any stock out of treasury, or permit
any Subsidiary to do any of the foregoing, whether with respect to its own stock
capital (or securities convertible into or rights exercisable therefore or
otherwise obligating the issuance thereof) or the capital stock of the Company
(or securities convertible into the same or rights exercisable therefore or
otherwise obligating the issuance thereof) other than (x) the allotment and
issue of stock pursuant to the exercise or vesting of options or awards
outstanding as at the date hereof under the Company's employee stock plans,
(y)(a) the granting of options or awards under the Company's employee stock
plans to newly hired employees consistent with past practice (such past practice
to include awards granted under the equity incentive plan of MSV and the
conversion of such award into equity securities of the Company), (y)(aa) annual
grants to Board members consistent with past practice of up to 200,000 shares of
Common Stock in total, and (z) the granting of up to 2 million new options or
awards under the Company's employee
 

 
83

--------------------------------------------------------------------------------

 

 
stock plans to officers, directors and employees consistent with past practice,
provided that in the case of option grants pursuant to (y) and (z), such options
shall be at a per share exercise price that is no less than the then-current
market price of a share of Common Stock and shall not be subject to any
accelerated vesting or other provision that would be triggered solely as a
result of the consummation of the Transactions; or
 
(h)         except as set forth in Section 16.1(h) of the Company Disclosure
Schedule, enter into a contract or transaction to which an Affiliate of the
Company (other than a member of the Group or Harbinger) is a party;
 
(i)         except as may be required by applicable Law, adopt or amend any
employee stock plans, benefit plans, bonus plans or profit sharing plans in any
manner that materially increases the compensation or benefits payable
thereunder, other than as contemplated by this Agreement; or
 
(j)         except (i) as set forth in Section 16.1(j) of the Company Disclosure
Schedule, (ii) as part of the Debt Financing, and (iii) in order to raise debt
to finance the Company's Business Plan with respect to the period after March
31, 2010, incur Indebtedness so as to increase net total borrowings under US
GAAP (excluding, for the avoidance of doubt, preference stocks, finance leases,
capitalized debt, issue costs, interest rate derivative instruments, and foreign
exchange derivative instruments) to more than $1,660,000,000 or enter into any
new loan agreement with any bank or other financial institution; or
 
(k)         except as set forth in Section 16.1(k) of the Company Disclosure
Schedule, enter into any new capital expenditure commitments in excess of $10
million, with third parties; or
 
(l)         change or modify the general terms of employment of any employee at
the vice president level or above or the Company's or such Group member’s
management or Directors in any material way, enter into new material
arrangements with such employees, members of management or Directors or make any
material improvements to the terms of any bonus arrangement applicable to such
employees, members of management or Directors, other than in the ordinary course
of business or pursuant to periodic salary or wage reviews in a manner
consistent with past practice; or
 
(m)           carry on its business otherwise than in accordance with the
Business Plan in any way which could alter in any material respect the amounts
needed to finance the Business Plan or the time at which any financial
commitments need to be fulfilled;
 
(n)         make or change any material election concerning Taxes or Tax
Returns, file any material amended Tax Return, enter into any closing agreement
with respect to Taxes, settle any material Tax claim or assessment or surrender
any right to claim a material refund of Taxes or obtain any Tax ruling; or
 
(o)         agree to do any of the foregoing.
 
The covenants in this Section 16.1 shall cease to apply if and for so long as
Harbinger is in breach of its obligation to provide financing pursuant to the
Securities Purchase Agreement,
 

 
84

--------------------------------------------------------------------------------

 

 
except if such breach is excused on the grounds of the Company's breach of the
Securities Purchase Agreement or default under the 16% Notes issued thereunder.
 
Section 16.2      Communication with Regulatory Authorities. Each of the Parties
agrees that if it or any member of its Group or their respective advisors has
any communication with or from any Regulatory Authority in respect of any matter
in relation to the business or future operations of the Company or any member of
the Company's Group, or on the Proposal or this Agreement, whether formal or
informal, it shall, as soon as reasonably practicable after such communication
and subject to any confidentiality restrictions imposed by such Regulatory
Authority, inform the other Parties of such communication and provide the other
Parties with copies of any written documents or correspondence.
 
Section 16.3      Information Rights. (a) Each of the Company and MSV agrees
that Harbinger shall be entitled, through its officers, employees and
representatives (including legal advisors and accountants), to make such
reasonable and customary investigation of the properties, businesses and
operations of the Group, such examination of the books, records and financial
condition of such entities (and to make extracts and copies of such books and
records) and to interview such officers and employees of the Group as Harbinger
shall reasonably request. The Company shall cooperate fully with all such
reasonable requests. The Company shall, and shall procure that each other member
of its Group will, from the date of this Agreement provide Harbinger with copies
of:
 
(i)           the monthly management accounts of the Company and, if prepared,
each other member of its Group;
 
(ii)           the audited financial statements of the Company;
 
(iii)           complete copies of any satellite health reports issued for each
of the satellites used by the Company and its Subsidiaries and received by the
Company or its Subsidiaries after the date of this Agreement; and
 
(iv)           any new information which arises after the date of this Agreement
which the Directors consider is likely to have a material negative impact on the
business or the future operations of the Company, and its Subsidiaries, taken as
a whole,
 
in each case as soon as reasonably practicable after any such document is
produced. Each of the Company, MSV and MSV LLC shall, upon reasonable notice,
provide Harbinger, or its advisors, access to any documents reasonably requested
by them after the date of this Agreement.
 
(b)         Harbinger agrees that at any time after the Option Closing Date, the
Company shall be entitled, through its officers, employees and representatives
(including legal advisors and accountants), to make such reasonable and
customary investigation of the properties, business and operations of TVCC LLC
and LeaseCo, such examination of the books, records and financial condition of
TVCC LLC and LeaseCo (and to make extracts and copies of such books and records)
and to interview such officers and employees of the TVCC LLC and LeaseCo as the
Company shall reasonably request. Harbinger shall procure that TVCC LLC and
LeaseCo provide the Company with copies of:
 

 
85

--------------------------------------------------------------------------------

 

 
(i)           the monthly management accounts of LeaseCo (to the extent that
such accounts are prepared by LeaseCo in the ordinary course);
 
(ii)           annual financial statements for TVCC LLC and LeaseCo; and
 
(iii)           any new information which arises after the date of this
Agreement which the directors of TVCC consider is likely to have a material
negative impact on the business or future operations of TVCC LLC and LeaseCo,
taken as a whole,
 
in each case as soon as reasonably practicable after any such document is
produced. Harbinger shall, upon reasonable notice, provide the Company, or its
advisors, access to any documents relating to the business or operations of TVCC
or LeaseCo reasonably requested by them after the Option Closing Date.
 
Section 16.4      Access Rights. The Company agrees to consider any reasonable
request of Harbinger or its advisors, to make available:
 
(a)         personnel of the Company or any member of its Group; and
 
(b)         the auditors of the Company,
 
to discuss and assist Harbinger in relation to planning and financing
arrangements relating to the Proposal.
 
Section 16.5      Supplying Information. While the Harbinger Shares remain
outstanding and are "restricted securities" within the meaning of Rule 144(a)(3)
under the Securities Act, the Company shall, during any period in which the
Company is not subject to in compliance with Section 13 or 15(d) of the Exchange
Act, furnish to the holders of the Harbinger Shares and prospective purchasers
of the Harbinger Shares designated by such holders, upon the request of such
holders or such prospective purchasers, the information required to be delivered
pursuant to Rule 144A(d)(4) under the Securities Act.
 
Section 16.6      Investment Company. The Company shall take all reasonable
steps to ensure that it will not become subject to registration as "an
investment company" under the Investment Company Act.
 
Section 16.7      Publicity. Each of the Company and Harbinger shall not issue,
or permit any of its Affiliates, Directors, employees or advisors to issue, any
press release or public announcement concerning this Agreement or the
Transactions without obtaining the prior written approval of the other Party
(not to be unreasonably withheld or delayed), unless disclosure is otherwise
required by applicable Law or relevant Authority, including the UK Takeover
Panel, provided that, to the extent required by applicable Law, such Party shall
use its commercially reasonable efforts consistent with such applicable Law to
consult with the other Party with respect to the text thereof.
 
Section 16.8      Blue Sky Compliance. The Company shall use its reasonable best
efforts to qualify the Harbinger Shares for offer and sale under the securities
or blue sky laws of such jurisdictions as Harbinger may reasonably request and
shall continue such qualifications in
 

 
86

--------------------------------------------------------------------------------

 

 
effect so long as required for the offering and resale of the Harbinger Shares;
provided that the Company shall not be required to (i) qualify as a foreign
corporation or other entity or as a dealer in securities in any such
jurisdiction where it would not otherwise be required to so qualify, (ii) file
any general consent to service of process in suits in any such jurisdiction or
(iii) subject itself to Taxation in any such jurisdiction if it is not otherwise
so subject.
 
Section 16.9      No General Solicitation or General Selling Efforts. In
connection with the initial issuance of the Harbinger Shares, neither the
Company nor any of its Subsidiaries, officers, directors and agents, and
officers, directors and agents of its Subsidiaries shall (i) solicit offers for,
or offer or sell, the Harbinger Shares by means of any form of general
solicitation or any general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(2) of the Securities Act or (ii) engage in any directed selling
efforts within the meaning of Rule 902 (c) of Regulation S, and all such persons
will comply with the offering restrictions requirement of Regulation S.
 
Section 16.10    Licenses. The Company shall, and shall procure that each of its
Subsidiaries, officers and directors, and officers and directors of its
Subsidiaries shall, (i) use reasonable best efforts not to surrender, or to
permit a materially adverse modification of, revocation of, forfeiture of, or
failure to renew under regular terms, any of the MSV FCC Licenses that are
material to its business or the business of MSV and its Affiliates, or cause the
FCC to institute any proceedings for the revocation, suspension, or materially
adverse modification of any such MSV FCC Licenses that are material to its
business; and (ii) comply in all material respects with all requirements and
conditions of the MSV FCC Licenses.
 
Section 16.11    Non Solicit. The Company undertakes that from the date of this
Agreement up to and including Completion it shall not, and shall use its
reasonable best efforts to procure that its Affiliates, Directors, employees and
advisors shall not, without the written consent of Harbinger, directly or
indirectly, solicit or initiate any approach from any Person, or enter into
discussions or negotiations with any Person with regard to any offer for the
Target, and the Company agrees to instruct its Affiliates, Directors, employees
and advisors, during the term of this Agreement, not to solicit, initiate or
negotiate with any such Person in relation to any possible offer for the Target
on behalf of the Company.
 
Section 16.12    Compliance with Laws. Nothing in this Article XVI shall require
the Company to take any action that would or could reasonably be regarded as a
breach of any applicable Law.
 
Section 16.13    Triggering Investments. The Company shall use its commercially
reasonable best efforts to cause the Target to agree to extend the "Effective
Date", as defined in the Cooperation Agreement dated as of December 20, 2007 by
and among MSV, Mobile Satellite Ventures (Canada) Inc., the Company and Inmarsat
Global Limited (the "MSV/Target Cooperation Agreement"), to not earlier than
three (3) years after the "Signing Date", as defined in the MSV/Target
Cooperation Agreement, and Harbinger shall use its reasonable best efforts in
cooperating with the Company in relation to this. If the Target so agrees then
the Company shall not designate any investment by Harbinger, including the
issuance of the 16% Notes pursuant to the Securities Purchase Agreement as a
"Triggering Investment", as defined in the MSV/Target Cooperation Agreement,
prior to the termination of this Agreement.
 

 
87

--------------------------------------------------------------------------------

 

Section 16.14    Phase 1 Notice. The Company shall not deliver to Inmarsat
Global Limited a "Phase 1 Notice" as defined in the MSV/Target Cooperation
Agreement. The Company shall ensure that neither MSV or Mobile Satellite
Ventures (Canada) Inc., deliver to Inmarsat Global Limited a "Phase 1 Notice" as
defined in the MSV/Target Cooperation Agreement.
 
Section 16.15    Business Covenants of Harbinger. Except (i) as required by Law
or (ii) as set forth in Section 16.15 of the Harbinger Disclosure Schedule, at
all times after the Option Closing Date, Harbinger shall procure that neither
TVCC nor LeaseCo nor any of their respective Subsidiaries will, without the
prior consent of the Company (which consent shall not be unreasonably withheld,
conditioned or delayed):
 
(a)         carry on its business otherwise than in the ordinary course and in
all material respects consistent with past practice; or
 
(b)         alter the nature or scope of its business in any material way; or
 
(c)         acquire any material asset or dispose of any material asset, or
create an Encumbrance over any material assets of its business or any of its
equity interests; or
 
(d)         enter into any substantial transaction out of the ordinary course of
business the value of which is in excess of 10% of either TVCC's or LeaseCo's
enterprise value as at the date of such transaction, as applicable; or
 
(e)         allot, issue, or authorize or propose the issuance of any membership
or limited liability company interests or any securities convertible into
membership or limited liability company interests, or rights, warrants or
options to acquire any membership or limited liability company interests, or any
securities convertible into membership or limited liability company interests,
or permit any Subsidiary to do any of the foregoing, whether with respect to its
own membership or limited liability company interests (or securities convertible
into or rights exercisable therefore or otherwise obligating the issuance
thereof) or the membership or limited liability company interests of TVCC or
LeaseCo, as applicable (or securities convertible into the same or rights
exercisable therefore or otherwise obligating the issuance thereof); or
 
(f)         incur borrowings so as to increase net total borrowings under US
GAAP to more than $10 million or enter into any new loan agreement with any bank
or other financial institution; or
 
(g)         enter into any long term commitments that would extend beyond the
TVCC Contribution Date; or
 
(h)         make or change any material election concerning Taxes or Tax
Returns, file any material amended Tax Return, enter into any closing agreement
with respect to Taxes, settle any material Tax claim or assessment or surrender
any right to claim a material refund of Taxes or obtain any Tax ruling; or
 
(i)         agree to do any of the foregoing.
 

 
88

--------------------------------------------------------------------------------

 

Section 16.16    Confidentiality Agreement.  The Confidentiality Agreement dated
April 10, 2008 by and among the Company, Harbinger Master and Harbinger Special
(the “Confidentiality Agreement”) and a Side Letter to the Confidentiality
Agreement dated as of the date hereof from the Company to Harbinger Master and
Harbinger Special (the “Confidentiality Side Letter”) shall remain in full force
and effect in accordance with, and subject to, their terms.
 
Section 16.17    Waiver of Right of First Negotiation/ Pro Rata Participation
Rights. Each Harbinger entity, on its own and on behalf of its controlled
Affiliates, hereby irrevocably waives any right of first negotiation, or
preemptive rights contained (i) in Section 8.6 of that certain Securities
Purchase Agreement, dated as of December 15, 2007, by and among Mobile Satellite
Ventures, L.P., Mobile Satellite Ventures Finance Co, Harbinger Capital Partners
Master Fund I, LTD and Harbinger Capital Partners Special Situations Fund, L.P.,
and (ii) in Section 8.7 of the Securities Purchase Agreement, which rights would
arise or result from the issuance or exercise of the warrants or other
securities to be issued under this Agreement, the Securities Purchase Agreement
(except for any preemptive rights arising as a result of the Company or MSV
entering into a Superior Proposal under the Securities Purchase Agreement, as
such term is defined in Section 8.9 of the Securities Purchase Agreement), or
the Stock Purchase Agreement.
 
Section 16.18    Waiver of Antidilution Adjustments. Each Harbinger entity, on
its own and on behalf of its controlled Affiliates, hereby irrevocably waives
any and all antidilution or similar adjustments contained in any security or
agreement of the Company or any Subsidiary of the Company that Harbinger, or any
such Affiliate, beneficially owns or is a party to on the date hereof, which
adjustment would result from the issuance or exercise of the warrants or other
securities to be issued under this Agreement, the Securities Purchase Agreement
(except for any such rights arising as a result of the Company or MSV entering
into a Superior Proposal under the Securities Purchase Agreement, as such term
is defined in Section 8.9 of the Securities Purchase Agreement), or the Stock
Purchase Agreement.
 
Section 16.19    Amendment of 16.5% Notes. Harbinger represents and warrants
that it is the sole holder (as such term is defined in the 16.5% Notes
Indenture) of all of MSV's outstanding 16.5% Notes, including any additional
16.5% Notes issued after January 7, 2008 as paid-in-kind interest, free and
clear of any lien, pledge or encumbrance of any kind. Harbinger hereby agrees to
consent to amend the 16.5% Notes Indenture in order to (i) subordinate in right
of payment on customary terms for high yield notes such portion of the 16.5%
Notes and the subsidiary guarantees thereof to the 14% Notes and the related
guarantees, as applicable, as is necessary to permit the 16% Notes and related
guarantees to be issued from time to time pursuant to and in accordance with the
closing schedule set forth in the Securities Purchase Agreement (after MSV first
utilizes all other debt incurrence capacity available under the 14% Notes
Indenture (other than clause (b)(1) of Section 4.09 thereof provided that the
Net Cash Proceeds specified therein were not from the sale of Capital Stock to,
or direct or indirect cash contributions from, Harbinger or its Affiliates)
which would allow the 16% Notes to be issued without being subordinated in right
of payment), and (ii) extend the maturity date of the 16.5% Notes to July 2,
2013 in a form to be mutually agreed upon by the Company and Harbinger ((i) and
(ii), collectively, the "Proposed Amendments"). In the event that the 16% Notes
are issued on one or more dates, the amount of 16.5% Notes that may become
subordinated to the 14% Notes and amended as provided herein will be measured
and adjusted on each issuance date of
 

 
89

--------------------------------------------------------------------------------

 

 
the 16% Notes. Harbinger agrees and consents to (1) the issuers entering into a
supplemental indenture to amend the 16.5% Notes Indenture in order to effectuate
the Proposed Amendments and to take such further action to effectuate the
foregoing if, as and when required; and (2) to require each Person to which
Harbinger transfers any of the 16.5% Notes prior to the earlier of (a) the
Fourth Closing Date (as defined in the Securities Purchase Agreement) and (b)
the termination of Harbinger’s obligation to purchase the 16% Notes pursuant to
the Securities Purchase Agreement and to agree in writing to be bound by the
obligations of Harbinger set forth in this Section 16.19 and to take such
further action to effectuate the foregoing if, as and when required.
 
 
ARTICLE XVII
 
SPONSOR FEE
 
Section 17.1      Sponsor Fee.
 
(a)         On the Closing Date, the Company shall make indefeasible payment of
the Sponsor Fee to Harbinger. Payment of the Sponsor Fee shall be satisfied by
issuance by the Company of 2,641,000 shares of Voting Common Stock (the "Sponsor
Fee Shares") to Harbinger Master, Harbinger Special, Harbinger Fund, Harbinger
Satellite Fund and/or one or more Harbinger Designees (such entity or entities
referred to as the "Sponsor Fee Payees"), as directed by Harbinger in written
notice to the Company at least one (1) Business Day prior to Closing Date.
 
(b)         Prior to payment of the Sponsor Fee, Harbinger shall deliver to the
Company properly executed Internal Revenue Service Forms W-9, W-8ECI or W-8BEN
(or applicable successor form), or W-8IMY (or applicable successor form) (with
all required attachments) (and all applicable state and local forms and
certificates), along with such other certificates, documents and information the
Company determines necessary in connection with the Company's determination of
its obligation to withhold Tax in respect of the Sponsor Fee. Except to the
extent provided in the immediately following sentence, such forms and, in the
case of a Form W-8IMY, any Forms W-9, W-8ECI or W-8BEN furnished therewith (or
with any other Forms W-8IMY furnished therewith), and, as relevant, any other
certificates, documents or information requested by the Company in connection
therewith, shall establish a complete exemption from United States withholding
Taxes (and other applicable Taxes collected through withholding or deductions
from amounts payable) in respect of the Sponsor Fee. Notwithstanding the
preceding sentence, if Harbinger is unable to deliver forms, certifications,
documents and other information establishing a complete exemption from
withholding of such Taxes, prior to the Company's payment of the Sponsor Fee
Harbinger shall deliver to the Company cash, by wire transfer of immediately
available funds, in an amount determined by the Company, based on the
information set forth in such forms, certifications, documents and information,
which the Company shall promptly remit to the Internal Revenue Service (or other
relevant Taxing Authority, as applicable) in payment of the Taxes otherwise
required to be withheld or deducted with respect to the Sponsor Fee. If the
Internal Revenue Service (or other relevant Taxing Authority) prevails in any
claim or proceeding that additional withholding Taxes are due in respect of the
Sponsor Fee, Harbinger shall cooperate with the Company in satisfying such claim
and shall deliver cash proceeds, by wire transfer of immediately available
funds, to
 

 
90

--------------------------------------------------------------------------------

 

 
the Company not later than 5 days prior to the due date for satisfaction of such
claim, in the amount due in respect of such claim, and the Company shall remit
the amount so delivered to the Internal Revenue Service (or other relevant
Taxing Authority, as applicable) on or prior to the due date for payment of such
claim.
 
(c)         On the Closing Date, the Company shall deliver to the relevant
Sponsor Fee Payees one or more certificates evidencing the issuance of the
Sponsor Fee Shares registered in the name of the applicable Sponsor Fee Payees.
 
 
ARTICLE XVIII
 
INDEMNIFICATION
 
Section 18.1      Indemnification for Misstatements or Omissions in Public
Documents. The Company (an "Indemnifying Party") agrees to indemnify, to the
extent permitted by Law, Harbinger, each Harbinger Designee, any of its or their
Affiliates and its and their respective officers, directors, employees, agents,
attorneys, representatives, successors, assigns (an "Indemnified Party"), and
Harbinger (an "Indemnifying Party") agrees to indemnify, to the extent permitted
by Law, the Company, MSV the Company’s Subsidiaries and each of their respective
officers, directors, employees, agents, attorneys, representatives, successors,
assigns and Affiliates (each, an "Indemnified Party") against all Losses arising
out of, or based on (i) any untrue or alleged untrue statement of a material
fact provided by the Indemnifying Party contained or incorporated by reference
in the Information Statement, the Other Filings, the Offer Shares Registration
Statement, the Financing Rights Registration Statement, the No-Deal Rights
Registration Statement, the Offer Shares Prospectus, the Financing Rights
Prospectus, any "issuer free writing prospectus" (as defined in Securities Act
Rule 433), the Offer Document or Scheme Document, as applicable, the No-Deal
Rights Prospectus or the Other No-Deal Rights Filings or any amendment thereof
or supplement thereto; (ii) any omission or alleged omission of a material fact
provided by the Indemnifying Party required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading; or (iii) any violation or alleged violation by an
Indemnifying Party of the Securities Act, the Exchange Act or applicable blue
sky laws in respect of the Information Statement, the Offer Shares Registration
Statement, the Financing Rights Registration Statement, the No-Deal Rights
Registration Statement, the Offer Shares Prospectus, the Financing Rights
Prospectus, any "issuer free writing prospectus" (as defined in Securities Act
Rule 433), the Offer Document or Scheme Document, as applicable, the No-Deal
Rights Prospectus or the Other No-Deal Rights Filings or any amendment thereof
or supplement thereto, or otherwise in connection with the Transactions. Any
Person seeking indemnification pursuant to this Section 18.1 shall notify the
Indemnifying Party of any claim with respect to which it seeks indemnification
(provided that the failure to give notice shall not impair or waive such
Person's right to indemnification hereunder) and unless in such Indemnified
Party's reasonable judgment a conflict of interest between such Indemnified
Party and Indemnifying Party may exist with respect to such claim, permit such
Indemnifying Party to assume the defense of such claim with counsel reasonably
satisfactory to the Indemnified Party. If such defense is assumed, the
Indemnifying Party shall not be subject to any liability for any settlement made
by the Indemnified Party without its consent, unless the relief consists solely
of money damages and does not require an express admission of wrongdoing by the
Indemnified Party. An Indemnifying Party who is not entitled to,
 

 
91

--------------------------------------------------------------------------------

 

 
or elects not to, assume the defense of a claim shall not be obligated to pay
the fees and expenses of more than one counsel (in addition to local counsel)
for all Indemnified Parties with respect to such claim, unless in the reasonable
judgment of any Indemnified Party there may be one or more legal or equitable
defenses available to such Indemnified Party that are in addition to or may
conflict with those available to another Indemnified Party with respect to such
claim. Failure to give notice shall not release the Indemnifying Party from its
obligations hereunder. The indemnification provided for under this Section
18.1 shall remain in full force and effect regardless of any investigation made
by or on behalf of the Indemnified Party or any officer, director or controlling
Person of such Indemnified Party. If the indemnification provided under this
Section 18.1 is held by a court to be unavailable or unenforceable in respect of
any Losses referred to herein, then each applicable Indemnifying Party, in lieu
of indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Losses, in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party on the
one hand and of the Indemnified Party on the other, in connection with the
statements or omissions that result in such Losses, as well as any other
relevant equitable considerations. The relative fault of the Indemnifying Party
on the one hand and of the Indemnified Party on the other shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Indemnifying Party or by the Indemnified
Party, and by such Party 's relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission. In no event
shall the liability of the Indemnified Parties for contribution pursuant to this
Section 18.1 be greater than the amount for which the Indemnified Parties would
have been liable pursuant to this Section 18.1 had indemnification been
available and enforceable.
 
 
ARTICLE XIX
 
NO-DEAL RIGHTS OFFERING
 
Section 19.1      No-Deal Rights Offering. Upon the occurrence of a
Reimbursement Event, the Company shall be required to make a subscription
offering (the "No-Deal Rights Offering") of 250,000,000 shares of Voting Common
Stock. The Company shall commence the No-Deal Rights Offering within 30 days
after the No-Deal Rights Registration Statement is declared effective by the
SEC. The No-Deal Rights Offering shall be open to (i) Harbinger, with respect to
the rights to purchase 50,000,000 shares of Voting Common Stock in the No-Deal
Rights Offering, and (ii) each holder of  shares of Voting Common Stock,
Non-Voting Common Stock, unexercised warrants and options granted by the Company
over shares of Common Stock (including, for the avoidance of doubt, Harbinger),
as at the Notification Date (the "Record Date"), with respect to the rights to
purchase the other 200,000,000 shares of Voting Common Stock in the No-Deal
Rights Offering. The No-Deal Rights Offering shall confer on each such holder a
right to receive, pro rata to the number of shares of Common Stock or rights to
subscribe for shares of Common Stock pursuant to such warrants or options that
it holds as at the Record Date, the non-transferable subscription rights
referred to in Section 19.3.
 
Section 19.2      No-Deal Rights Prospectus, Other No-Deal Rights Filings.
 

 
92

--------------------------------------------------------------------------------

 

 
(a)         The Company shall prepare and file with the SEC as promptly as
practicable after the occurrence of the Reimbursement Event (and in any event
within 30 Business Days after the occurrence of the Reimbursement Event), a
registration statement on Form S-3, or if Form S-3 is not then available to the
Company, such form of registration statement that is then available to the
Company to effect registration of securities, (the “No-Deal Rights Registration
Statement”) including a form prospectus relating to the No-Deal Rights Offering
(as amended or supplemented from time to time, the "No-Deal Rights Prospectus").
Each of the Company, Harbinger Master, Harbinger Special, Harbinger Fund and
Harbinger Satellite Fund shall, or shall cause its respective Affiliates to,
prepare and file with the SEC as promptly as reasonably practicable all other
documents that are required to be filed by such Party in connection with the
No-Deal Rights Offering (the "Other No-Deal Rights Filings") including amending
the No-Deal Rights Registration Statement and the No-Deal Rights Prospectus as
may be required so to obtain the approval of the SEC to mail the No-Deal Rights
Prospectus to the stockholders of the Company. Each of the Company, Harbinger
Master, Harbinger Special, Harbinger Fund and Harbinger Satellite Fund shall
promptly obtain and furnish to the others such information concerning itself and
its Affiliates that is required to be included in the No-Deal Rights
Registration Statement, the No-Deal Rights Prospectus or, to the extent
applicable, the Other No-Deal Rights Filings, or that is customarily included
therein. Each of the Company, Harbinger Master, Harbinger Special. Harbinger
Fund and Harbinger Satellite Fund shall use its reasonable best efforts to
respond as promptly as reasonably practicable to any comments of the SEC with
respect to the No-Deal Rights Registration Statement, the No-Deal Rights
Prospectus and Other No-Deal Rights Filings, and the Company shall use its
reasonable best efforts to cause the definitive No-Deal Rights Prospectus to be
mailed to the Company's stockholders within two (2) Business Days after the SEC
declares the No-Deal Rights Registration Statement effective. The Company shall
promptly notify Harbinger upon the receipt of any comments from the SEC or its
staff or any request from the SEC or its staff for amendments or supplements to
the No-Deal Rights Registration Statement, the No-Deal Rights Prospectus or the
Other No-Deal Rights Filings and shall provide Harbinger with copies of all
correspondence between the Company and its representatives, on the one hand, and
the SEC and its staff, on the other hand, relating to the No-Deal Rights
Registration Statement, the No-Deal Rights Prospectus or the Other No-Deal
Rights Filings. If any information relating to the Company, Harbinger or any of
their respective Affiliates, officers or directors, should be discovered by the
Company or Harbinger which should be set forth in an amendment or supplement to
the No-Deal Rights Registration Statement, the No-Deal Rights Prospectus or the
Other No-Deal Rights Filings, so that the No-Deal Rights Registration Statement,
the No-Deal Rights Prospectus or the Other No-Deal Rights Filings shall not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they are made, not
misleading, the Party that discovers such information shall promptly notify the
other Party, and an appropriate amendment or supplement describing such
information shall be filed with the SEC and, to the extent required by
applicable Law, disseminated to the stockholders of the Company. Notwithstanding
anything to the contrary stated above, prior to filing the No-Deal Rights
Registration Statement or filing or mailing the No-Deal Rights Prospectus (or
filing the Other No-Deal Rights Filings (or, in each case, any amendment or
supplement thereto, but not including any Exchange Act filings incorporated by
reference in the No-Deal Rights Registration Statement, the No-Deal Rights
Prospectus or any Other No-Deal Rights Filings)) or responding to any comments
of the SEC with respect thereto,
 

 
93

--------------------------------------------------------------------------------

 

 
the Company shall provide Harbinger an opportunity to review and comment on the
No-Deal Rights Registration Statement, the No-Deal Rights Prospectus and shall
give due consideration to the No-Deal Rights Prospectus comments proposed by
Harbinger.
 
(b)         The No-Deal Rights Registration Statement, the No-Deal Rights
Prospectus and the Other No-Deal Rights Filings that are filed by the Company
will comply as to form in all material respects with the requirements of the
Securities Act, and the rules and regulations promulgated thereunder. The
Company hereby covenants and agrees that none of the information included or
incorporated by reference in the No-Deal Rights Registration Statement, the
No-Deal Rights Prospectus or in the Other No-Deal Rights Filings to be made by
the Company will, in the case of the No-Deal Rights Registration Statement or
any amendment or supplement thereto, at the date it is filed with the SEC, in
the case of the No-Deal Rights Prospectus, at the date it is first mailed to the
Company's stockholders or at the time of any amendment or supplement thereof,
or, in the case of any Other No-Deal Rights Filing, at the date it is first
mailed to the Company's stockholders or at the date it is first filed with the
SEC, contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they are made, not
misleading. Notwithstanding anything to the contrary contained herein, the
Company makes no representation or covenant with respect to any information
provided by or on behalf of Harbinger Master, Harbinger Special, Harbinger Fund
or Harbinger Satellite Fund specifically for inclusion in the No-Deal
Registration Statement, the No-Deal Rights Prospectus or any Other No-Deal
Rights Filings and included in the No-Deal Rights Registration Statement, the
No-Deal Rights Prospectus or any Other No-Deal Rights Filings in the form and
context in which it was provided by Harbinger.
 
Section 19.3      No-Deal Rights Subscription Privilege and No-Deal Rights
Subscription Price. Each non-transferable subscription right shall entitle the
relevant holder to purchase one share of Voting Common Stock for a price of
$4.00 (the "No-Deal Rights Subscription Price"). Such right is referred to as
the "No-Deal Rights Subscription Privilege". The No-Deal Rights Subscription
Privileges shall be evidenced by non-transferable subscription rights
certificates.
 
Section 19.4      Exercise of the No-Deal Rights Subscription Privilege. The
No-Deal Rights Subscription Privilege shall be exercisable by each initial
holder thereof in whole or in part.
 
Section 19.5      Transferability of the No-Deal Rights Subscription Privileges.
The No-Deal Rights Subscription Privileges may not be sold, transferred, or
assigned to any Person or entity, other than by operation of law or testamentary
transfer and shall not be listed for trading on any stock exchange or market or
on the OTC Bulletin Board.
 
Section 19.6      Adjustment of No-Deal Rights Subscription Price. The No-Deal
Rights Subscription Price shall be capable of proportionate adjustment to
reflect any stock consolidations, stock splits, interim rights offerings,
non-cash distributions, spin-offs, reclassifications, schemes of arrangements,
payments of cash dividends or other similar transactions.
 

 
94

--------------------------------------------------------------------------------

 

Section 19.7      Irrevocable Exercise. To the extent permitted by applicable
Law, the terms of the No-Deal Rights Offering shall provide that the exercise of
No-Deal Rights Subscription Privileges by the Company's stockholders is
irrevocable.
 
Section 19.8      Fractional Shares. Fractional No-Deal Rights Subscription
Privileges shall not be allocated to holders, and the pro rata entitlements of
holders shall be eliminated by rounding down to the nearest whole number. No
cash will be issued in lieu of fractional shares.
 
Section 19.9      No-Deal Over Subscription Rights. Harbinger shall have the
right to subscribe for all of the shares of the Voting Common Stock available to
it pursuant to its No-Deal Rights Subscription Privilege under the No-Deal
Rights Offering. Furthermore, Harbinger shall have the right, but not the
obligation, to subscribe for all or any shares of Voting Common Stock that are
not subscribed by the Company's other stockholders through the exercise of their
No-Deal Rights Subscription Privileges (the "No-Deal Over Subscription Rights").
No Company stockholder, other than Harbinger, shall have any such No-Deal Over
Subscription Rights.
 
Section 19.10    Fees and Expenses. All of the costs and expenses of the Company
in connection with the No-Deal Rights Offering shall be borne solely by the
Company.
 
Section 19.11    Proceeds from the No-Deal Rights Offering.
 
(a)         The subscription agent shall be required to hold funds received in
payment for shares of the Voting Common Stock in a segregated account pending
completion of the No-Deal Rights Offering. The subscription agent shall hold
such funds in escrow until the No-Deal Rights Offering is completed or is
withdrawn and canceled. The Company may invest such proceeds in liquid
securities with an AAA rating, or its equivalent, with a reputable credit rating
agency pending use thereof.
 
(b)         The Company shall be required to use the net proceeds of the No-Deal
Rights Offering (the "No-Deal Rights Proceeds") as follows:
 
(i)           the Company shall first discharge all of its costs and expenses
incurred in connection with the No-Deal Rights Offering and the Transactions,
including all Reimbursement Payments;
 
(ii)           following payment of all of its costs and expenses incurred in
connection with the No-Deal Rights Offering, the Transactions and the
Reimbursement Payments the Company shall then be required and entitled to use
the balance of the No-Deal Rights Proceeds to repay any outstanding principal
amount of 16% Notes issued pursuant to the Securities Purchase Agreement
pursuant to the Reimbursement Offer (as such term is defined in the 16% Notes
Indenture); and
 
(iii)           Following the payment of the amounts referred to under (i) and
(ii) above, the balance of the No-Deal Rights Proceeds may be used for any
lawful purpose.
 
Section 19.12    No Underwriting. The No-Deal Rights Offering shall not be
underwritten by any third parties.
 

 
95

--------------------------------------------------------------------------------

 

Section 19.13    No Standby Purchase Agreement. The Company shall not enter into
any standby purchase agreement with any standby purchasers in connection with
the No-Deal Rights Offering.
 
Section 19.14    Termination of the No-Deal Rights Offering.
 
(a)         The No-Deal Rights Offering shall expire on the 20th Business Day
following its commencement.
 
(b)         Subject to the requirements of Law, the Company's Board may not,
without Harbinger's express consent, terminate or cancel the No-Deal Rights
Offering at any time prior to its expiration for any reason, unless the SEC so
requests or the same is mandated by any court of competent jurisdiction.
 
 
ARTICLE XX
 
AMENDED PROPOSALS
 
Section 20.1      Amended Proposals. If following execution of this Agreement,
Harbinger or the Company considers, acting reasonably, that any or all of the
Tax costs associated with the Proposal and/or the Contribution and/or the group
structure post-Completion could be mitigated or reduced (a "Tax Saving") then
Harbinger and the Company shall discuss, in good faith, whether the Proposal
and/or the Contribution could be amended (an "Amended Proposal") so as to
achieve the Tax Saving. Harbinger and the Company shall also negotiate in good
faith with a view to agreeing to such amendment to the terms of this Agreement
which are reasonably necessary or appropriate in order to give effect to any
Amended Proposal. If the Amended Proposal would impose any material incremental
Taxes, costs or expense on the Party not proposing such Amended Proposal, the
Party proposing such Amended Proposal (i) shall indemnify and hold the other
Party harmless from and against any increase in the Tax liability of the other
Party resulting as a consequence of the implementation of such Amended Proposal
over the Tax liability of such other Party reasonably anticipated to have
resulted as a consequence of implementing the transactions as contemplated by
the Proposal and Contribution as set forth in this Agreement as in effect on the
date first set forth hereinabove, and (ii) shall pay the costs and expenses of
the other Party relating to the implementation of such Amended Proposal in
excess of the costs and expenses reasonably anticipated to have been incurred in
connection with implementing the transactions as contemplated by the Proposal
and Contribution as set forth in this Agreement as in effect on the date first
set forth hereinabove.
 
Section 20.2      Alternative Method of Contributing the Contribution Shares,
the Converted Shares and/or the Convertible Bonds.
 
Each of Harbinger Master and Harbinger Special shall have the right, prior to
the relevant Contribution Closing Date, to transfer any or all of the
Contribution Shares and/or the Converted Shares and/or the Convertible Bonds
(each an “Interest” and together the “Interests”) which it holds to one or more
of its newly organized wholly-owned Subsidiaries, from time to time (“NewCos”
and each a “NewCo”), and instead of directly transferring, or procuring the
direct transfer of, the Interests to the Company pursuant to, and in accordance
with, the terms of this
 

 
96

--------------------------------------------------------------------------------

 

 
Agreement, the Parties agree that each of Harbinger Master and Harbinger Special
shall have the right to transfer to the Company its shareholding in the relevant
NewCo holding any such Interests, provided such shareholding is the entire
issued share capital of such NewCo and provided further that such NewCo shall
have good and valid title to the relevant Interest free and clear of all
Encumbrances and shall have no other material liabilities. The Parties agree
that the transfer of the entire issued share capital of one or more NewCos, and
the indirect transfer of any or all Interests held by such NewCos, together with
the transfer of any or all remaining Interests which each of Harbinger Master
and Harbinger Special continues to directly hold to the Company will satisfy
each of Harbinger Master’s and Harbinger Special’s obligations pursuant to the
terms of this Agreement to contribute the Interests to the Company. The Parties
hereby agree that if each of Harbinger Master and Harbinger Special transfers
any or all Interests to a NewCo or NewCos, and intends to transfer such NewCo or
NewCos to the Company, then this Agreement shall be amended such that: (i)
following the date of such transfer to the relevant NewCos, any of Harbinger’s
representations, warranties and  covenants with respect to the Interests shall
be taken, as relevant, to refer to Harbinger’s shareholdings in the NewCos
holding the relevant Interests; (ii) each of Harbinger Master and Harbinger
Special shall receive the same consideration for the transfer of the NewCos
and/or the Interests, as it would have received had such Interests been
transferred directly to the Company by Harbinger Master and Harbinger Special,
together with additional consideration, to be satisfied by way of an issuance by
the Company of shares of Voting Common Stock at the Agreed Issue Price, equal to
the amount of net cash held by the relevant NewCos at the Contribution Shares
Closing Date (subject to a cap of $2,000,000); (iii) any other consequential
amendments to this Agreement shall be made to the extent necessary to reflect
the transfer of the NewCos; and (iv) all other actions are taken to effect the
transfer of the NewCos as contemplated in this Section 20.2. The Parties hereby
agree that if each of Harbinger Master and Harbinger Special transfers any or
all Interests to a NewCo or NewCos, and intends to transfer such NewCo or NewCos
to the Company, then (a) each such NewCo shall be eligible to be disregarded as
an entity separate from its owner for United States federal income tax purposes,
(b) each of Harbinger Master and Harbinger Special shall cause such NewCo or
NewCos to file an election or elections to be so disregarded for United States
federal income tax purposes, effective on or prior to the date of the transfer
of any Interest, and shall provide a copy of such elections(s) to the Company
within ten (10) days of making such election.
 
Section 20.3      Conversion/Exchange of Non-Voting Common Stock.
 
(a)         If Harbinger determines to exercise its rights under this Section
20.3(a), Harbinger shall notify the Company at least four (4) calendar months
prior to the date that, in the good faith opinion of Harbinger, the Regulatory
Approvals are likely to be obtained. Upon receipt of Harbinger’s notification,
the Company agrees that it shall use its best efforts to cause (as soon as
reasonably practical but in any event no earlier than the Regulatory Approvals
being obtained in accordance with Article VIII or Harbinger serving a notice in
accordance with Section 8.12 notifying the Company of the occurrence of the
Satisfaction Date) each share of Non-Voting Common Stock either to be converted
into or exchanged for one share of Voting Common Stock (collectively, the
“Non-Voting Common Stock Conversion”). If the Non-Voting Common Stock Conversion
is effected by way of an amendment to the Company’s certificate of
incorporation, Harbinger agrees to vote all its shares of Voting Common Stock
that it is entitled to vote on such amendment in favor thereof (but not any
other modification or amendment to the
 

 
97

--------------------------------------------------------------------------------

 

 
Company’s certificate of incorporation). As a result of the Non-Voting Common
Stock Conversion, the Company shall have only one class of outstanding stock
immediately prior to the first Contribution Closing Date.
 
(b)         It is the intention of the parties that the Non-Voting Common Stock
Conversion shall qualify as a recapitalization under Section 368(a)(1)(E) of the
Code and an exchange under Section 1036 of the Code and in each case the rules
and regulations promulgated thereunder.
 
(c)         If the Company has not, by the time of the Notification Date,
effected the Non Voting Common Stock Conversion, Harbinger shall have the right
to require the Company to effect (by no later than the first Contribution
Closing Date) a reorganization pursuant to Section 251(g) of the DGCL, pursuant
to which (i) all stockholders of the Company (including Harbinger) shall
contribute, or shall be treated as contributing for US federal income tax
purposes, their holdings of Common Stock to a corporation (the “New Parent”) in
return for the issue of the same amount of common stock in New Parent; and (ii)
Harbinger shall contribute the Contribution Assets to New Parent in return for
the issue of common stock in New Parent in the same amount as provided in
Section 2.1, in each case in a transaction qualifying as an exchange governed by
Section 351(a) of the Code. The Parties hereby agree that if such a
reorganization occurs, then this Agreement shall be amended such that following
the date of such reorganization, (1) New Parent shall become a Party to this
Agreement and shall be bound by all of the covenants of the Company; (2) any of
the Company’s representations, warranties and covenants contained in this
Agreement with respect to its capital structure shall be taken, as relevant, to
refer to New Parent’s capital structure; and (3) any other consequential
amendments to this Agreement and the Stock Purchase Agreement shall be made to
the extent necessary to reflect the reorganization.
 
(d)         It shall be a condition to the consummation of the Transactions as
modified pursuant to Section 20.3(c) that each of Harbinger and the Company
shall have received from Weil, Gotshal & Manges LLP and Skadden, Arps, Slate,
Meagher & Flom LLP, respectively (or other nationally recognized tax counsel
reasonably acceptable to each party) a written opinion, dated the first
Contribution Closing Date, in form and substance reasonably satisfactory to
Harbinger and the Company, as applicable, on the basis of the facts,
representations and assumptions set forth in such opinion, to the effect that
the contribution of the Contribution Assets and the contribution of the Common
Stock to New Parent that is deemed to occur as a consequence of the transactions
described in Section 20.3(c) in connection with the Transactions as so modified
will be treated for United States federal income tax purposes as an exchange
governed by Section 351(a) of the Code. Harbinger and the Company shall furnish
such certificates to such tax counsel, executed by appropriate officers of
Harbinger and the Company, containing representations and covenants as to
certain matters as may reasonably be requested by such counsel in connection
with (i) such opinion, (ii) any opinion rendered by such counsel in connection
with the consummation of the Transactions as modified pursuant to Section
20.3(a) and (iii) any other Tax opinion relating to the Transactions as modified
pursuant to Section 20.3(a) or 20.3(c) as may be required in connection with the
effectiveness of any registration statement, proxy statement, prospectus or
similar document filed with the SEC or FSA, upon which such tax counsel will be
entitled to rely in rendering any such opinion.
 

 
98

--------------------------------------------------------------------------------

 

 
ARTICLE XXI
 
MISCELLANEOUS
 
Section 21.1      Governing Law. This Agreement shall be governed by and
construed in accordance with the Laws of the State of New York applicable to
contracts made and performed in such State and without regard to the conflicts
or choice of law provisions thereof that would give rise to the application of
the domestic substantive Law of any other jurisdiction.
 
Section 21.2      Jurisdiction. The Parties hereby irrevocably submit to the
exclusive jurisdiction of any federal or state court located within the County,
City and State of New York over any dispute arising out of or relating to this
Agreement or any of the Transactions and each Party hereby irrevocably agrees
that all claims in respect of such dispute or any legal proceeding related
thereto may be heard and determined in such courts. Each Party hereby
irrevocably waives, to the fullest extent permitted by applicable Law, any
objection that such Party may now or hereafter have to the laying of venue of
any such dispute brought in such court or any defense of inconvenient forum for
the maintenance of such dispute. EACH PARTY FURTHER HEREBY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL OR EQUITABLE ACTION (WHETHER BASED ON CONTRACT, TORT
OR OTHERWISE) AND ANY OBJECTION THAT SUCH PARTY MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR IN CONNECTION WITH
THIS AGREEMENT BROUGHT IN THE AFOREMENTIONED COURTS. Each of the Parties agrees
that a judgment in any such dispute may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by Law. Each of the Parties
consents to process being served by any other Party in any suit, action or
proceeding by delivery of a copy thereof in accordance with the provisions of
Section 21.3.
 
Section 21.3      Notices. All notices, requests, payments, instructions or
other documents to be given hereunder will be in writing or by written
telecommunication, and will be deemed to have been duly given if (i) delivered
personally (effective upon delivery), (ii) mailed by registered or certified
mail, return receipt requested, postage prepaid (effective five (5) Business
Days after dispatch), or (iii) sent by a reputable, established courier service
that guarantees next business day delivery (effective the next Business Day),
addressed as follows (or to such other address as the recipient Party may have
furnished to the sending Party for the purpose pursuant to this Section 21.3):
 
 
If to Harbinger to:
 
c/o Harbinger Capital Partners Funds
555 Madison Avenue, 16th Floor
New York, NY 10022
Attention: Jeffrey T. Kirshner
 
with a copy, which shall not constitute notice, sent at the same time and by the
same means to:

 
99

--------------------------------------------------------------------------------

 

 
Harbert Management Corporation
2100 Third Avenue North Suite 600
Birmingham, AL 35203
Attention: General Counsel
 
and
 
Weil, Gotshal & Manges LLP
100 Federal Street
Boston, MA 02110
Attention: Joseph J. Basile, Jr.
 
and
 
Linklaters LLP
1345 Avenue of the Americas
New York, NY 10105
Attention: Nick Rees
 
If to the Company or MSV or MSV LLC, to:
 
SkyTerra Communications, Inc.
10802 Parkridge Boulevard
Reston, VA 20191
Attention: General Counsel
 
with a copy, which shall not constitute notice, sent at the same time and by the
same means to:
 
Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, NY 10036
Attention: Gregory Fernicola, Eric Friedman, and Ann Beth Stebbins
 
Any Party may change the Person(s) and the address(es) to which notices or other
communications are to be sent by giving written notice of any such change in the
manner provided herein for giving notice.
 
Section 21.4      Further Assurances. Each of the Parties shall, upon request of
another Party, execute and deliver to the requesting Party any additional
documents and take such further actions (including delivering instructions to
any depositary or securities intermediary) as the requesting Party may deem to
be necessary or desirable to effect the Transactions, provided that such action
does not extend to requiring Harbinger to procure equity financing or give
Notification initiating the Firm Offer. Without limitation of the foregoing, the
Company, MSV and MSV LLC shall cause its Subsidiaries (provided that, in the
case of the Canadian Joint Venture Companies, the Company, MSV and MSV LLC shall
only be required to use their reasonable efforts to cause the Canadian Joint
Venture Companies) to take such actions as are necessary for the Company to
satisfy its commitments under this Agreement.
 

 
100

--------------------------------------------------------------------------------

 

Section 21.5      Specific Performance. Each of the Parties acknowledges that it
may be impossible to measure in money the damages to it if the other Parties
fail to comply with their obligations under this Agreement or the Stock Purchase
Agreement, and that, in the event of any such failure, such non-breaching Party
may not have an adequate remedy at Law. Accordingly, the Parties agree that
injunctive or other equitable relief, in addition to remedies at Law or damages,
is an appropriate remedy for any such failure and will not oppose the granting
of such relief on the basis that such non-breaching Party has an adequate remedy
at Law. Each of the Parties agrees that it will not seek, and agree to waive any
requirement for, the securing or posting of a bond in connection with seeking or
obtaining such equitable relief. Nothing in this Section 21.5 is intended to
limit or modify the provisions of Section 21.13 in any respect, and, for the
avoidance of doubt, this Section 21.5 shall not prevent any Party from
terminating this Agreement in accordance with Section 21.13.
 
Section 21.6      Assignments. This Agreement shall bind and inure to the
benefit of the Parties and their respective successors, and permitted assigns.
No Party shall assign any rights or delegate any obligations hereunder without
the consent of the other Parties, other than in the case of Harbinger, which
shall have the right to assign any or all of its rights and/or delegate its
obligations to any fund affiliated with Harbinger Master, Harbinger Special,
Harbinger Fund or the Harbinger Satellite Fund. Except as otherwise expressly
provided herein, nothing in this Agreement is intended to or will confer any
rights or remedies on any Person other than the Parties and their respective
successors and permitted assigns.
 
Section 21.7      Counterparts. This Agreement may be executed by the Parties in
separate counterparts, each of which when so executed and delivered will be an
original, but all of which together will constitute one and the same agreement.
In pleading or proving this Agreement, it will not be necessary to produce or
account for more than one such counterpart. Facsimile and PDF signatures hereto
shall be deemed to be of the same force and effect as originals.
 
Section 21.8      Waivers. No waiver of any breach or default hereunder will be
valid unless such waiver is in writing signed by the waiving Party. No failure
or other delay by any Party in exercising any right, power, or privilege
hereunder will be or operate as a waiver thereof, nor will any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.
 
Section 21.9      Entire Agreement. This Agreement, the Stock Purchase
Agreement, the Securities Purchase Agreement, the Registration Rights Agreement,
the Consulting Agreement, the Confidentiality Agreement and the Confidentiality
Side Letter contain the entire understanding and agreement between the Company,
MSV and MSV LLC, on the one side, and Harbinger Master, Harbinger Special,
Harbinger Fund and the Harbinger Satellite Fund, on the other side, and
supersedes any prior understandings or agreements between the Company, MSV and
MSV LLC, on the one side, and Harbinger Master, Harbinger Special, Harbinger
Fund and the Harbinger Satellite Fund, on the other side, with respect to the
subject matter hereof.
 
Section 21.10    Amendments in Writing. This Agreement may not be amended,
modified or supplemented except by a writing duly executed by all of the
Parties.
 

 
101

--------------------------------------------------------------------------------

 

Section 21.11    Changes in Capital Structure. The issuance of any Voting Common
Stock by the Company to Harbinger in exchange for the Contribution Shares, the
Converted Shares and the Sponsor Fee Shares shall be equitably adjusted to
reflect any changes to the Company's capital structure that may occur between
the date hereof and the date of such issuance, provided, however, that no such
adjustment shall be made for any warrants granted to Harbinger Master and
Harbinger Special pursuant to the Securities Purchase Agreement. Such changes to
the Company's capital structure may include, but are not limited to, stock
consolidations, stock splits, interim rights offerings, non-cash distributions,
spin-offs, reclassifications, schemes of arrangements, payments of cash
dividends or other similar transactions.
 
Section 21.12    Reimbursement of Costs.
 
(a)         If the Firm Offer is successfully implemented, the Company shall
reimburse Harbinger's reasonably incurred and documented fees and expenses in an
amount not to exceed $40,000,000. Any amounts required to be withheld by the
Company (as determined in good faith by the Company) in respect of Taxes thereon
that are withheld and paid over to the appropriate Taxing Authority shall be
treated as having been paid by the Company to Harbinger pursuant to this
Section. Prior to any reimbursement of expenses hereunder, Harbinger shall
deliver to the Company the forms, certificates and information set forth in
Section 17.1(b) in respect of such Reimbursement Payments.
 
(b)         If a Firm Offer Announcement is made pursuant to Article XIII, but
the Firm Offer is ultimately unsuccessful as a result of the occurrence of any
event set forth in paragraph (ii) or (iii) of Section 21.13, subject to
Harbinger having no separate right to receive any Reimbursement Payments under
Section 13.8 or Section 15.3, the Company shall be required to reimburse
Harbinger’s reasonably incurred and documented fees and expenses in an amount
not to exceed $20,000,000. Prior to any reimbursement of expenses hereunder,
Harbinger shall deliver to the Company the forms, certificates and information
set forth in Section 17.1(b) in respect of such Reimbursement Payments. Any
amounts required to be withheld by the Company (as determined in good faith by
the Company) in respect of Taxes thereon that are withheld and paid over to the
appropriate Taxing Authority shall be treated as having been paid by the Company
to Harbinger pursuant to this Section.
 
(c)         Subject to Sections 13.8, 15.3 and 21.12(a) and 21.12(b), each of
the Parties acknowledges and agrees that such Party is responsible for bearing
and paying its own legal fees and expenses incurred in connection with
negotiating, executing and implementing this Agreement, the Stock Purchase
Agreement, the Registration Rights Agreement (except as otherwise provided in
the Registration Rights Agreement) and the Consulting Agreement. Nothing in this
Section 21.12(b) shall preclude a Party from making a claim for or recovering
legal expenses incurred in connection with enforcement of its rights and
remedies under this Agreement, the Stock Purchase Agreement, the Registration
Rights Agreement and the Consulting Agreement in a court of Law or other legal
proceeding, arbitration or mediation.
 
Section 21.13    Termination. At any time up to the Firm Offer Date, this
Agreement may be terminated at will by Harbinger upon notice to the Company.
Subject to the requirements of the UK Takeover Panel, this Agreement may also be
terminated, upon notice by
 

 
102

--------------------------------------------------------------------------------

 

 
either the Company or Harbinger to the other (provided that no Party that is in
material breach of this Agreement may terminate this Agreement hereunder), upon
the earlier of (i) service of a termination notice by the Company or by
Harbinger as a result of the failure to obtain the Regulatory Approvals,
provided such notice is in accordance with and subject to the terms and
conditions set forth in Article VIII, (ii) if the Firm Offer is implemented by
way of Scheme, and (A) the Court declines or refuses to sanction the Scheme, (B)
the Court Order sanctioning the Scheme is not granted or (C) any of the Target
shareholder meeting resolutions or any resolutions required to approve and
implement the Scheme at the Court meeting are not passed, (iii) if the Firm
Offer is implemented by way of Offer and the Offer lapses, (iv) the FCC
designating for hearing the FCC applications seeking the FCC Approval, (v) the
agreement of the Parties, (vi) if following the delivery of a Notification under
Section 13.2, an Amendment Notification under Section 14.1(a), or a Waiver
Notification under Section 14.2, the Company’s Board, in accordance with Section
13.5, Section 14.1(e) or Section 14.2(b), determines not to proceed with the
making of a Firm Offer, upon completion of the No Deal Rights Offering and
satisfaction by the Company of its obligations under Section 13.8 and Section
15.3 and (vii) September 30, 2010 (the "Termination Date"); provided, that the
provisions of Article XVIII, Section 16.19, and Article XXI shall survive any
such termination.
 
Section 21.14    Several Obligations. Each of Harbinger Master, Harbinger
Special,  Harbinger Fund and the Harbinger Satellite Fund shall only have
obligations and liabilities under or in relation to breach of the Agreement on a
several basis and any representations, warranties, notification,
acknowledgements or notifications under this Agreement shall be given by each of
Harbinger Master, Harbinger Special, Harbinger Fund and the Harbinger Satellite
Fund only in respect of itself and not in respect of any other of its
Affiliates.
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 

 
103

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
and year first above written.
 



 
HARBINGER CAPITAL PARTNERS MASTER FUND I, LTD
       
By: Harbinger Capital Partners Offshore Manager, LLC, as investment manager
       
By:
  /s/ William R. Lucas, Jr.        
Name:
   William R. Lucas, Jr.        
Title:
 Executive Vice President              
HARBINGER CAPITAL PARTNERS SPECIAL SITUATIONS FUND, L.P.
       
By: Harbinger Capital Partners Special Situations GP, LLC, as general partner
       
By:
  /s/ William R. Lucas, Jr.        
Name:
  William R. Lucas, Jr.         Title:   Executive Vice President              
HARBINGER CAPITAL PARTNERS FUND I, L.P.
       
By: Harbinger Capital Partners GP, LLC, as general partner
       
By:
  /s/ William R. Lucas, Jr.        
Name:
  William R. Lucas, Jr.          Title:   Executive Vice President







[Signature Page to Master Contribution and Services Agreement]
 
 

--------------------------------------------------------------------------------

 







 
HARBINGER CO-INVESTMENT FUND, L.P.
       
By: Harbinger Co-Investment GP, LLC, as general partner
 
By:           HMC – New York, Inc., as managing member
     
By:
  /s/ William R. Lucas, Jr.        
Name:
  William R. Lucas, Jr.         Title:    Executive Vice President              
SKYTERRA COMMUNICATIONS, INC.
             
By:
  /s/ Alexander H. Good        
Name:
  Alexander H. Good         Title:  Chairman CEO & President              
MOBILE SATELLITE VENTURES SUBSIDIARY LLC
 
       
By:
  /s/ Scott Macleod        
Name:
  Scott Macleod         Title:  Executive Vice President and CFO              
MOBILE SATELLITE VENTURES L.P
       
By:
  /s/ Scott Macleod        
Name:
  Scott Macleod         Title:  Executive Vice President and CFO





 


 




[Signature Page to Master Contribution and Services Agreement]
 
 

--------------------------------------------------------------------------------

 




 
ANNEX A
 
OWNERSHIP OF CONTRIBUTION SHARES AND CONVERTIBLE BONDS
 


Name
Contribution Shares
Convertible Bonds
     
Harbinger Master
89,804,544
25,070,000
     
Harbinger Special
42,236,456
12,530,000
     





 
 

--------------------------------------------------------------------------------

 


 
EXHIBIT A
 
STOCK PURCHASE AGREEMENT
 


[See Exhibit 10.2 to the Form 8-K filed by SkyTerra Communications, Inc. on July
24, 2008]



 
 

--------------------------------------------------------------------------------

 


 
EXHIBIT B
 
SECURITIES PURCHASE AGREEMENT
 
 
[See Exhibit 10.3 to the Form 8-K filed by SkyTerra Communications, Inc. on July
24, 2008]
 


 
 

--------------------------------------------------------------------------------

 


EXHIBIT C
 
POSSIBLE OFFER ANNOUNCEMENT





--------------------------------------------------------------------------------


 
STRICTLY PRIVATE AND CONFIDENTIAL
Harbinger Draft 24/7/08@3pm (EST) 
RNS Number: [●]  
Harbinger Capital Partners Funds and SkyTerra Communications Inc.
25 July 2008


NOT FOR RELEASE, PUBLICATION OR DISTRIBUTION IN WHOLE OR IN PART IN, INTO OR
FROM ANY JURISDICTION WHERE TO DO SO WOULD CONSTITUTE A VIOLATION OF THE
RELEVANT LAWS IN THAT JURISDICTION.
 
Proposed offer by the Harbinger Capital Partners Funds and SkyTerra
Communications Inc. for Inmarsat plc
 
The board of SkyTerra Communications, Inc (“SkyTerra”) and the management of
SkyTerra’s largest shareholders, the Harbinger Capital Partners Funds
(“Harbinger” and together with SkyTerra, the “Potential Offeror”), today
announce their intention to make an offer to acquire the entire issued and to be
issued share capital of Inmarsat plc (“Inmarsat”) not already held by the
Potential Offeror (the “Proposed Offer”) on terms to be announced following
satisfactory outcome of the Regulatory Approvals process.
 
The Proposed Offer
 
On 7 July 2008, Harbinger confirmed that it had made a preliminary approach to
Inmarsat in relation to a possible offer for the entire issued and to be issued
share capital of Inmarsat not already held by the Potential Offeror. Discussions
took place between Harbinger and Inmarsat and their respective advisers and
these discussions focussed upon the lengthy regulatory and competition approval
process required to effect an offer for Inmarsat. In light of the lengthy
process (as further described below) Harbinger did not consider it appropriate
to make a firm offer for Inmarsat at that stage and therefore Harbinger and
Inmarsat separately announced on 21 July 2008 that they had agreed to suspend
discussions in relation to the possible offer.
 
Today the Potential Offeror is announcing a proposed offer for Inmarsat and
assuming an acceptable conclusion to the Regulatory Approvals process, the
Potential Offeror intends to enter into negotiations with the board of Inmarsat
regarding the terms of an offer and endeavour to seek the recommendation of the
Inmarsat board at that time.
 
The Potential Offeror strongly believes that the combination of SkyTerra and
Inmarsat presents an excellent opportunity to advance the realisation of
ubiquitous wireless coverage of the United States and Canada through an
integrated satellite-terrestrial communications network.
 
Regulatory Process
 
A number of Regulatory Approvals will need to be obtained in respect of the
Proposed Offer, including approval from the U.S. Federal Communications
Commission. The Potential Offeror expects that it will take approximately 12 to
18 months to obtain all of the Regulatory Approvals - a period which
significantly exceeds a normal offer period. Therefore, prior to any offer being
made by the Potential Offeror for Inmarsat, the Potential Offeror will seek to
obtain the principal required consents, including those which are expected to
take the longest to obtain. Further details of the Regulatory Approvals are set
out in the section below entitled ‘Regulatory Approvals and Timetable’.
 
There is no certainty that the Regulatory Approvals will be obtained, or that
they will be obtained on terms satisfactory to the Potential Offeror.
 
Terms of Proposed Offer
 
As a result of the uncertainty in relation to the Regulatory Approvals it is not
the intention of the Potential Offeror to announce the formal terms or structure
of any offer at this stage.
 

--------------------------------------------------------------------------------


 
Effect of this Announcement
 
This announcement does not constitute an announcement of a firm intention to
make an offer under Rule 2.5 of the Code and therefore there can be no certainty
that any offer will be made, even if all of the Regulatory Approvals are
obtained on terms satisfactory to the Potential Offeror, or that if an offer
were made for Inmarsat that it would be successful.
 
The content of this announcement has been agreed with the UK Panel on Takeovers
and Mergers and in view of the anticipated length of the Regulatory Approvals
process this announcement ends the current offer period for the purposes of the
Code. Both the Potential Offeror and Inmarsat have accepted this ruling. As a
consequence, inter alia, Rule 8 of the Code does not apply to Inmarsat and/or
the Potential Offeror, and as an offer is not imminent, Rule 21 of the Code does
not apply either.
 
Information on SkyTerra
 
Harbinger, together with an affiliate, currently own 48.43% of SkyTerra’s issued
and outstanding voting shares, and have the right, subject to FCC and other
applicable U.S. approvals, to own 60.90% of SkyTerra’s voting shares. If the
Proposed Offer is successful then Harbinger’s interest in the issued and
outstanding voting shares of SkyTerra will be further increased upon the
transfer to SkyTerra of Harbinger’s current holding of Inmarsat Shares and
Inmarsat Convertible Bonds, as referred to in ‘Information on the Harbinger
Capital Partners Funds’ below.
 
SkyTerra is the parent company of Mobile Satellite Ventures LP ("MSV"), which
along with its Canadian joint venture Mobile Satellite Ventures (Canada) Inc.
(“MSV Canada”) delivers mobile wireless voice and data services primarily for
public safety, security, fleet management and asset tracking in the United
States and Canada. MSV and MSV Canada are developing an integrated
satellite-terrestrial communications network, which they expect will provide
seamless, transparent and ubiquitous wireless coverage of the United States and
Canada to consumer handsets. MSV holds the first FCC licence to provide
integrated satellite-terrestrial services. MSV and MSV Canada plan to launch two
satellites for coverage of the United States and Canada, which are expected to
be among the largest and most powerful commercial satellites ever built. When
completed, the network is expected to support communications in a variety of
areas including public safety, homeland security, aviation, transportation and
entertainment, by providing a platform for interoperable, user-friendly and
feature-rich voice and high-speed data services.
 
Information on the Harbinger Capital Partners Funds
 
Founded in 2001 by Philip A. Falcone and Harbert Management Corporation, the
Harbinger Capital Partners Funds, managed out of offices in New York, have grown
to be one of the 15 largest hedge funds, by assets, in the United States. The
Harbinger Capital Partners Funds’ mission is to achieve superior returns through
investments in various asset classes, special situations and private loans and
notes. The Harbinger Capital Partners Funds may also make strategic investments,
controlling or otherwise, when they see development opportunities and value
creation. The firm consists of a team of investment professionals who seek to
develop investment opportunities through analytical rigour coupled with a
contrarian viewpoint. As of 1 July 2008, the Harbinger Capital Partners Funds
had over $26.0 billion in assets under management and committed capital.
Harbinger currently holds 132,041,000 Inmarsat Shares and Inmarsat Convertible
Bonds having an aggregate principal amount of $37,600,000 which, if the Proposed
Offer is successful, it will transfer to SkyTerra in return for newly issued
shares in SkyTerra.
 

--------------------------------------------------------------------------------


 
Information on Inmarsat
 
Inmarsat is a leading provider of global mobile satellite communications.
Inmarsat provides voice and high-speed data services to almost anywhere on the
planet – on land, at sea and in the air. Its services are delivered through one
of the most versatile and reliable satellite networks in the world. Inmarsat
owns and operates 10 satellites in geostationary orbit 35,786km above the Earth,
controlled from its HQ in London via ground stations located around the globe.
Inmarsat works to develop innovative, customised solutions for businesses and
organisations all over the world. These include major corporations from the
maritime, media, oil and gas, construction and aeronautical industries, as well
as governments and aid agencies. Inmarsat is relied upon for mission-critical
mobile communications and is a trusted and integral part of its customers’
global operations.
 
Reasons for the Proposed Offer
 
With its global satellite fleet and complementary plans for next generation
satellites, Inmarsat offers a compelling strategic fit to SkyTerra, and its
subsidiary MSV, which together with MSV Canada, is developing an integrated
satellite-terrestrial communications network, to provide seamless, transparent
and ubiquitous wireless coverage of the United States and Canada to consumer
handsets. In an effort to realise additional value embedded in the combination
of both companies’ radio spectrum, MSV and Inmarsat recently signed a
cooperation agreement for L-Band operations in North America. The Proposed Offer
would allow MSV and Inmarsat to increase substantially the scope of their
existing cooperation, further enhancing spectrum efficiency to support the
development of an integrated satellite-terrestrial communications network in
North America, based on MSV's patented ancillary terrestrial component
technology.
 
Regulatory Approval and Timetable
 
In order to effect the Proposed Offer it will be necessary for the Potential
Offeror to obtain the following Regulatory Approvals: (i) approval of the FCC
for transfer of control of the FCC licences held by MSV LLC and Inmarsat; (ii)
FCC approval to increase Harbinger’s “foreign” ownership of SkyTerra up to 100%;
(iii) FCC approval for transfer of control of the TVCC Lease which relates to
the control of the 1.6 Spectrum, which is subject to an option agreement; (iv)
HSR Act clearance by the DoJ and the FTC for acquisition of Inmarsat voting
securities; (v) European Commission or national Member State antitrust approval
for acquisition of Inmarsat; and (vi) such other antitrust, regulatory and
governmental approvals that the Potential Offeror identifies that it considers
necessary in order to be able to effect the Proposed Offer.
 
The Potential Offeror expects that each of the FCC and DoJ will undertake a
substantive review of the consequence of the Proposed Offer and therefore it is
likely to take approximately 12 to 18 months for the Potential Offeror to obtain
those Regulatory Approvals. Given the time needed to obtain those Regulatory
Approvals, the Potential Offeror intends to obtain a number of the required
consents prior to any firm offer being made by the Potential Offeror for
Inmarsat.
 
In a number of jurisdictions where Regulatory Approvals may be necessary or
desirable, the relevant satellite, antitrust and/or governmental authorities may
not permit filings on the basis of this announcement. It is the Potential
Offeror's expectation that such approvals can either be obtained within the
normal offer timetable or would not impede the Potential Offeror’s ability to
complete the acquisition of Inmarsat.
 

--------------------------------------------------------------------------------


 
Assuming an acceptable conclusion to the Regulatory Approvals process, the
Potential Offeror intends to enter into negotiations with the board of Inmarsat
regarding the terms of an offer and endeavour to seek the recommendation of the
Inmarsat board.
 
The Potential Offeror expects that any offer, if made, would be made to
shareholders of Inmarsat in the second half of 2009 and that such an offer would
be completed as quickly as possible thereafter.
 
A further announcement may be made, if and when appropriate.
 
General
 
For further information, please contact:
 
Merrill Lynch International
Tel: +44 (0)20 7628 1000
 
Richard Taylor
Philip Noblet
 
Tulchan Communications
Tel: +44 (0)20 7353 4200
 
Andrew Grant
Andrew Honnor
 
This announcement does not constitute an offer or invitation to purchase any
securities. The release, distribution or publication of this announcement in
jurisdictions other than the UK may be restricted by law and therefore any
persons who are subject to the laws of any jurisdiction other than the UK should
inform themselves about and observe any applicable requirements.
 
Merrill Lynch International is acting only for Harbinger and no-one else in
connection with the Proposed Offer and will not regard any other person as its
client or be responsible to any person other than Harbinger for providing the
protections afforded to clients of Merrill Lynch International nor for giving
advice in relation to the Proposed Offer.
 
This announcement does not constitute, or form part of, any offer for, or any
solicitation of any offer for, or any offer to sell securities in any
jurisdiction nor does it constitute a prospectus or prospectus equivalent
document.
 
This announcement ends the offer period for the purpose of the Code and
therefore Rule 8 does not apply to the Potential Offeror and/or Inmarsat.
 
Statement under the U.S. Private Securities Litigation Reform Act of 1995
 
This announcement may contain forward-looking statements within the meaning of
the U.S. Private Securities Litigation Reform Act of 1995, with respect to plans
described in this news release. Such statements generally include words such as
could, can, anticipate, believe, expect, seek, pursue, proposed, potential and
similar words. Such forward-looking statements are subject to uncertainties
relating to the receipt of regulatory and competition approvals, the cooperation
and support of Inmarsat with respect to the Proposed Offer, the ability of the
Potential Offeror to raise the financing required for the Proposed Offer and the
ability of the Potential Offeror to consummate the Proposed Offer. The Potential
Offeror assumes no obligation to update or supplement such forward-looking
statements.


--------------------------------------------------------------------------------



Appendix


Definitions


“1.6 Spectrum” means the 5MHz of nationwide (U.S.), contiguous unpaired spectrum
from 1670-1675 MHz controlled by TVCC


“Code” means the UK City Code on Takeovers and Mergers


“DoJ” means the U.S. Department of Justice


“FCC” means the U.S. Federal Communications Commission


“FTC” means the U.S. Federal Trade Commission


“Harbinger” means Harbinger Capital Partners Master Fund I Ltd and Harbinger
Capital Partners Special Situations Fund, LP, being together the Harbinger
Capital Partners Funds


“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended


“Inmarsat” means Inmarsat plc


“Inmarsat Convertible Bonds” means $287,700,000 1.75% convertible bonds due 2017
issued by Inmarsat


“Inmarsat Shares” means the ordinary shares of €0.0005 each in the capital of
Inmarsat


“MSV” means Mobile Satellite Ventures LP, a Delaware Limited partnership


“MSV LLC” means Mobile Satellite Ventures Subsidiary LLC, a Delaware limited
liability corporation and wholly owned subsidiary of MSV


“Regulatory Approvals” has the meaning given to it in the section entitled
“Regulatory Approvals and Timetable”


“SkyTerra” means SkyTerra Communications, Inc


“TVCC” means TVCC Holding Company, LLC, a Delaware limited liability company


“TVCC Lease” means the Long-Term De Facto Transfer Lease Agreement, dated 23
July 2007, between an affiliate of TVCC and OP LLC


 
 

--------------------------------------------------------------------------------

 


 
EXHIBIT D
 
REGISTRATION RIGHTS AGREEMENT
 
 
[See Exhibit 10.6 to the Form 8-K filed by SkyTerra Communications, Inc. on July
24, 2008]
 


 
 

--------------------------------------------------------------------------------

 


 
EXHIBIT E
 
CONSULTING AGREEMENT
 

 

--------------------------------------------------------------------------------


 
FORM OF CONSULTING AGREEMENT
 
This Consulting Agreement ("Agreement") is made this ___ day of _____, 2008 (the
"Effective Date"), by and between TVCC One Six Holdings LLC, a Delaware limited
liability company ("TVCC") and SkyTerra Communications, Inc., a Delaware
corporation ("Consultant").  TVCC and Consultant are sometimes referred to
herein collectively as the "Parties" and individually each of TVCC and
Consultant may be referred to herein as a "Party."
 
WHEREAS, TVCC is the Federal Communications Commission ("FCC")-authorized lessee
of certain nationwide spectrum rights for 5 MHz in the 1670-1675 MHz band (the
"Spectrum") licensed to OP LLC ("OP"), FCC Call Sign WPYQ831 (the "Spectrum
License"), pursuant to a "Long Term De Facto Transfer Lease Agreement," dated
July 23, 2007, by and between TVCC and OP, and a Master Agreement, dated July
16, 2007, by and among TVCC, OP, and a parent company of OP, Crown Castle MM
Holding LLC (the "Spectrum Lease Agreements"); and
 
WHEREAS, in connection with Consultant's entry into that certain Master
Contribution and Support Agreement, dated July 24, 2008 (the "Master
Agreement"), by and between Harbinger Capital Partners Master Fund I, Ltd.,
Harbinger Capital Partners Special Situations Fund, LP, Harbinger Co-Investment
Fund, L.P., the Consultant, Mobile Satellite Ventures LP and Mobile Satellite
Ventures Subsidiary LLC, TVCC has requested Consultant to provide, and
Consultant has agreed to provide, certain consulting services to TVCC in
connection with TVCC's use of the Spectrum.
 
NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, TVCC and Consultant hereby agree
as follows:
 
1.           CONSULTING SERVICES
 
1.1        Subject to the  ultimate authority, control, and approval of TVCC and
the terms and conditions set forth herein, Consultant shall provide or cause to
be provided to TVCC, as TVCC may reasonably request, the following consulting
services (the "Consulting Services"):
 
(i)           assist TVCC in performing the activities in accordance with the
instructions of TVCC for the continued operation, maintenance and repair of the
networks used by TVCC to provide service to the White Mountain Apache
Reservation as reasonably necessary to preserve the tribal lands bidding credit
that OP received in connection with the auction of the spectrum relating to the
White Mountain Indian Reservation and in accordance with the FCC Memorandum
Opinion and Order, File No. 0002271317, FCC 07-16 (rel. February 26, 2007) that
permitted OP to operate at increased power and all applicable FCC rules and
regulations;
 
(ii)          assist TVCC in accordance with the instructions of TVCC in (a)
compliance with all site leases ("Site Leases") entered into with CCMM I, LLC
("CCMM"), a wholly-owned subsidiary of TVCC, in connection with the use of the
Spectrum; (b) to the extent therein permitted, the termination of such Site
Leases; (c)
 

--------------------------------------------------------------------------------


 
decommissioning, dismantling, removing and disposing the equipment on the sites
covered by such Site Leases, and (d) repairing and restoring the premises
covered by such Site Leases.
 
(iii)         subject to Section 4(b) hereof, assist TVCC and CCMM in accordance
with the instructions of TVCC in maintaining compliance by TVCC and CCMM with
all applicable Federal, state and local regulations to which its facilities and
operations may be subject;
 
(iv)         maintain reasonable records related to all of the foregoing
activities; and
 
(v)          to the extent commercially reasonable, in accordance with the
instructions of TVCC, analyze, perform and provide a study showing the possible
integration of services employing the Spectrum and ATC services that may be
provided in adjacent bands on a nationwide basis.
 
For the avoidance of doubt, Consultant’s duties under this Agreement do not
include the build out of TVCC’s system or meeting any FCC build out requirement.
 
1.2        Consultant shall perform the Consulting Services and devote such time
and resources as are reasonably necessary for the performance of its obligations
hereunder,  employing a commercially reasonable standard of care.  Consultant
may use subcontractors to provide any of the Consulting Services; provided that
their selection shall be subject to the prior written consent of TVCC, and
further provided, that no such consent shall be required in connection with
services provided by (i) any subcontractor that Consultant has engaged or
engages in its business, (ii) any contractor engaged by TVCC or CCMM as of the
date hereof, or (iii) Crown Castle USA Inc. or any of its affiliates.  If
Consultant delegates any of its responsibilities under this Agreement to any of
its Affiliates (as such term is used in the Master Agreement) or uses
subcontractors in the performance thereof, then Consultant shall remain
responsible for the actions and performance of such Affiliate or subcontractor
to the extent Consultant would be responsible hereunder if directly performing
such obligations itself.  Certain of the services provided hereunder may
require the utilization of third party software licenses, or otherwise are
subject to restrictions of third parties, and the provision of Consulting
Services hereunder is subject to such licenses or restrictions; provided that no
such use shall subject TVCC to any licensing fee, nor shall any restriction on
use be binding upon TVCC without its express prior written consent.  In no event
shall Consultant use any software or other intellectual property in the
performance of its work hereunder to which it does not have the full right to
use in the manner so employed.
 
1.3        TVCC and Consultant, and their Affiliates, shall reasonably cooperate
with each other (including any of their Affiliates) in the provision of
Consulting Services contemplated by this Agreement.
 
1.4        TVCC shall make available on a timely basis to the Consultant all
information requested by the Consultant reasonably necessary to perform the
Consulting Services.  TVCC shall give the Consultant reasonable access, during
normal business hours and at such other
 
2

--------------------------------------------------------------------------------


 
times as are reasonably required, to TVCC's premises to the extent reasonably
necessary to enable it to provide the Consulting Services.
 
1.5        All work performed by Consultant, including all reports and records
produced or maintained, shall be performed and maintained as a work for hire for
TVCC and TVCC shall have full right, title and interest therein.
 
1.6        For the avoidance of doubt, the facilities and Spectrum rights used
to provide services by TVCC shall remain the property of, or, as applicable,
under licenses or leases granted to TVCC, and nothing herein shall constitute
any conveyance or assignment of any right, title, or interest therein to
Consultant.  TVCC shall have unfettered access to all of its facilities used to
provide any services that employ the Spectrum, the operation of which shall
remain under TVCC's control.  Nothing herein shall give Consultant any rights to
hire, fire, or supervise any personnel of TVCC.
 
1.7           TVCC (or CCMM, as applicable) shall remain responsible for any
payments as may be due and payable by it (i) under the Spectrum Lease Agreements
and Site Leases, (ii) pursuant to all agreements currently in place, or as TVCC
may subsequently enter into or modify, to provide the White Mountain Apache
Reservation service, and (iii) under any and all other agreements to which TVCC
and/or CCMM is or may in the future become a party concerning the use of the
Spectrum.  TVCC shall also be entitled to any payment received for any services
provided over the Spectrum.
 
1.8           Notwithstanding anything to the contrary in this Agreement, TVCC
hereby acknowledges that the Consultant and its Affiliates shall not be
obligated to perform any Consulting Services hereunder to the extent that (i)
performance of such Consulting Services would constitute a violation of any
applicable law, rule or regulation of any Governmental Entity (as such term is
defined in the Master Agreement) or conflict with or result in any breach,
violation or default under any contract which the Consultant or any of its
subsidiaries are bound, (ii) such Consulting Services are not set forth in
Section 1.1 hereof, or (iii) the Consultant has not been instructed by TVCC to
perform such Consulting Services.
 
2.           CONSULTING FEES AND EXPENSES
 
2.1        TVCC shall pay Consultant the following fees and costs in
consideration of the Consulting Services to be provided by Consultant hereunder:
 
(i)           A monthly fee of $1,000 (the “Monthly Fee”);  and
 
(ii)          Consultant's reasonable, documented third party, out of pocket
expenses reasonably incurred in performing the Consulting Services, provided
that any expenses in excess of $5,000 paid to any individual third party or
affiliated entity in one or a series of transactions or in excess of $10,000 for
any month shall require the prior written consent of TVCC in order to be subject
to reimbursement.
 
TVCC's obligation to pay for Consulting Services already performed shall survive
any termination of this Agreement.
 
3

--------------------------------------------------------------------------------


 
2.2        Payments to Consultant shall be due and payable monthly in arrears
thirty (30) days from invoice of services performed and expenses
incurred.  Invoices for the reimbursement of costs, to be payable, shall include
reasonable documentation thereof.
 
2.3        Consultant shall be responsible to pay all federal, state and local
taxes which shall be become due on any money paid to Consultant under the terms
of this Agreement.
 
2.4        Consultant shall review and advise TVCC as to the validity of
invoices  and otherwise notify TVCC reasonably in advance as to payments that
may be due to be paid by TVCC or CCMM for site rentals, utilities, vendors and
other obligations of TVCC or CCMM.  Responsibility for making such payments as
may be due shall remain with TVCC or CCMM, as applicable.
 
3.           TERM
 
 Subject to the early termination provisions hereof, this Agreement shall be
effective as of the Effective Date and remain in effect until the earliest
of:  (i) the Completion (as defined in the Master Agreement); (ii) three (3)
months after the Master Agreement is terminated without the occurrence of a
Completion thereunder; or (iii) July 31, 2010.
 
4.           FCC MATTERS
 
 Consultant expressly recognizes that TVCC is the FCC-authorized lessee of the
Spectrum and operates under applicable federal and state statutes, rules and
regulations.  Therefore, Consultant expressly warrants that:
 
(a)          Consultant shall not represent itself as the lessee or licensee of
the Spectrum or as TVCC's or OP's agent or representative for that or any other
purpose.  Consultant shall not be, and shall not hold itself as, in control of
the operation or provision of services employing said Spectrum.
 
(b)          Consultant shall, upon TVCC's request, provide TVCC with any and
all information in Consultant's possession or to which Consultant has access
that may be necessary for TVCC to submit necessary reports or applications to
the FCC or other regulatory bodies, and, at TVCC's request, shall assist TVCC in
the preparation of FCC or any other relevant authority all reports,
applications, renewals, filings or other documents necessary to do so.  The
foregoing notwithstanding, Consultant acknowledges and agrees that TVCC shall
make the final determination as to the contents of all reports, applications and
other filings before the FCC and any other regulatory body with jurisdiction
over TVCC as to all Spectrum Lease Agreement or  Spectrum License matters, or
any other matter within the subject matter of this Agreement.
 
(c)          Nothing herein shall authorize Consultant to become the notice
party under any FCC or other governmental authorization or any agreement to
which TVCC or CCMM may be party.  If, nevertheless, Consultant receives any such
FCC, other regulatory, or contractual notice, it shall immediately forward the
same to TVCC.
 
4

--------------------------------------------------------------------------------


 
5.           MUTUAL REPRESENTATIONS, WARRANTIES, AND COVENANTS
 
 Each party represents and warrants to the other that:
 
(a)          Organization and Authorization of Transaction.  It is duly
organized and validly existing and has full power and authority to execute and
deliver this Agreement and to perform its obligations hereunder.  This Agreement
constitutes the valid and legally binding obligation of the party, enforceable
in accordance with its terms, except to the extent limited by bankruptcy,
insolvency, reorganization, moratorium or other laws of general application
relating to or affecting the enforcement of creditors' rights and by principles
of equity or public policy.
 
6.           FORCE MAJEURE
 
Neither party shall be liable to the other for any failure to perform, or delay
in performing, any act required by this Agreement that is caused by acts of God
or any other cause or force beyond the control of said party, including but not
limited to, strikes, lockouts, or other labor disturbances, shortages of
necessary materials, failure of third party equipment suppliers, or restrictive
governmental laws or regulations, including (without limitation) any change
in  FCC regulation or its interpretation thereof; provided that a party subject
to such a force majeure condition promptly notifies the other party of all
relevant circumstances and uses its commercially reasonable efforts to cure its
failure to perform (including through the use of work around procedures or other
available alternatives) as promptly as practical.
 
7.           WAIVER OF LIABILITY; INDEMNIFICATION; EQUITABLE RELIEF
 
(a)          Neither party shall be liable to the other party, and each party
hereby waives all claims against the other party, for any injury or damage to
any property from any cause whatsoever other than by reason of the willful act,
gross negligence or breach of this Agreement by the other party.
 
(b)          Each party agrees to indemnify and hold harmless, and, at the other
party's request, defend the other party from any and all claims, suits, or
causes of action for damages (including, without limitation, any actual or
threatened FCC forfeiture), including reasonable costs and attorney's fees,
arising out of any injury to or death of any person, or any damage to property,
to the extent caused by the gross negligence or willful misconduct of the
indemnifying party or its principals, employees, agents, subcontractors or
invitees.
 
(c)          Neither party shall be liable to the other for any special,
exemplary, consequential (including lost profits), special, incidental, punitive
or indirect damages with respect to the provision of Consulting Services.
 
(d)          CONSULTANT MAKES NO EXPRESS WARRANTY, NO WARRANTY OF
MERCHANTABILITY, NO WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE, NOR ANY
IMPLIED OR STATUTORY WARRANTY WHATSOEVER WITH RESPECT TO THE CONSULTING SERVICES
AND CONSULTANT HEREBY DISCLAIMS, TO THE FULLEST EXTENT ALLOWED
 
5

--------------------------------------------------------------------------------


 
BY LAW, ANY SUCH WARRANTY.  CONSULTANT SHALL HAVE NO LIABILITY FOR DEFECTS IN
SOFTWARE CODE OR OTHER INFORMATION TECHNOLOGY PRODUCTS OR SERVICES PROVIDED BY
THIRD PARTIES.
 
8.           DEFAULT
 
(a)          Default.  An event of default ("Event of Default") by a party shall
exist if said party shall fail to perform any material obligation under this
Agreement and such failure shall continue for a period of thirty (30) days
following notice from the other party specifying such nonperformance.
 
(b)          Rights Upon Default.  Upon the occurrence of an Event of Default,
the non-Defaulting party may terminate this Agreement, upon notice to the party
in Default, provided said Event of Default is continuing at the time that said
notice is given.  The termination by either party of this Agreement as permitted
above shall not be deemed a waiver of any right of recovery that it may have, as
may be specified in this Agreement or as may otherwise be available to it at law
or equity.
 
9.           NOTICES
 
 Any notice, demand or request required or authorized by this Agreement shall be
in writing and shall be deemed properly given if delivered by certified mail,
return receipt requested, or by hand or overnight courier, with delivery
acknowledged, as follows:
 
(a)           if to Consultant:
 
SkyTerra Communications, Inc.
10802 Parkridge Boulevard
Reston, VA 20191
Attention:  General Counsel
 
with a copy, which shall not constitute notice, sent at the same time and by the
same means to:
 
Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, NY 10036
Attention:  Gregory Fernicola, Eric Friedman, and Ann Beth Stebbins
 
(b)           if to TVCC:
 


 


 
with a copy to:
 
 
6

--------------------------------------------------------------------------------


 
The designation of the person to be notified, or the address of such person, may
be changed at any time, and from time to time, by notice in accordance with this
Section 9.
 
10.           ASSIGNMENT
 
 This Agreement shall be binding upon and inure solely to the benefit of the
parties hereto and their successors, legal representative and assigns, but is
not assignable in whole or in part by either party without the prior written
consent of the other party, which consent shall not be unreasonably withheld,
conditioned or delayed.  The foregoing notwithstanding, in no event shall an
assignment relieve either party of its obligations to the other party, without
the express written consent of the other party, which consent shall not be
unreasonably withheld, conditioned or delayed.
 
11.           ARBITRATION
 
 Consultant and TVCC hereby agree that any dispute, controversy or claim arising
out of and/or relating to this Agreement only, the relationship between
Consultant and TVCC or the termination thereof, or the arbitrability of any
controversy or claim, will be finally settled by confidential and binding
arbitration pursuant to the Federal Arbitration Act, 9 U.S.C. § 1, et.
seq.  Consultant and the Company knowingly and voluntarily hereby waive any
rights that they may have to a jury trial for any such disputes, controversies
or claims.  After the arbitration has been initiated, any party may assert any
cross-claims in the arbitration.  The arbitration shall be conducted in New
York, NY and administered by the New York City office of the American
Arbitration Association ("AAA") according to the Commercial Arbitration Rules of
the American Arbitration Association ("AAA Rules") then in effect.
 
 The arbitration shall be conducted before a panel of three (3) neutral
arbitrators (the "Panel").  Each party shall nominate one arbitrator and deliver
written notification of such nomination to the other party and to the AAA within
30 days after delivery of the Demand for Arbitration (as defined in the AAA
Rules).  In the event a party fails to nominate an arbitrator or deliver
notification of such nomination to the other party and to the AAA within this
time period, upon request of either party, such arbitrator shall instead be
appointed by the AAA if practicable within 30 days of receiving such
request.  The two arbitrators appointed in accordance with the above provisions
shall nominate the third arbitrator and notify the parties and the AAA in
writing of such nomination within 15 days of the appointment of the second
arbitrator.  If the first two appointed arbitrators fail to nominate a third
arbitrator or notify the parties and the AAA of that nomination within this time
period, then, upon request of either party, the third arbitrator shall be
appointed by the AAA if practicable within 15 days of receiving such
request.  Any arbitrator appointed by the AAA shall have significant experience
as an arbitrator of cases involving complex commercial contracts.  The third
arbitrator shall serve as Chairman of the Tribunal.  The Panel shall have the
power to determine its own jurisdiction and shall render a single written
decision.  The Panel may enter a default decision against any party who fails to
participate in the arbitration proceedings.
 
7

--------------------------------------------------------------------------------


 
 The decision of the Panel on the points in dispute will be final, conclusive,
unappealable and binding.  The award rendered by the arbitrators shall be final
and binding on the parties.  Judgment on such award may be entered in any court
having jurisdiction.  Without limiting the authority conferred on the Panel by
this Agreement and the Rules, the Panel shall have the authority to award
specific performance.
 
 The parties agree that this Section 11 has been adopted by the parties to
rapidly and inexpensively resolve any disputes between them and that this
Section 11 will be grounds for dismissal of any court action commenced by either
party arising out of this Agreement, other than post-arbitration actions by
either party seeking to enforce an arbitration award.  In the event that any
court determines that this arbitration procedure is not binding, or otherwise
allows any litigation regarding a dispute, claim, or controversy covered by this
Agreement to proceed in court, the parties hereto hereby waive any and all right
to a trial by jury in or with respect to such litigation.
 
 Each of the parties hereto hereby unconditionally and irrevocably consents to
submit itself to (i) the exclusive jurisdiction of any federal or state court
located in the Borough of Manhattan, The City of New York (the "New York
Courts"), in any suit, action or proceeding seeking to compel arbitration and
for preliminary injunctive relief to maintain the status quo or prevent
irreparable harm or any other provisional remedy in aid of arbitration and to
(ii) the non-exclusive jurisdiction of the New York Courts to enforce an
arbitral award rendered under this Agreement.  For purposes of the foregoing
actions in (i) and (ii), each of the parties hereto (x) hereby unconditionally
and irrevocably agrees that it will not attempt to deny or defeat personal
jurisdiction in the New York Courts by motion or other request for leave from
any such court, and waives any objection based on forum non conveniens or any
other objection to venue thereof and (y) unconditionally and irrevocably
consents to the service of process outside the territorial jurisdiction of such
court by delivery of copies thereof to the address of such party indicated in
Section 9 and such service of process shall be deemed effective service of
process on such party; provided, however, the foregoing shall not limit the
right of any party to effect service of process on the other party by any other
legally available method.
 
 The arbitration administration fees and arbitration administration expenses
shall be borne equally by Consultant and TVCC, provided that Consultant and TVCC
shall pay for and bear the costs of their own experts, evidence, and
representation, and provided that the prevailing party shall be entitled to an
award of the costs and expenses detailed in this paragraph.
 
12.           ENTIRE AGREEMENT; AMENDMENT
 
 This Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof and cancels and supersedes all prior
agreements, proposals, negotiations, representations, discussions, and
correspondence, either written or oral, with respect to the subject matter
hereof.  No alterations, changes or amendments to this Agreement shall be
effective unless in writing and signed by both parties hereto.
 
8

--------------------------------------------------------------------------------


 
13.           WAIVER
 
 No waiver of a breach of any provision of this Agreement shall constitute a
waiver of any other breach or of the future performance of such provision.
 
14.           GOVERNING LAW
 
 This Agreement shall be governed by and construed in accordance with the laws
of the State of New York without regard for the provisions thereof regarding
choice of law.  Any action to enforce this Agreement shall be brought in the
Borough of Manhattan, New York, NY.
 
15.           SEVERABILITY
 
 If any one or more of the provisions contained in this Agreement shall for any
reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof, and this Agreement shall be modified and construed in a manner which
preserves the intent and effect of the remainder of this Agreement to the
maximum extent permitted by law.
 
16.           RELATIONSHIP OF THE PARTIES
 
 Nothing in this Agreement will be deemed or construed to create any
relationship of principal and agent, partnership or joint venture between the
parties.  In no event shall either party have, or assert, the right to bind the
other for any purpose.
 
17.           COUNTERPARTS.
 
 This Agreement may be executed in one or more counterparts, including execution
by facsimile, each of which shall be deemed to be an original, but all of which
shall constitute one and the same agreement.


 
9

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 

 
TVCC ONE SIX HOLDINGS LLC
     
By:
         
Name:
         
Title:
         
SKYTERRA COMMUNICATIONS, INC.
       
By:
         
Name:
         
Title:
 



 
 


 
[Signature Page to Consulting Agreement] 

--------------------------------------------------------------------------------

 


 
EXHIBIT F
 
HARBINGER CERTIFICATE
 
(a)     Representations and Warranties. The representations and warranties of
Harbinger Master, Harbinger Special, and Harbinger Satellite Fund contained in
the Master Contribution and Support Agreement and the representations and
warranties of Harbinger Satellite Fund contained in the Stock Purchase Agreement
are true and correct in all respects (without giving effect to any limitation on
any representation and warranty indicated by a materiality qualification,
including the words "TVCC Material Adverse Effect," "material," "in all material
respects" or like words) as of the date when made and as of the Notification
Date (except for representations and warranties made as of an earlier date, in
which case as of such earlier date), except where the failure of such
representations and warranties to be so true and correct (without giving effect
to any limitation on any representation and warranty indicated by a materiality
qualification, including the words "TVCC Material Adverse Effect," "material,"
"in all material respects" or like words) would not, individually or in the
aggregate, have a Harbinger Material Adverse Effect.
 
(b)     Performance. Each of Harbinger Master, Harbinger Special, Harbinger Fund
and Harbinger Satellite Fund have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement or the Stock Purchase Agreement or Securities Purchase Agreement to be
performed, satisfied or complied with by Harbinger Master, Harbinger Special,
Harbinger Fund and Harbinger Satellite Fund on or prior to the Notification
Date.
 
(c)     No Injunction. No statute, rule, regulation, executive order, decree,
ruling, injunction or other prohibition shall have been enacted, entered,
promulgated or endorsed by any court or Governmental Entity of competent
jurisdiction that prohibits the consummation of any of the Transactions.
 


 
 

--------------------------------------------------------------------------------

 


 
EXHIBIT G
 
BRING DOWN CERTIFICATE
 
 
     (a)     Representations and Warranties. The representations and warranties
of the Company and MSV contained in the Master Contribution and Support
Agreement and the Stock Purchase Agreement are true and correct in all respects
(without giving effect to any limitation on any representation and warranty
indicated by a materiality qualification, including the words "Material Adverse
Effect", "material", "in all material respects" or like words) as of the date
when made and as of the Bring Down Date (except for representations and
warranties made as of an earlier date, in which case as of such earlier date),
except where the failure of such representations and warranties to be so true
and correct (without giving effect to any limitation on any representation and
warranty indicated by a materiality qualification, including the words "Material
Adverse Effect", "material", "in all material respects" or like words) would
not, individually or in the aggregate, have a Material Adverse Effect.
 
      (b)     Performance. The Company and MSV have performed and complied in
all material respects with all obligations, covenants and agreements required by
this Agreement or the Stock Purchase Agreement or the Securities Purchase
Agreement to be performed, satisfied or complied with by the Company on or prior
to the relevant Bring Down Date.
 
(c)     No Injunction. No statute, rule, regulation, executive order, decree
ruling, injunction or other prohibition have been enacted, entered, promulgated
or endorsed by any court or any other Governmental Entity of competent
jurisdiction that prohibits the consummation of any of the Transactions.
 
(d)     No Material Adverse Effect. No Material Adverse Effect (other than, and
to the extent disclosed in Section 5.10 of the Company Disclosure Schedule) has
occurred since December 31, 2007.
 
(e)     Stockholder Approval. Any Stockholder Approval necessary for the
issuance of the Harbinger Shares contemplated to be issued pursuant to this
Agreement has been received by the Company.
 
(f)      Registration Rights. The Registration Rights Agreement shall be in full
force and effect and the Company is not in breach thereof.
 
(g)     Stock Purchase Agreement. The Stock Purchase Agreement shall be in full
force and effect and the Company is not in breach thereof.
 


 
 

--------------------------------------------------------------------------------

 


 
EXHIBIT H
 
TVCC CERTIFICATE
 
(a)     Representations and Warranties. The representations and warranties of
Harbinger Master, Harbinger Special, Harbinger Fund and Harbinger Satellite Fund
contained in Section 4.8 of the Master Contribution and Support Agreement are
true and correct in all respects (without giving effect to any limitation on any
representation and warranty indicated by a materiality qualification, including
the words "TVCC Material Adverse Effect," "material," "in all material respects"
or like words) as of the date made and as of the TVCC Contribution Closing Date
(except for representations and warranties made as of an earlier date, in which
case as of such earlier date), except where the failure of such representations
and warranties to be so true and correct (without giving effect to any
limitation on any representation and warranty indicated by a materiality
qualification, including the words "TVCC Material Adverse Effect," "material,"
"in all material respects" or like words) would not, individually or in the
aggregate, have a TVCC Material Adverse Effect.
 
(b)     Option Agreement. Between the date of the Agreement and the Option
Closing Date, Harbinger has not consented to any of the actions set forth in
Section 8.2(a) through 8.2(e) of the Option Agreement, the effect of which would
be to subject TVCC to a material liability as of the TVCC Contribution Closing
Date or result in a TVCC Material Adverse Effect.
 
(c)     Drag Along Notice. Harbinger has given a Drag Along Notice (as such term
is defined in the TVCC Amended and Restated Limited Liability Company Agreement
to be dated on or about the Option Closing Date (“TVCC LLC Agreement”) to each
other member of TVCC with respect to all TVCC Interests not owned by Harbinger,
and such Drag Along Notice meets the requirements of Section 7.4(b) of the TVCC
LLC Agreement. Harbinger has not withdrawn such Drag Along Notice.
 
(d)     Tax. TVCC has prepared and filed with all appropriate Governmental
Entities all material Tax Returns in respect of Taxes by the date such returns
were due to be filed (after giving effect to extensions timely filed), and all
such Tax Returns are correct and complete in all material respects. TVCC has
paid in full all material Taxes and other assessments shown as due on such
Returns.
 
(e)     No TVCC Material Adverse Effect. No TVCC Material Adverse Effect has
occurred since the date of the Agreement.
 